     Case 6:17-bk-10255-WJ     Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50           Desc
                               Main Document    Page 1 of 130

 1

 2

 3                                                             FILED & ENTERED
 4
                                                                     DEC 12 2019
 5
                                                                CLERK U.S. BANKRUPTCY COURT
 6                                                              Central District of California
                                                                BY hawkinso DEPUTY CLERK
 7

 8                               UNITED STATES BANKRUPTCY COURT

 9                                CENTRAL DISTRICT OF CALIFORNIA

10                                       RIVERSIDE DIVISION

11

12       In re:                                   Case No.: 6:17-bk-10255-WJ

13       CARLOS ALBERTO QUIROZ and                CHAPTER 13
         ANGELES JACUINDE QUIROZ,
14
                             Debtors.                    MEMORANDUM OF DECISION
15                                                         REGARDING CHAPTER 13
                                                       SUPPLEMENTAL FEE APPLICATION
16

17

18

19
20

21

22

23

24

25

26

27
28




                                                 -1-
     Case 6:17-bk-10255-WJ            Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                              Desc
                                      Main Document    Page 2 of 130

 1                                                    I. INTRODUCTION.

 2               The Travis Law Firm (“Firm”), counsel for the chapter 13 debtors, Carlos and Angeles

 3      Quiroz (“Debtors”), has filed an application for supplemental fees entitled “Application for

 4      Supplemental Fees” [docket number 73] (“Application”). The billing records of the Firm in the

 5      Application seek fees for two categories of services in this chapter 13 case: (1) $920 for opposing a

 6      motion for relief from the automatic stay1 and (2) $3,700 for preparing a declaration of the Debtors,

 7      for attending a status conference, for submitting a brief prior to the status conference and for

 8      preparing the fee application.2 The total of these figures is $4,620.3

 9               The chapter 13 trustee, Rod Danielson (“Trustee”), has filed opposition to the Application

10      [docket #75] and contends that the Court should allow $2,025 consisting of (1) $600 for

11      opposing the motion for relief from the automatic stay, (2) $1,350 for preparing a declaration of

12      the Debtors, attending a status conference and submitting a brief prior to the status conference,

13      and (3) $75 for preparing the fee application.

14               For the reasons set forth below, the Court allows total fees and costs of $2,325.

15

16                                   II. THE APPLICABLE LEGAL STANDARD.

17               Section 329(b) of the Bankruptcy Code limits attorneys for debtors to “reasonable”

18      attorney’s fees. See 11 U.S.C. § 329. Under the statute, a fee charged by counsel for a debtor

19      that “exceeds the reasonable value of any such services” is not permissible. According to the
20      legislative history for the statute, Congress believed that fees charged by counsel for debtors

21      “should be subject to careful scrutiny.”4 Thus, the Code requires bankruptcy courts to evaluate

22

23               1
                  The $920 in fees appear under the heading “Motion for Relief-Bank of America” on page 2 of the
        Application and the top half of page 3.
24              2
                  The $3,700 in fees appear under the heading “Status Conference re: Post-Confirmation Default” on the
25      bottom half of page 3 of the Application and all of page 4.
                 3
                    The first page of the Application requests $4,720 but the chapter 13 trustee, Rod Danielson, asserts that this
26      figure is the product of a “typo” and that the actual requested amount is $4,620. The billing records attached to the
        Application appear to corroborate the Trustee’s observation.
27
                 4
                   See Senate Report 95-989, 95th Congress 2nd Session 39 (1978); See, e.g., Christopher v. MIR, Boh!
28      Ristorante, Inc. (In re Boh! Ristorante), 99 B.R. 971, 972 (9th Cir. BAP 1989) (“It is well recognized that: ‘Payments




                                                                   -2-
     Case 6:17-bk-10255-WJ            Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                      Main Document    Page 3 of 130

 1      the fees charged by counsel for debtors.

 2               The leading case in the Ninth Circuit regarding awarding attorney’s fees in chapter 13

 3      cases is Law Offices of David A. Boone v. Derham-Burk (In re Eliapo), 468 F.3d 592 (9th Cir.

 4      2006). As described at length in that case, when considering a fee application in a chapter 13

 5      case, courts tend to not rely upon the lodestar method when awarding fees for routine tasks

 6      regularly performed in large numbers of chapter 13 cases and, instead, look to the “normal and

 7      customary” fees charged by other chapter 13 attorneys in the legal community. Id. at 599-600.

 8      On this subject, the Ninth Circuit cited the following cases for the “normal and customary”

 9      standard: Chamberlain v. Kula (In re Kula), 213 B.R. 729, 737 n.5 (8th Cir. BAP 1997)

10      (“Because the majority of work in most Chapter 13 cases is normal and customary, and because

11      of the sheer volume of such cases in most districts, the lodestar calculation may not necessarily

12      be the best method for determining appropriate fees in those cases.”) and In re Szymczak, 246

13      B.R. 774, 781 (Bankr. D.N.J. 2000) (“Because use of the lodestar method for calculating legal

14      fees does not achieve fair and reasonable results for debtor’s counsel in chapter 13 cases,

15      bankruptcy courts should divide services into two categories: work that is standard or normal and

16      customary in a chapter 13 case and work that falls outside of this standard.”) as well as In re

17      Watkins, 189 B.R. 823, 828 (Bankr. N.D. Ala. 1995) (approving use of a “normal and

18      customary” standard for routine services in Chapter 13 cases, and use of the lodestar method for

19      work that “falls outside of that standard”).
20               In reflecting on the Eliapo decision ten years later, the Ninth Circuit stated that “nothing

21      required the bankruptcy court to apply the lodestar method, Unsecured Creditors’ Comm. v.

22      Puget Sound Plywood, Inc., 924 F.2d 955, 960 (9th Cir. 1991), which, as we have previously

23      noted, is problematic in Chapter 13 cases, see In re Eliapo, 468 F.3d 598-99 (describing the

24      problems with applying the lodestar method in Chapter 13 cases and approving the use of

25      presumptive fees in such cases).” Bayer Wishman & Leotta (In re Walker), 652 Fed. Appx. 539

26      (9th Cir. 2016).

27      to a debtor’s attorney provide serious potential for evasion of creditor protection provisions of the bankruptcy laws,
        and serious potential for overreaching by the debtor’s attorney, and should be subject to careful scrutiny.’” (quoting
28      the Senate Report)).




                                                                  -3-
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                Desc
                                 Main Document    Page 4 of 130

 1              Finally, under applicable law, attorneys who submit a fee application bear the burden of

 2      proving an entitlement to fees. A chapter 13 fee application must include evidence that the

 3      amount of fees requested is “usual and customary” in comparison to the fees charged for the

 4      same tasks performed by other chapter 13 attorneys in other cases. The applications must

 5      include sufficient evidence that the requested fees are reasonable. Bayer at **2 (“[Chapter 13

 6      debtors’ counsel] did not carry its burden of proving its entitlement to the fees requested because

 7      it failed to produce sufficient evidence that the fee request was reasonable. See 11 U.S.C.

 8      §§ 330(a)(2), (a)(3); Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 980 (9th Cir. 2008) (“[T]he

 9      burden is on the fee applicant to produce satisfactory evidence—in addition to the attorney’s own

10      affidavits—that the requested [fees are reasonable.]” (quoting Blum v. Stenson, 465 U.S. 886,

11      895 n.11, 104 S. Ct. 1541, 79 L. Ed. 2d 891 (1984)).”).

12

13              III. FEES FOR ADDRESSING THE MOTION FOR RELIEF FROM STAY.

14              A.     No Evidence Of Reasonableness Of The Fees.

15              When submitting a fee application, the law requires applicants to provide evidence that

16      their fees are reasonable in comparison to similar services rendered by other attorneys. It is not

17      enough to simply provide the billing records of the applicants showing the work performed in

18      one case. Instead, the applicants must also provide evidence that the fees are reasonable in

19      comparison to fees of other attorneys. Requested fees must be “usual and customary” in amount.
20      This requires some evidence of the custom and practice in the legal community for the task at

21      hand.

22              In this case, the Firm did not provide any such evidence in support of its Application.

23      Rather, the Firm simply provided its own billing records with no evidence that the amounts

24      sought are “usual and customary” in comparison to other attorneys. That hampers the ability of

25      the Court to evaluate the Application.

26              However, as discussed in greater detail below, the Court faced this same situation in the

27      case of In re Kevin Walker, 6:09-bk-28706-WJ in which a chapter 13 attorney filed a fee
28      application with billing entries but provided no evidence of reasonableness. In that situation, the




                                                         -4-
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                  Desc
                                 Main Document    Page 5 of 130

 1      Court reviewed 125 similar fee applications filed by chapter 13 attorneys performing the same

 2      task. Given that the Court reviews and processes hundreds of supplemental fee applications

 3      every year, the Court sees quite a bit of evidence regarding the amount of fees charged by

 4      chapter 13 debtors’ attorneys.

 5             On appeal, both the District Court and the Court of Appeals affirmed this approach. See

 6      Bayer Wishman & Leotta (In re Walker), 2014 U.S. Dist. LEXIS 117644 (C.D. Cal. 2014),

 7      affirmed, 652 Fed. Appx. 539 (9th Cir. 2016). In particular, the District Court noted that in the

 8      Walker case (like this one) the “supplemental fee application did not contain any information to

 9      demonstrate the reasonableness of the fees for the particular task at issue.” 2014 U.S. Dist.

10      LEXIS 117644 at *8. In this context, the District Court stated that “[i]n the absence of such

11      evidence, the Court conducted its own independent study to determine a reasonable fee in which

12      it compiled information concerning 125 cases where fee applications were filed in the Riverside

13      Division seeking compensation for the same task . . . This Court finds that the Bankruptcy Court

14      did not err or abuse its discretion, but instead followed a reasonable approach and reached a

15      reasonable conclusion as to the value of the services at issue based on the information available.”

16      Id. at *8-*10. The Court of Appeals affirmed, stating that the “fee study relied upon by the

17      bankruptcy court . . . consisting of 125 supplemental fee requests filed in the Riverside Division

18      for preparation of a Chapter 13 status report . . . provided concrete evidence of the comparative

19      unreasonableness of BWL’s fee request.” 652 Fed. Appx. at 540.
20             As in the Walker case, the Firm has not provided evidence of reasonableness of its fees.

21      Therefore, as in the Walker case, the Court has spent considerable time reviewing hundreds of

22      other fee applications for services similar to the services set forth in the Application by the Firm.

23      The data found by the Court is listed on the attached exhibits and discussed below.

24

25             B.      The Aggregate Results From 168 Fee Applications.

26             In considering and analyzing the Application, the Court has reviewed 168 fee applications

27      filed in other chapter 13 cases which this Court has considered and approved in the past. A list
28      of those 168 applications is attached as Exhibit 1. The 168 fee applications are listed in




                                                         -5-
     Case 6:17-bk-10255-WJ             Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                       Main Document    Page 6 of 130

 1      chronological order.

 2               Over the years, the Court has considered thousands of supplemental fee applications filed

 3      by attorneys for chapter 13 debtors. The fee applications pertain to dozens of different kinds of

 4      services rendered during a chapter 13 case. The Court has considered 168 fee applications that

 5      pertain to motions for relief from stay.

 6               The 168 fee applications listed on Exhibit 1 involve chapter 13 cases in which a creditor

 7      filed a motion for relief from the automatic stay and counsel for the debtors assisted the debtors

 8      in dealing with the motion.5 As set forth on the last page of Exhibit 1, attorneys for chapter 13

 9      debtors have requested on average $507.47 in fees and costs for addressing a motion for relief

10      from stay and they have agreed to accept an average of $442.58 in allowed fees and costs. The

11      difference, of course, is based on objections by the chapter 13 trustee.

12               In 123 of the 168 cases, counsel for the chapter 13 debtors requested an amount of fees

13      and costs and the trustee agreed with that request. The trustee did not object to 123 of the fee

14      applications. Thus, in 73% of the cases,6 the trustee agreed with the amount requested by

15      counsel for the debtors.

16               In 27% of the cases, however, counsel for the debtors requested an amount which the

17      trustee considered too high and, therefore, the trustee filed an objection suggesting a lower

18      amount. In all of these instances (45 cases), counsel for the debtors agreed to the reduction in

19      fees requested by the trustee. The parties reached an agreement without court adjudication.
20               This is an important fact. The Court did not adjudicate any of the 168 fee applications.7

21      Nor has the Court posted guidelines regarding such tasks or otherwise weighed in (prior to this

22      decision in this case) as to the appropriate amount of fees for responding to a motion for relief

23
                 5
24                  As set forth in Table C on Exhibit 2, three of the 168 fee applications involve instances in which no motion
        for relief from the automatic stay was filed but, instead, counsel for the creditor contacted debtors’ counsel and
25      requested a stipulation (to which counsel agreed). The other 165 fee applications involve instances in which a motion
        for relief from stay was filed by the creditor and counsel for the chapter 13 debtors assisted the debtors in dealing with
26      the motion in some manner.
                 6
                     123 divided by 168 equals 0.732.
27
                 7
                  The Walker case mentioned in other places in this memorandum did not involve the task of responding to a
28      motion for relief from the automatic stay.




                                                                   -6-
     Case 6:17-bk-10255-WJ        Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                 Desc
                                  Main Document    Page 7 of 130

 1      from the automatic stay. Instead, the parties reached their own decisions regarding the

 2      appropriate amount of the fees (with or without an objection by the trustee).

 3              Thus, when considering all 168 fee applications, attorneys for chapter 13 debtors have

 4      agreed, on average, to accept $442.58 for assisting debtors in addressing a motion for relief from

 5      stay. The figure of $442.58 includes all attorney’s fees, all costs, all fees for appearing at

 6      hearings and all work associated with preparing the fee application itself. The figure of $442.58

 7      is all inclusive.

 8              The sum of $442.58, however, is inadequate for two reasons. First, this figure is based on

 9      168 fee applications filed over nine years. Over a time period spanning nearly a decade, inflation

10      casts a shadow that cannot be ignored. And while the country has enjoyed relatively stable

11      inflation rates for several decades, the ever steady march of time still causes unyielding increases

12      in costs and prices for goods and services.

13              For this reason, the Court has further segregated the data from the 168 cases on Exhibit 1

14      by three time periods spanning three years each: 2011-2013, 2014-2016 and 2017-2019. As set

15      forth on the last page of Exhibit 1, the averages during all three time periods have steadily

16      increased. During the most recent period (2017-2019) – which covers 40 fee applications –

17      attorneys for chapter 13 debtors have requested on average $700.18 in fees and costs for

18      addressing a motion for relief from stay and, on average, they have agreed to accept $545.04 in

19      allowed fees and costs. Thus, the agreed average ($545.04) for the last three years is about $100
20      more than the agreed average for all nine years ($442.58).

21              However, while the Firm would undoubtedly support an increase from $442.58 to

22      $545.04, the figure of $545.04 is too low for a second reason: the variety of services rendered.

23      Not all motions for relief from stay are created equal. Or rather, not all motions for relief from

24      stay require the same response.

25              Some motions for relief from stay can be ignored. Other motions require virtually no

26      response. Still other motions for relief from stay require some opposition.

27              Therefore, in determining a reasonable fee for the Firm, further analysis is needed. The
28      Court needs to focus more keenly on the services rendered by the Firm in this case.




                                                          -7-
     Case 6:17-bk-10255-WJ        Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                 Desc
                                  Main Document    Page 8 of 130

 1              C.     Table A: Unopposed Motions Not Involving Fraud.

 2              In reviewing the 168 fee applications and the services rendered, the Court has reorganized

 3      the data on Exhibits 2 and 3 by subgroups of similar services rendered. Whereas Exhibit 1 lists

 4      all 168 applications chronologically, Exhibits 2 and 3 group those same 168 fee applications by

 5      subgroups. Exhibits 2 and 3 contain all the same information as in Exhibit 1 but organized

 6      differently.

 7              Exhibit 2 contains three tables: A, B and C. Table A includes instances in which debtors

 8      did not oppose a creditor obtaining relief from the automatic stay to recover property of the

 9      debtors. This could occur for several reasons. In some cases, chapter 13 debtors propose under

10      their chapter 13 plan to abandon vehicles or real property and, therefore, when the lender files the

11      motion for relief from stay, debtors do not oppose. In other cases, debtors propose to retain real

12      property or vehicles under their plan but later (post-confirmation) they give up because the

13      financial drain is too great. In such cases, debtors do not want the property and, therefore, do not

14      oppose relief from the automatic stay.

15              In such instances, counsel for the debtors will very often file nothing at all in response to

16      the motion for relief from stay. In rare instances, however, counsel will file a very short form

17      pleading stating that the debtors do not oppose the motion. Table A lists 41 fee applications

18      which cover this type of scenario. As listed at the end of Table A, attorneys for chapter 13

19      debtors that have assisted with motions for relief from stay under these circumstances have
20      requested on average $162.16 in fees and costs and, on average, they have agreed to accept

21      $140.69 in allowed fees and costs. The figure of $140.69 includes all attorney’s fees, all costs

22      and all work associated with preparing the fee application itself.

23

24              D.     Table B: Cases Involving Fraud With No Opposition or Limited Opposition.

25              Table B on Exhibit 2 lists ten fee applications involving so-called “hijacked” cases.

26      These are instances when a dishonest person who is not a debtor in bankruptcy seeks to stall a

27      foreclosure or eviction without filing his or her own bankruptcy case but by “hijacking” an
28      existing bankruptcy case filed by an honest debtor. Instead of filing his or her own bankruptcy




                                                          -8-
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                 Desc
                                 Main Document    Page 9 of 130

 1      case, the dishonest person allegedly transfers some portion (or all) of real property to an honest

 2      debtor (often picked at random) who is currently in a pending bankruptcy case for the sole

 3      purpose of invoking the automatic stay in the bankruptcy case of the honest debtor. In most

 4      instances, the debtors selected at random in these “hijacked” cases have no connection with the

 5      transferee and have no desire to receive a transfer of any interest in the property. In some cases,

 6      the alleged transfers are fake (i.e. the alleged transfer documents are not recorded or otherwise

 7      valid). In most of these cases, the debtor is not involved in the fraud and disavows the property.

 8      Indeed, the honest debtors typically do not even learn of the fraud until a creditor files a motion

 9      in the case.

10              When this scenario occurs and the lender files a motion for relief from the automatic stay,

11      many debtors simply ignore the motion. Because debtors disavow the property, they have no

12      interest in defeating the motion. In rare instances, however, counsel for the debtors will file a

13      brief responding to the motion and disavowing the property that is the subject of the motion.

14      Sometimes counsel for the debtors will characterize the responsive brief as non-opposition or

15      limited opposition. With respect to the latter, the debtors disavow the property (and consent to

16      relief from stay) but they oppose any findings that the debtors were involved in the fraudulent

17      activity.

18              As listed at the end of Table B, attorneys for chapter 13 debtors that have assisted with

19      motions for relief from stay under these circumstances have requested on average $488.88 in fees
20      and costs and, on average, they have agreed to accept $442.50 in allowed fees and costs. The

21      figure of $442.50 includes all attorney’s fees, all costs, all court appearances and all work

22      associated with preparing the fee application itself.

23

24              E.     Table C: Miscellaneous.

25              Finally, the last table on Exhibit 2 – Table C – lists eleven fee applications involving

26      relatively infrequent miscellaneous responses to motions for relief from stay in chapter 13.

27
28




                                                         -9-
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                  Desc
                                 Main Document    Page 10 of 130

 1              F.     Table D: Motions For Relief From Stay Opposed By Debtors.

 2              In evaluating fees in this case, it is important to not include the data in Tables A, B and C

 3      on Exhibit 2 because the tasks performed by the Firm in this case were (slightly) different. The

 4      Firm provided a bit more services in this case than the attorneys did in the 62 cases described in

 5      Tables A, B and C. And since the average fees for services in Tables A, B and C are

 6      considerably lower, they depress the figure of $545.04 mentioned earlier. In other words, the

 7      figure of $545.04 will be higher when focusing more precisely on the services rendered in this

 8      case.

 9              Table D on Exhibit 3 contains the data most relevant to the current application filed by

10      the Firm. Table D lists 106 fee applications in instances in which a chapter 13 debtor fell behind

11      in making post-confirmation secured debt payments on a home mortgage or vehicle or other

12      secured debt and desired to defeat the motion by arranging for an adequate protection order or by

13      converting to conduit payments. Those are the facts in this case.

14

15                     1.      The Quiroz Relief From Stay Motion

16              Specifically, in this case, the Debtors fell behind in making the mortgage payments on

17      their home post-petition. The failure to make payments during the chapter 13 case constituted a

18      default under the terms of their confirmed chapter 13 plan. In response, the lender (Bank of

19      America) filed a motion for relief from the automatic stay [docket #54]. As required under the
20      local rules, the lender used a mandatory court form motion.

21              The Firm responded on behalf of the Debtors and filed an opposition brief [docket #56].

22      The motion was resolved by a stipulation converting from direct payments to the mortgage

23      lender to conduit payments using a plan modification. The chapter 13 trustee prepared a

24      stipulation (using information received from counsel for the lender and Debtors) which the

25      parties executed [docket #65]. The chapter 13 trustee then prepared an order modifying the

26      chapter 13 plan consistent with the stipulation which the Court entered [docket #67].

27              This is a common occurrence which the Court and the parties regularly encounter in
28      confirmed chapter 13 cases. When a chapter 13 debtor defaults in making direct payments to a




                                                         - 10 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                 Desc
                                 Main Document    Page 11 of 130

 1      lender post-confirmation, the matter is almost always resolved either with an adequate protection

 2      order or an order converting to conduit payments. This Court requires the latter, but the work

 3      involved is the same for both. Either way, the parties negotiate terms to cure the arrearage and

 4      provide for future payments and then the Court enters an order consistent with the terms

 5      negotiated by parties.

 6             The work performed by the Firm in this case was typical for this scenario. The Firm

 7      reviewed the form motion for relief from stay and then drafted a very short response brief. The

 8      opposition brief filed by the Firm on March 15, 2019 was a very short form pleading. The brief

 9      itself consisted of two sentences. The attached declaration consisted of one sentence

10      (paragraph 3) as well as the common introductory language in paragraphs 1 and 2 (found in

11      nearly all declarations). So, the pleading basically consisted of three sentences.

12             The opposition brief filed by the Firm was also clearly a form that the Firm had used on

13      many occasions before. The opposition brief is nearly identical in form and substance to similar

14      briefs filed by the Firm in other chapter 13 cases handled by the Firm including:

15

16             In re Eric and Karen Chambers, Case No. 6:11-bk-27812-WJ [docket #102]

17             In re Clement and Nannetta Harris, 6:18-bk-15084-WJ [docket #49]

18             In re Zabi Noori, Case No. 6:10-bk-45616-WJ [docket #147]

19             In David and Cynthia Burns, Case No. 6:10-bk-41777-WJ [docket #117]
20             In re Sandra Poulsen, Case 6:17-bk-18645-WJ [docket #28]

21

22             The Court’s comments about the Firm using a short form opposition brief are not meant

23      to sound critical. The bare bones brief filed by the Firm worked. Most chapter 13 attorneys for

24      debtors in this situation file bare bones briefs and then quickly resolve the matter either through

25      an adequate protection order or converting to conduit payments. That is a regular occurrence in

26      chapter 13 cases and the situation almost never requires meaningful briefing by either the moving

27      party or the opposing party.
28




                                                        - 11 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                  Desc
                                 Main Document    Page 12 of 130

 1              In addition to the short brief, counsel for the debtors will typically communicate on

 2      several occasions (either by phone or e-mail) with their clients and counsel for the lender (and

 3      the trustee) to exchange the information needed for the stipulation to cure the arrearage and

 4      arrange for making of future payments. The lender or the chapter 13 trustee then prepares the

 5      stipulation which counsel for the debtors typically reviews and signs. The lender or the

 6      chapter 13 trustee then prepares a proposed order consistent with the terms and submits it to the

 7      Court. The billing records of the Firm reflect that the Firm provided these common services in

 8      this case.

 9              Finally, counsel for debtors will often appear at one or two hearings regarding the motion

10      for relief from stay. In such circumstances, the parties almost always jointly ask for a continued

11      hearing to finish working on their stipulation. The hearings are typically very short and do not

12      involve any disputed oral argument. In some cases, if the parties act quickly enough and

13      promptly submit a stipulation and order, the hearing is avoided entirely.

14              Table D lists 106 fee applications involving this same scenario. The Table is divided into

15      three parts. Part 1 lists fee applications in 79 cases in which counsel for the debtors performed

16      the same work as in this case. Specifically, counsel for the debtors reviewed the motion for relief

17      from stay, filed a bare bones objection to the motion, communicated with the debtors and counsel

18      for the lender, arranged for an adequate protection order or a plan modification converting to

19      conduit payments, appeared at one or two hearings and prepared a fee application.
20              As listed at the end of Table D, Part 1, attorneys for chapter 13 debtors that have provided

21      these services – the same services provided in the Quiroz case – in these 79 cases have requested

22      on average $687.93 in fees and costs and, on average, they have agreed to accept $586.73 in

23      allowed fees and costs. The figure of $586.73 includes all attorney’s fees, all costs, all court

24      appearances and all work associated with preparing the fee application itself.

25              Part 2 of Table D lists nine fee applications in which counsel for the chapter 13 debtors

26      provided all the same services but provided a lengthier opposition brief. In these nine cases,

27      counsel for the debtors provided longer opposition briefs and not the bare bones briefs filed in
28      this case and the 79 cases listed in Part 1. As listed at the end of Table D, Part 2, attorneys for




                                                         - 12 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                 Desc
                                 Main Document    Page 13 of 130

 1      chapter 13 debtors that have provided these services – the same services provided in the Quiroz

 2      case with a longer opposition brief – in these 9 cases have requested on average $653.80 in fees

 3      and costs and, on average, they have agreed to accept $591.17 in allowed fees and costs. The

 4      figure of $591.17 includes all attorney’s fees, all costs, all court appearances and all work

 5      associated with preparing the fee application itself.

 6              Finally, Part 3 of Table D lists eighteen fee applications in which counsel for the

 7      chapter 13 debtors provided all the same services without filing any brief. In other words,

 8      counsel for the debtors helped debtors oppose a motion for relief from stay and obtain an

 9      adequate protection order (or convert to conduit payments) without filing any brief. As listed at

10      the end of Table D, Part 3, attorneys for chapter 13 debtors that have provided these services in

11      these eighteen cases have requested on average $539.92 in fees and costs and, on average, they

12      have agreed to accept $508.70 in allowed fees and costs. The figure of $508.70 includes all

13      attorney’s fees, all costs, all court appearances and all work associated with preparing the fee

14      application itself.

15              Overall, at the end of Exhibit 3, the Court has listed the aggregated numbers for all 106

16      fee applications. Overall, attorneys for chapter 13 debtors that have provided the same services

17      in 106 cases similar to the current case have requested on average $659.90 in fees and costs and,

18      on average, they have agreed to accept $573.86 in allowed fees and costs. The figure of $573.86

19      includes all attorney’s fees, all costs, all court appearances and all work associated with
20      preparing the fee application itself.

21              In order to take into account the impact of inflation, the Court has broken down these

22      figures by time period. During the most recent period (2017-2019) – which covers 32 fee

23      applications – attorneys for chapter 13 debtors have requested on average $788.04 in fees and

24      costs for addressing a motion for relief from stay and, on average, they have agreed to accept an

25      average of $608.34 in allowed fees and costs. Thus, the agreed average ($608.34) for the last

26      three years is about $25 more than the agreed average for all nine years ($573.86) and about $60

27      more than the figure of $545.04 mentioned above. By focusing more tightly on fee applications
28      involving the same services rendered by the Firm, the average agreed fee in the community is




                                                         - 13 -
     Case 6:17-bk-10255-WJ      Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                  Desc
                                Main Document    Page 14 of 130

 1      $608.34 (not $573.86 or $545.04).

 2

 3                     2.      The Fees In This Case.

 4             When comparing this data to the current case, it is clear that the amounts sought by the

 5      Firm in this case are unusually high. The Firm seeks $920 for resolving a motion for relief from

 6      stay but the average amount of fees awarded for 106 similar fee applications for similar fees over

 7      the last nine years is $573.86. For the last three years (2017-2019), the average amount of fees

 8      which chapter 13 debtors and trustees have agreed upon for similar services is $608.34. The

 9      request of the Firm is about $210 higher.

10             In addition, the average amount of fees and costs awarded in connection with the 79 fee

11      applications for services identical to the services provided by the Firm in this case (see Table D,

12      part 1) is $586.73. Thus, the request for $920 is well above the “usual and customary” fees

13      charged by other chapter 13 debtors’ attorneys for similar services.

14             Also, 98% of the 106 fee applications listed on Exhibit 3 involved instances in which

15      counsel for the debtors asked for less than $920 (or asked for more than $920 that but agreed to

16      less than $920 after an objection by the trustee) for the same services provided by the Firm. One

17      hundred and four of the 106 fee applications resulted in agreed fee awards of less than $920 for

18      the same services provided by the Firm in this case.

19             Stated differently, 98% of other chapter 13 debtors attorneys were more efficient than the
20      Firm in this case and efficiency matters to the Ninth Circuit. In its decision in Law Offices of

21      David A. Boone v. Derham-Burk (In re Eliapo), 468 F.3d 592 (9th Cir. 2006), the Ninth Circuit

22      indicated that when courts evaluate fees charged by debtors’ counsel in chapter 13 cases, they

23      should do so in a manner that “encourages efficient use of attorney time by providing fair

24      compensation to efficient practitioners and by preventing inefficient practitioners from passing

25      on the cost of their inefficiency.” Id. at 599. The Court leaned in favor of rewarding efficient

26      practice and avoiding rewarding inefficient practice. The Court commented further (quoting

27
28




                                                        - 14 -
     Case 6:17-bk-10255-WJ      Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                Desc
                                Main Document    Page 15 of 130

 1      Judge Lundin) as follows:

 2
               Three or four hours of attorney time and a like number of hours of paralegal time
 3             in an experienced debtors’ attorney’s office can produce excellent results in a
 4             “typical” Chapter 13 case. Another lawyer who less regularly handles Chapter 13
               cases might double or triple the time investment to produce the same or less
 5             desirable results. Applying normal lodestar methodology can penalize the
               efficient volume counsel by reducing the fee in each case while rewarding the
 6             inefficient practitioner with higher fees.
 7             Id.
 8

 9      Thus, the Ninth Circuit decision in Eliapo emphasized efficiency when considering fee
10      applications and encourages bankruptcy courts to avoid rewarding less efficient efforts. As a
11      result, awarding $920 to the Firm would not be consistent with Eliapo because the level of
12      efficiency by the Firm was in the bottom 2%.
13             In reviewing the data further, 80% of the 106 fee applications listed on Exhibit 3 involved
14      instances in which counsel for debtors asked for less than $675 (or asked for more than that but
15      agreed to less than $675) for the same services provided by the Firm. Eighty-five of the 106 fee
16      applications resulted in agreed fee awards of less than $675 for the same services provided by the
17      Firm in this case. From the Court’s perspective, it makes sense to focus on the level of efficiency
18      of the top 80%. Requiring practitioners in the bottom 20% to contemplate reaching for the level
19      of efficiency of the top 80% seems reasonable.
20             Accordingly, for all these reasons, the Court will allow $675 in fees and costs for services
21      rendered by the Firm in connection with (1) the motion for relief from stay and (2) one-third of
22      the work related to preparation of the fee application.
23

24

25

26

27
28




                                                         - 15 -
     Case 6:17-bk-10255-WJ            Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                           Desc
                                      Main Document    Page 16 of 130

 1       IV. FEES FOR THE DEBTORS’ DECLARATION AND THE STATUS CONFERENCE.

 2              A.         The Post-Confirmation Default.

 3              The next category of services performed by the Firm pertains to a declaration of the

 4      Debtors regarding the status of direct payments in the case. Under the terms of the confirmed

 5      chapter 13 plan, the Debtors proposed to make payments during the course of the case directly to

 6      the following secured creditors: Bank of America,8 Td Auto Finance,9 Toyota Motor Credit Co.10

 7      and Visterra Credit Union/Altura.11 Section 1326(c) of the Bankruptcy Code provides for a

 8      bankruptcy trustee to make disbursements to creditors during a case but the Debtors proposed to

 9      make payments to these secured creditors directly. The Debtors committed in their chapter 13

10      plan to make payments every month directly to the creditors without the Trustee acting as the

11      disbursing agent. Accordingly, the Court confirmed the chapter 13 plan on that basis.

12              Unfortunately, the motion for relief from stay by Bank or America revealed that the

13      Debtors defaulted in making those monthly payments. Bank of America provided evidence that

14      the Debtors had failed post-confirmation to make three mortgage payments.12 The motion

15      indicated that the Debtors were delinquent in the amount of $4,838.23 post-confirmation.

16              Because the Debtors had failed to make direct payments to one creditor (Bank of

17      America), the Court directed the Debtors to provide information regarding whether or not they

18      had paid the other secured creditors (Td Auto Finance, Toyota Motor Credit Co. and Visterra

19      Credit Union/Altura). Without this information, it was unclear whether the default by the
20      Debtors in the chapter 13 case was limited to simply Bank of America or was more extensive. In

21      response, counsel for the Debtors prepared a standard secured debt payment history declaration

22      and, thankfully, it revealed that the Debtors were not in default to the other creditors. The

23

24              8
                    See Chapter 13 Plan filed on by the Debtors on January 12, 2017 (docket #2), page 5, class 2.

25              9
                    See Chapter 13 Plan filed on by the Debtors on January 12, 2017 (docket #2), page 7, section V(C).
                10
26                   See Chapter 13 Plan filed on by the Debtors on January 12, 2017 (docket #2), page 7, section V(C).
                11
                     See Chapter 13 Plan filed on by the Debtors on January 12, 2017 (docket #2), page 7, section V(C).
27
                12
                   See Bank of America motion for relief from the automatic stay filed on March 13, 2019 (docket #54),
28      page 9, paragraph 12(c).




                                                                 - 16 -
     Case 6:17-bk-10255-WJ         Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                        Desc
                                   Main Document    Page 17 of 130

 1      information provided in the declaration indicated that the Debtors had not defaulted in making

 2      payments to any creditor other than Bank of America.

 3

 4              B.       The Secured Debt Payment History Declaration.

 5              The Court has created and posted a form secured debt payment history declaration and

 6      the Firm used that form in preparing the declaration in this case.13 In this case, the Firm

 7      modified the form slightly by inserting some additional sentences. However, most of the

 8      document filed in this case consists of the Court form.

 9              This form declaration has been submitted hundreds of times in chapter 13 cases. As with

10      so many other discrete tasks in chapter 13, a rhythm has emerged over the years regarding the

11      amount of fees that are reasonable and customary for preparing this form declaration for debtors.

12      Indeed, there has been litigation about this very issue which culminated with a decision by the

13      Ninth Circuit Court of Appeals.

14              There are four instances in which the secured debt payment history declaration is

15      typically submitted to the court: (1) with a motion by debtors to continue or impose the automatic

16      stay, (2) prior to confirmation, (3) annually post-confirmation and (4) prior to a status

17      conference. With respect to the first two instances, submitting the declaration is considered part

18      of the cost of pursing another task (i.e. a motion by the debtors to continue or impose the

19      automatic stay or confirmation of a chapter 13 plan). Preparing the declaration under those
20      circumstances is not separately compensable.

21

22

23

24

25

26

27
                13
                  See Declaration Of Debtors In Support Of Staying In Plan; Payment History filed on May 6, 2019
28      (docket #69).




                                                             - 17 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                  Desc
                                 Main Document    Page 18 of 130

 1                     1.      Fee Applications for Annual Secured Debt Payment History

 2                             Declarations.

 3             With respect to the third instance, in some cases the confirmation order provides that

 4      debtors will file annual declarations regarding payments which the debtors asked for permission

 5      to pay directly post-confirmation. The Court has reviewed 228 fee applications filed by counsel

 6      for chapter 13 debtors for fees and costs associated with filing the annual declarations. They are

 7      listed on Exhibit 4 and, as set forth on the last page of Exhibit 4, attorneys for chapter 13 debtors

 8      have requested on average $400.93 in fees and costs for filing an annual secured debt payment

 9      history declaration and, on average, they have agreed to accept $312.79 in allowed fees and

10      costs. The figure of $312.79 includes all attorney’s fees and costs for preparing the declaration

11      and all work associated with preparing the related fee application.

12

13                     2.      Fee Applications for Secured Debt Payment History Declarations And

14                             Status Conferences.

15             With respect to the fourth instance in which a secured debt payment history declaration is

16      submitted – in connection with appearing at a status conference – the amount of work involved

17      is, for several reasons, a bit more than the work associated with submitting the annual secured

18      debt payment history declaration. First, obviously, the fourth task usually involves an

19      appearance at the status conference and, therefore, more time for counsel.
20             Second, the declaration submitted in advance of the status conference tends to require a

21      little additional work. Although the secured debt payment history declaration should be

22      cumulative (i.e. cover all years of the entire post-petition period) whether submitted annually or

23      prior to a status conference, the annual declaration (which does not involve a status conference)

24      is easier to prepare because an attorney need only collect data for the prior year and add it to the

25      annual declaration from the year before. Thus, less work is involved for any given annual

26      declaration.

27
28




                                                         - 18 -
     Case 6:17-bk-10255-WJ           Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                             Desc
                                     Main Document    Page 19 of 130

 1               However, when the Court sets a status conference (due to a post-petition default) and

 2      requests that the debtors provide a cumulative declaration, counsel must (usually for the first

 3      time) prepare a declaration for the entire post-petition period. This usually happens in cases in

 4      which (for various reasons) the debtors have not previously submitted any secured debt payment

 5      history declarations. Thus, the declarations under these circumstances tend to involve a bit more

 6      work and information.

 7               Third, the declarations submitted in connection with a status conference tend to involve

 8      non-conduit cases (which are then typically converted, to some extent, into conduit cases). Non-

 9      conduit cases involve more direct payments for more secured creditors than conduit cases. The

10      more direct payments that occur in a case, the lengthier the secured debt payment history

11      declaration. So, again, while the degree is not particularly great, the declarations submitted in

12      connection with a status conference tend to be a bit longer.

13               For these three reasons, the work involved in submitting a secured debt payment history

14      declaration and attending a status conference tends to be a bit more than simply submitting an

15      annual declaration.

16               In contemplating the appropriate amount of fees and costs, the Court first encountered

17      this issue in 2013 in the case of In re Kevin Walker, 6:09-bk-28706-WJ. In that case, counsel for

18      a chapter 13 debtor filed a fee application requesting $1,622.34 in fees and costs in fees for the

19      same services rendered in this case: preparing a cumulative secured debt payment history
20      declaration in connection with a status conference.14 The chapter 13 trustee objected and the

21      Court awarded $600.15

22

23

24

25               14
                  See Application for Supplemental Fees filed on June 25, 2013 [docket #86] in In re Kevin Walker, Case No.
        6:09-bk-28706-WJ.
26
                 15
                   The ruling of the Court was explained in detail on the record and the transcript of the hearing was filed on
27      the docket on August 15, 2013 [docket #105] in In re Kevin Walker, Case No. 6:09-bk-28706-WJ. The order
        approving fees of $600 in the Walker case was entered on the docket in the Walker case on July 30, 2013 as
28      docket #96.




                                                                 - 19 -
     Case 6:17-bk-10255-WJ           Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                             Desc
                                     Main Document    Page 20 of 130

 1               In doing so, the Court surveyed 125 fee applications which indicated that attorneys for

 2      chapter 13 debtors were requesting, on average, $565.06 for such services.16 For this reason, the

 3      Court awarded $600 to counsel. An appeal followed and both the district court and the Ninth

 4      Circuit Court of Appeals affirmed the ruling of this Court. See Bayer Wishman & Leotta (In re

 5      Walker), 2014 U.S. Dist. LEXIS 117644 (C.D. Cal. 2014), affirmed, 652 Fed. Appx. 539 (9th Cir.

 6      2016).

 7               The Court has now supplemented its research. In addition to the 125 fee applications

 8      studied in the Walker case, the Court has reviewed an additional 447 fee applications for the

 9      same services. In total, the Court has compiled data regarding 572 fee applications for this

10      specific task (preparing a declaration and appearing at the status conference) and all of that data

11      is listed on Exhibit 5. Exhibit 5 lists all the data from the original 125 fee applications in the

12      Walker case17 plus the additional 447 fee applications. All 572 fee applications address the same

13      task as in this case: preparing a declaration in connection with a status conference (and the cost

14      of preparing the fee application).

15               As set forth on the last page of Exhibit 5, attorneys for chapter 13 debtors have requested

16      on average $650.55 in fees and costs for filing a secured debt payment history declaration and,

17      on average, they have agreed to accept $576.64 in allowed fees and costs. The figure of $576.64

18      includes all attorney’s fees and costs for preparing the declaration, appearing at the status

19      conference and all work associated with preparing the related fee application. Thus, a fee of
20      $600 continues to be appropriate.

21

22

23

24

25

26               16
                   The data for the 125 fee applications studied in the Walker case is listed on Exhibit 1 of the Court order
        regarding the fee application which was entered on the docket in the Walker case on July 30, 2013 as docket #96.
27
                 17
                   The data for the 125 fee applications studied in the Walker case is listed on Exhibit 1 of the Court order
28      regarding the fee application which was entered on the docket in the Walker case on July 30, 2013 as docket #96.




                                                                 - 20 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                 Desc
                                 Main Document    Page 21 of 130

 1                     3.      Indexing For Inflation.

 2             However, it should be noted that the original decision in the Walker case (involving the

 3      study of 125 fee applications) was based on a review of fee results generated without judicial

 4      intervention. In other words, the data from the 125 fee applications in the Walker case reflected

 5      allowed amounts based on agreements between counsel for the debtors and the trustee. Either

 6      counsel for the debtor proposed an amount of fees and the trustee agreed or the trustee objected

 7      and then the parties resolved the matter by agreement.

 8             In all 125 instances, the Court did not weigh in on the matter. Indeed, the Court had

 9      never posted any type of “no-look” or presumptive fee for these services or otherwise provided

10      its own guidance (prior to Walker). The parties (counsel for the debtors and trustees) worked

11      that out amongst themselves. That changed, of course, with the Walker decision.

12             Once the Court approved a fee of $600 in the Walker case (based on the 125 fee

13      applications filed to that point in time), it unavoidably provided guidance for the parties (even

14      though the Court did not publish the decision). That was reinforced when both the District Court

15      and Court of Appeals affirmed the Court’s decision. Thus, it should not be surprising that the

16      fees awarded in the subsequent 447 fee applications have also hovered (on average) in the

17      vicinity of $600.

18             So the figure of $600 does reflect a “usual and customary” fee for this type of service but

19      it does need to be increased because of inflation. While the nature of the services in all 572
20      applications is the same and has remained the same since the 2013 Walker decision, the value of

21      money has not. Ever corrosive, the steady march of time has eroded the value of $600. The

22      value of $600 in 2013 is not the same as the value of $600 in 2019.

23             Thankfully, guidance to address this problem is readily available. Congress enacted

24      section 104 of the Bankruptcy Code which indexes for inflation the exemption amounts listed in

25      section 522 of the Bankruptcy Code and other sections of the Code. Every three years, the

26      figures in the Code change based on inflation. Section 104(b) entrusts to the Judicial Conference

27      of the United States (“Judicial Conference”) the task of revising these numbers every three years
28      based on the rate of inflation over the prior three-year period.




                                                         - 21 -
     Case 6:17-bk-10255-WJ          Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                           Desc
                                    Main Document    Page 22 of 130

 1              So, for example, the Judicial Conference followed the statute in 2016 and increased the

 2      exemption amounts by 3.016% effective April 1, 2016.18 Three years later, the Judicial

 3      Conference again followed section 104 and increased the exemption amounts (and other dollar

 4      amounts in the Code) by 6.218% effective April 1, 2019.19 Using these figures means that $600

 5      in fees in 2013 is now equivalent to $650 in fees in 2019.20

 6

 7              C.       Conclusion.

 8              Accordingly, for all the reasons state above, the Court will award $650 for all attorney’s

 9      fees and costs for preparing the declaration, appearing at the status conference and one-third of

10      the work associated with preparing the related fee application.

11

12                                     V. FEES FOR THE DEBTORS’ BRIEF.

13              Finally, the last task in the fee application filed by the Firm is unique. The Firm prepared

14      a brief (separate from the declaration) in advance of the status conference. The Firm seeks

15      $1,600 for four hours of work (at $400 per hour) preparing the brief (“Brief”).21

16              The Brief is a bit perplexing. It makes several legal arguments that have been rejected by

17      courts in the Ninth Circuit.

18              For example, the Brief argues that payments made by a debtor directly to creditors under

19      a confirmed plan are not “payments under the plan” within the meaning of section 1328(a) of the
20

21              18
                   See the “Revision of Certain Dollar Amounts in the Bankruptcy Code” dated February 16, 2016 published
        by the Judicial Conference of the United States in the Federal Register on February 22, 2016, volume 81, number 34,
22      page 8748.

23              19
                  See the “Revision of Certain Dollar Amounts in the Bankruptcy Code Prescribed Under Section 104(a) of
        the Code” dated February 5, 2019 published by the Judicial Conference of the United States in the Federal Register on
24      February 12, 2019, volume 84, number 29, page 3488.
                20
25                 Adjusting a figure of $600 from 2013 by the inflation rate used by the Judicial Conference in 2016
        (3.016%) increases $600 to $618.10 as of 2016 ($600 times 1.03016 equals $618.10). Then, adjusting the figure of
        $618.10 by the inflation rate used by the Judicial Conference in 2019 (6.218%) increases $618.10 to $656.53 as of the
26
        present ($618.10 times 1.06218% equals $656.53). Rounding $656.53 to the nearest $25 – pursuant to 11 U.S.C.
        §104(a)(2) – results in a figure of $650.
27
                21
                  See Supplemental Brief In Support of Debtors Staying In Chapter 13 Plan filed on May 7, 2019
28      [docket #70].




                                                                - 22 -
     Case 6:17-bk-10255-WJ             Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                       Main Document    Page 23 of 130

 1      Bankruptcy Code.22 Counsel argues (in effect) that a chapter 13 debtor can obtain a chapter 13

 2      discharge without making direct payments. In effect, counsel contends that direct payments are

 3      optional.

 4               However, an “overwhelming majority of courts” throughout the country have rejected

 5      this argument including the Bankruptcy Appellate Panel for the Ninth Circuit Court of Appeals.

 6      In Derham-Burk v. Mrdutt (In re Mrdutt), 600 B.R. 72 (9th Cir. BAP 2019), the BAP stated that

 7      “we join the overwhelming majority of courts holding that a chapter 13 debtor’s direct payments

 8      to creditors, if provided for in the plan, are ‘payments under the plan’ for purposes of a discharge

 9      under § 1328(a) . . . .” Id. at 81. The BAP used the phrase “overwhelming majority” twice in the

10      decision and cited numerous cases in support.23 Indeed, there are at least several dozen

11      published24 and unpublished decisions25 that embrace the view that direct payments are

12
                 22
13                    See Brief, page 3.
                 23
14                  See also, In re Gonzales, 532 B.R. 828, 831 (Bankr. D.Colo. 2015) (“All courts that have examined the
        question of whether payments required to be made directly to creditors under a confirmed chapter 13 plan are
        “payments under the plan,” as that term is used in § 1328(a), have answered the question in the affirmative.”); In re
15      Evans, 543 B.R. 213, 226 (Bankr. E.D.Va. 2016) (“Like all other courts that have considered this issue, this Court
        holds the language ‘payments under the plan’ includes payments made directly to creditors as provided for in a
16      Chapter 13 plan as well as payments made through the Chapter 13 trustee.”); In re Hoyt—Kieckhaben, 546 B.R. 868,
        874 (Bankr. D. Colo. 2016) (“The Debtor acknowledges that there is no reported authority supporting her position.”).
17
                 24
                    In re Hanley, 575 B.R. 207, 210 (Bankr. E.D.N.Y. 2017) (“As this and other courts have held, a debtor’s
18      failure to make post-petition mortgage payments directly to a mortgagee constitutes a default of the plan.”); In re
        Thornton, 572 B.R. 738, 742 (Bankr. W.D.Mo. 2017) (“Thus, since the Debtor’s plan provides for payment of the
19      ongoing mortgage directly to the mortgagee, and the Debtor defaulted in such payments, the Debtor is not entitled to a
        discharge under § 1328(a).”); In re Coughlin, 568 B.R. 461, 474 (Bankr. E.D.N.Y. 2017) (“Thus, from a statutory
20      construction standpoint, and based on a holistic reading of chapter 13, [the debtors’] direct post-petition mortgage
        payments are payments under the plan for purposes of § 1328(a), which, absent other circumstances, would require this
21      Court to not grant these debtors a discharge under their respective confirmed plans.”); In re Hoyt—Kieckhaben, 546
        B.R. 868, 874 (Bankr. D. Colo. 2016) (“Both the cure payments and regular payments while the case is pending are
22      equal and necessary parts of a plan’s treatment of a secured claim under § 1322(b)(5). It follows that any payment
        made to effectuate the plan’s treatment of this claim is a ‘payment under the plan.’ The Court concludes that the Direct
23      Payments were payments under the Debtor’s plan that she did not complete. She is, therefore, not entitled to a
        discharge under § 1322(b)(5).”); In re Evans, 543 B.R. 213, 226 (Bankr. E.D.Va. 2016) (“Following these precedents,
24      this Court finds that a debtor may only receive a Chapter 13 discharge under § 1328(a) upon her completion of all
        ‘payments under the plan.’ Like all other courts that have considered this issue, this Court holds the language
        ‘payments under the plan’ includes payments made directly to creditors as provided for in a Chapter 13 plan as well as
25      payments made through the Chapter 13 trustee.”), affirmed, 564 B.R. 513, 528 (E.D. Va. 2017) (“Accordingly, this
        Court finds that the Bankruptcy Court properly concluded that Appellant’s direct payments fall ‘under the plan’ per the
26      terms of 11 U.S.C. § 1328(a), and that Appellant’s failure to complete her direct payments render Appellant ineligible
        to receive a discharge under Section 1328(a).”); In re Ramos, 540 B.R. 580, 589 (Bankr. N.D. Tex. 2015) (“Here . . .
27      the Debtors have failed to make almost three years’ worth of required, direct, postpetition mortgage payments to
        Ocwen where Ocwen’s debt was provided for and treated in the confirmed plan. Thus, under the reasoning articulated
28      in In re Kessler and In re Heinzle, with which this court entirely concurs, the Debtors are not entitled to a discharge.”);




                                                                  - 23 -
     Case 6:17-bk-10255-WJ           Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                             Desc
                                     Main Document    Page 24 of 130

 1

 2      In re Formaneck, 534 B.R. 29, 34-35 (Bankr. D. Colo. 2015) (“This Court adopts the uncontroverted reasoning and
        conclusions of other courts determining payments required to be made directly to creditors under a confirmed
 3      chapter 13 plan are ‘payments under the plan,’ as that term is used in § 1328(a). Applying this reasoning, the Court
        finds the payments the Debtors promised to make directly to Wells Fargo are ‘payments under the plan’ and the
        Debtors’ failure to make those payments prohibits entry of their discharge in Chapter 13 . . . Although the Debtors
 4      made all required payments to the Trustee and Wells Fargo failed to seek relief from stay to enforce it [sic] state law
        rights with respect to the Residence, the Debtors failed to pay over $100,000 worth of post-petition payments in
 5      violation of their Confirmed Plan and provided no evidence, or even allegations, as to where and how all of the income
        earmarked for these payments was used. The Debtors cannot obtain a discharge of their debts in Chapter 13, and
 6      rewarding the Debtors with a discharge in Chapter 7 for their failure to comply with the Confirmed Plan and the
        Bankruptcy Code is inappropriate. The Debtors’ gamble did not pay off, and the penalty for putting their discharge at
 7      risk is they will not receive this benefit. Therefore, the Court determines dismissal is in the best interests of all
        creditors and the estate due to the material default of the Confirmed Plan evidence by repeated missed postpetition
 8      payments to Wells Fargo.”); In re Gonzales, 532 B.R. 828, 832 (Bankr. D.Colo. 2015) (“A standard discharge under
        § 1328(a) requires completion of all ‘payments under the plan’ and that language plainly embraces payments that a
 9      plan provides will be made directly by the debtor to a creditor.”); In re Heinzle, 511 B.R. 69 (Bankr. W.D. Tex. 2014)
        (holding that debtors who failed to make direct payments to their mortgage lender post-confirmation were not entitled
10      to a discharge).
                  See also In re Hankins, 62 B.R. 831, 835 (Bankr. W.D.Va. 1986) (“We conclude that even though the Debtors
11      propose to make disbursements directly to the secured creditors, such payments are nonetheless payments ‘under the
        Plan’ in the sense that they are dealt with by the Plan and, accordingly, are subject to the statutory fee of Section
12      1302(e).”); In re Perez, 339 B.R. 385, 390 (Bankr. S.D. Tex. 2006) (“The term ‘under the plan’ properly refers to any
        payment made pursuant to the provisions of a Chapter 13 plan, regardless of whether such payment is made through
13      the trustee or by a debtor directly to a creditor. Unfortunately, over the years, certain nomenclature has evolved which
        has led to confusion over the meaning of the phrase ‘under the plan.’ The term ‘outside the plan’ is bankruptcy
14      parlance that has been used to describe a payment made by a debtor directly to a creditor without going through the
        Chapter 13 trustee. Some practitioners and courts believe that making a payment ‘outside the plan’ means that the
15      payment is not made ‘under the plan.’ Conversely, the term ‘inside the plan’ has been used to describe a payment
        made by a debtor through the trustee, and some practitioners and courts believe that only such payments as these are
16      made ‘under the plan.’ This Court disagrees with both of these views. Every Chapter 13 plan which this Court has
        reviewed reflects which claims will be paid through the trustee and which claims will be paid directly by the debtor;
17      therefore, when the plan is confirmed, all payments that are referenced in the plan, regardless of whether they are made
        by the trustee or directly by the debtor, are payments made ‘under the plan.’ For these reasons, the Court believes that
18      the use of the terms ‘outside the plan’ and ‘inside the plan’ are confusing. It would be preferable to discard the use of
        these two phrases and, instead, use the phrases ‘payments through the trustee’ and ‘direct payments by the debtor’ -all
19      of which are payments made ‘under the plan.’” (citations omitted)); In re Russell, 458 B.R. 731, 739 (Bankr. E.D. Va.
        2010) (“And in any event, simply because payments are not being made through the trustee does not mean they are not
20      being made ‘under’ the plan. If the plan defines the payment terms--and in this case it clearly does--then the payments
        are being made ‘under’ the plan regardless of whether the debtor pays the creditor directly or pays through the
21      trustee.”).
                 25
22                  Kessler v. Wilson (In re Kessler), 2015 U.S. Dist. LEXIS 173961, *7 (N.D. Tex. 2015) (“Kessler’s failure
        to pay the current mortgage payments for the duration of the bankruptcy proceeding was a failure to complete all
23      payments under the plan as required. Therefore, Kessler is not entitled to a discharge.”); In re Gelin, 2018 Bankr.
        LEXIS 258, *4 (Bankr. E.D.N.Y. 2018) (“This Court has previously held that a debtor must make all payments under a
24      plan in order to receive a discharge under chapter 13 of the Bankruptcy Code and that direct postpetition mortgage
        payments are payments under the plan for purposes of § 1328(a).”); In re Payer, 2016 Bankr. LEXIS 1941, *5 (Bankr.
        D.Colo. 2016) (“As the term is used in § 1328, ‘payments under the plan’ includes payments made directly to a
25      mortgage holder when provision for that direct payment is a term of a debtor’s confirmed plan.”); In re Strimbu, 2016
        Bankr. LEXIS 4493, *5 (Bankr. D.Colo. 2016) (“The Debtors cannot be granted a Chapter 13 discharge because
26      § 1328(a) requires completion of all payments under a plan for discharge to be given, and this Court has found
        payments to be made directly to a creditor constitute ‘payments under the plan’ for purpose of § 1328.”); In re
27      Tumblson, 2016 Bankr. LEXIS 735, *5 (Bankr. E.D.Okl. 2016) (“This Court understands that the Debtor has
        completed the other payments required under her confirmed plan, and that she paid 100% of the remaining filed,
28      allowed claims. However, she does not qualify for a discharge pursuant to 11 U.S.C. § 1328(a). That section




                                                                 - 24 -
     Case 6:17-bk-10255-WJ           Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                             Desc
                                     Main Document    Page 25 of 130

 1      “payments under the plan” within the meaning of section 1328(a).

 2               In the Brief, the Firm cited two cases in its favor, but the BAP specifically considered and

 3      rejected both cases.26 Instead, the BAP followed the “overwhelming majority” of other cases in

 4      the country that reached a different conclusion.

 5               As a result, it is problematic that the Brief filed by the Firm did not address (or even

 6      mention or acknowledge) that a very large majority of the caselaw on this issue contradicts the

 7      position asserted in the Brief. When briefing a legal issue, counsel does have a duty to advise the

 8      Court of contrary authority when adopted by most courts in the country. At least some of the

 9      dozens of contrary decisions should have been mentioned in the Brief.27

10               Second, the Brief filed by the Firm also argued that the powers of bankruptcy courts are

11      limited under section 105(a). The Brief argued that bankruptcy courts lack the power to dismiss

12      a case unless the trustee or a creditor requests such action.28 The Firm did not provide any

13
        conditions a discharge upon the ‘completion by the debtor of all payments under the plan . . . .’ Numerous courts have
14      held that direct payments made to creditors pursuant to a confirmed plan are ‘payments under the plan’ as referenced in
        § 1328(a).”); In re Cherry, 2016 Bankr. LEXIS 4492 (Bankr. D.Colo. 2016) (finding that a debtor cannot receive a
15      discharge unless all direct payments are made); In re Doggett, 2015 Bankr. LEXIS 2220, *8 (Bankr. D. Colo. 2015)
        (“A discharge under § 1328(a) requires completion of all ‘payments under the plan’ and that language plainly embraces
16      payments that a plan provides will be made directly by the debtor to a creditor.”); In re Furuiye, 2014 Bankr. LEXIS
        2403, *9 (Bankr. D.Colo. 2014) (“Debtors did not make the direct payments to Bank of America . . . and are therefore
17      not entitled to a discharge under § 1328(a).”); In re Daggs, 2014 Bankr. LEXIS 2509, *8 (Bankr. D.Colo. 2014)
        (“Because the Debtor did not make the direct payments to Bank of America . . . she has not completed all payments
        under the Plan. She is not entitled to entry of a discharge under § 1328(a).”); In re Arredondo, 2004 Bankr. LEXIS 938
18      (Bankr. N.D. Tex. 2004) (“The debtors’ receipt of a discharge is conditioned upon the debtors’ completion of all plan
        payments 11 U.S.C. § 1328(a). Providing for so-called direct payments does not alter this requirement.”).
19                See also, In re Arredondo, 2004 Bankr. LEXIS 938, *3 (Bankr. N.D. Tex. 2004) (“The debtors’ receipt of a
        discharge is conditioned upon the debtors’ completion of all plan payments 11 U.S.C. § 1328(a). Providing for so-
20      called direct payments does not alter this requirement.”); In re McIntosh, 1996 Bankr. LEXIS 825, *3 (Bankr. N.D.
        Ind. 1996) (finding a debtor is not entitled to a discharge “until all the payments required by the plan have been made
21      and the creditors provided for by the plan have received what the plan says they will.”).

22               26
                   The Brief cited In re Gibson, 582 B.R. 15 (Bankr. C.D.Ill. 2018) and In re Rivera, 599 B.R. 335 (Bankr.
        D.Ariz. 2019). However, the BAP mentioned both cases in Mrdutt and rejected them. The BAP described Gibson and
23      Rivera as the “[o]nly two courts [that] have held that a debtor’s direct payments . . . are not ‘payments under the plan’
        for purposes of § 1328(a).” In re Mrdutt, 600 B.R. at 79. The BAP cited and discussed numerous other cases that
24      reached the opposite conclusion and then rejected both Gibson and Rivera. Id. at 80 (“While Gibson and Rivera are
        thoughtful and well-intended decisions, we respectfully disagree.”).
25               27
                    To be fair, the BAP issued its Mrdutt decision the day before the Firm filed its Brief and even the most
        seasoned legal researcher could have missed a decision issued only a day earlier. So the failure to cite Mrdutt in the
26
        Brief is understandable. But the dozens of other cases which reject the legal position advocated in the Brief – the
        “overwhelming majority” of prior cases to which the BAP referred - were issued months and years earlier.
27
                 28
                   See Brief, page 4 (“Since no party in interest has requested a dismissal there is no grounds for the Court to
28      dismiss the case. The Court is limited under its section 105 powers in what it can do sua sponte.”).




                                                                 - 25 -
     Case 6:17-bk-10255-WJ         Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                 Desc
                                   Main Document    Page 26 of 130

 1      caselaw in support of this assertion and there is Ninth Circuit caselaw to the contrary.

 2             Again, the Bankruptcy Appellate Panel for the Ninth Circuit Court of Appeals has

 3      specifically held that bankruptcy courts “can dismiss a case sua sponte under Section 105(a).”

 4      Tennant v. Rojas (In re Tennant), 318 B.R. 860, 869 (9th Cir. BAP 2004). The Tennant case

 5      involved a chapter 13 case. Similarly, the Ninth Circuit has also held that a bankruptcy court can

 6      convert a chapter 13 case to chapter 7 sua sponte pursuant to section 105(a). Rosson v. Fitzgerald

 7      (In re Rosson), 545 F.3d 764, 771 n.8 (9th Cir. 2008) (“Although the statute provides for

 8      conversion “on request of a party . . . or the . . . trustee,” 11 U.S.C. § 1307(c), there is no doubt

 9      that the bankruptcy court may also convert on its own motion. See id. § 105(a) (“No provision of

10      this title providing for the raising of an issue by a party in interest shall be construed to preclude

11      the court from, sua sponte, taking any action or making any determination necessary or

12      appropriate to enforce or implement court orders or rules, or to prevent an abuse of process.”).”).

13             Again, it is problematic that the Brief filed by the Firm did not provide case authority in

14      supports of its assertion and did not cite the applicable (and contrary) Ninth Circuit decisions on

15      that issue. When briefing a legal issue, counsel does have a duty to advise the Court of contrary

16      Ninth Circuit authority.

17             Finally, the Brief is only five pages long and at least a full page covers introductory and

18      background information and another half page consists of a lengthy quotation of a statute. The

19      Firm seeks compensation for four hours of work for drafting the Brief but it is difficult to
20      conclude that each of the five pages required, on average, about 48 minutes to draft (i.e. four

21      hours or 240 minutes total).

22             Accordingly, in light of these issues, the Court will allow two and one-half of the four

23      hours requested for (1) preparing the Brief and (2) one-third of the costs of preparing the fee

24      application. At $400 per hour, that computes to allowed fees of $1,000 of the $1,600 requested.

25

26

27
28




                                                          - 26 -
     Case 6:17-bk-10255-WJ      Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50             Desc
                                Main Document    Page 27 of 130

 1                                            VI. CONCLUSION.

 2             Accordingly, for the reasons set forth above, the Court hereby awards $675, $650 and

 3      $1,000 for a total of $2,325 in allowed fees and costs.

 4      IT IS SO ORDERED.

 5                                                       ###

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
         Date: December 12, 2019
27
28




                                                        - 27 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                               Desc
                                 Main Document    Page 28 of 130

 1
                                                           EXHIBIT 1
 2                                                                                                   Amount       Amount
                                                                                                    of Fees &    of Fees &
 3        Date Of                                                                                     Costs        Costs
          Fee App      Case Number        Case Name                Supplemental Work                Requested    Approved
 4

 5       12/17/2011   6:08-bk-26571-WJ     Beverly A.        Reviewed a motion for relief from       $400.00      $400.00
                                             Lewis           stay regarding property and filed a
 6                                                              pleading in opposition to the
                                                               motion requesting denial of the
 7                                                            motion. Motion was withdrawn.

 8        2/21/2012   6:08-bk-15385-WJ    Linda Gastel         Counsel reviewed a motion for         $500.00      $500.00
                                                             relief from stay, filed a very short
 9                                                            brief in opposition to the motion
                                                              and resolved it with an adequate
                                                                       protection order.
10
          2/22/2012   6:09-bk-24044-WJ   Faye Florence         Counsel reviewed a motion for         $825.00      $575.00
11
                                            Dolias           relief from stay, filed a very short
                                                              brief in opposition to the motion
12                                                            and resolved it with an adequate
                                                                       protection order.
13
          2/27/2012   6:10-bk-28134-WJ    Richard and          Counsel reviewed a motion for         $583.00      $500.00
14                                       Debra Medina        relief from stay, filed a very short
                                                              brief in opposition to the motion
15                                                            and resolved it with an adequate
                                                                       protection order.
16
          3/5/2012    6:09-bk-14134-WJ    Timothy and        Reviewed a motion for relief from       $575.00      $500.00
17                                          Wendy            stay regarding property and filed a
                                           Ferguson             pleading in opposition to the
18                                                            motion. Motion was withdrawn.

19        3/9/2012    6:09-bk-39511-WJ   Michael O’Neal      Reviewed a motion for relief from       $250.00      $250.00
                                           and Marie         stay regarding property and filed a
20                                          Swanson             pleading in opposition to the
                                                               motion requesting denial of the
21                                                            motion. Motion was withdrawn.

22        3/13/2012   6:10-bk-41267-WJ   Laszlo and Edit      Reviewed motion for relief from        $212.50      $100.00
                                            Andrasi             stay in September 2011; no
23                                                           opposition or response filed to the
                                                                  motion; motion granted
24
          3/13/2012   6:10-bk-41267-WJ   Laszlo and Edit      Reviewed motion for relief from        $437.50      $400.00
25                                          Andrasi              stay in January 2012; no
                                                             opposition or response filed to the
26                                                                motion; motion granted

27
28




                                                             - 28 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                              Desc
                                 Main Document    Page 29 of 130

 1                                                        EXHIBIT 1
                                                                                                    Amount       Amount
 2                                                                                                 of Fees &    of Fees &
          Date Of                                                                                    Costs        Costs
 3        Fee App      Case Number         Case Name              Supplemental Work                Requested    Approved

 4
          3/29/2012   6:10-bk-41992-WJ     Jordan and         Counsel reviewed a motion for         $500.00      $500.00
 5                                       Jennifer Malone    relief from stay, filed a very short
                                                             brief in opposition to the motion
 6                                                           and resolved it with an adequate
                                                                      protection order.
 7
          4/13/2012   6:10-bk-40107-WJ     Windel and         Counsel reviewed a motion for         $500.00      $500.00
 8                                          Renee           relief from stay, filed a very short
                                           Whitmore          brief in opposition to the motion
 9                                                           and resolved it with an adequate
                                                                      protection order.
10
          5/4/2012    6:09-bk-16261-WJ   Lester and Lorri     Counsel reviewed a motion for         $575.00      $575.00
                                             Garman         relief from stay, filed a very short
11                                                           brief in opposition to the motion
                                                             and resolved it with an adequate
12                                                                    protection order.
13        6/21/2012   6:09-bk-38061-WJ   Calvin J. Hunt      Counsel reviewed a motion for          $300.00      $300.00
                                                             relief from stay and resolved it
14                                                          with an adequate protection order
                                                               (no opposition brief filed).
15
          7/2/2012    6:09-bk-24154-WJ     Lauro and         Counsel reviewed a motion for          $300.00      $300.00
16                                       Rosario Saldana     relief from stay and resolved it
                                                            with an adequate protection order
17                                                             (no opposition brief filed).

18        7/13/2012   6:10-bk-10152-WJ   Mark and Cleo       Counsel reviewed a motion for          $500.00      $500.00
                                          Porterfield        relief from stay and resolved it
19                                                          with an adequate protection order
                                                               (no opposition brief filed).
20
          7/28/2012   6:11-bk-48045-WJ   Annette Louise       Counsel reviewed a motion for         $503.10      $500.00
21                                           Mars           relief from stay, filed a very short
                                                             brief in opposition to the motion
22                                                           and resolved it with an adequate
                                                                      protection order.
23
          8/1/2012    6:10-bk-13283-WJ   Lloyd R. Baker       Counsel reviewed a motion for         $400.00      $400.00
24                                                          relief from stay, filed a very short
                                                             brief in opposition to the motion
25                                                           and resolved it with an adequate
                                                                      protection order.
26
          8/3/2012    6:11-bk-33168-WJ    Timothy and       Reviewed motion for relief from         $150.00      $150.00
27                                          Heather         stay; no opposition or response
                                           Traughber          filed to the motion; motion
                                                                         granted
28




                                                            - 29 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                              Desc
                                 Main Document    Page 30 of 130

 1                                                        EXHIBIT 1
                                                                                                    Amount       Amount
 2                                                                                                 of Fees &    of Fees &
          Date Of                                                                                    Costs        Costs
 3        Fee App      Case Number        Case Name               Supplemental Work                Requested    Approved

 4
          8/7/2012    6:10-bk-25286-WJ   Aldin and Mary      Counsel reviewed a motion for          $500.00      $500.00
 5                                          Pastrano         relief from stay and resolved it
                                                            with an adequate protection order
 6                                                             (no opposition brief filed).

 7        8/16/2012   6:10-bk-44846-WJ    Irma Cecilia       Counsel reviewed a motion for          $581.55      $581.55
                                            Carranza         relief from stay and resolved it
 8                                                          with an adequate protection order
                                                               (no opposition brief filed).
 9
          9/11/2012   6:11-bk-43535-WJ   Alfonso Juarez       Counsel reviewed a motion for         $462.50      $462.50
10                                           Perez          relief from stay, filed a very short
                                                             brief in opposition to the motion
                                                                  and resolved it by plan
11                                                          modification converting to conduit
                                                                         payments.
12
          9/18/2012   6:10-bk-24173-WJ    Gil and Susan       Counsel reviewed a motion for         $825.00      $600.00
13                                           Alvarez        relief from stay, filed a very short
                                                             brief in opposition to the motion
14                                                           and resolved it with an adequate
                                                                      protection order.
15
          9/19/2012   6:10-bk-36066-WJ    Douglas and        Counsel reviewed a motion for          $500.00      $500.00
16                                       Rebecca Nash        relief from stay and resolved it
                                                            with an adequate protection order
17                                                             (no opposition brief filed).

18        9/26/2012   6:11-bk-31665-WJ   Rudy and Susan       Counsel reviewed a motion for         $577.70      $577.70
                                            Gomez           relief from stay, filed a very short
19                                                           brief in opposition to the motion
                                                             and resolved it with an adequate
20                                                                    protection order.

21        9/28/2012   6:10-bk-18793-WJ   Jose Diaz and          Prepared and filed a non-           $508.46      $508.46
                                         Maria Vargas-        opposition to motion for relief
22                                         Rodriguez                    from stay.

23       11/15/2012   6:10-bk-28203-WJ   William Francis     Counsel reviewed a motion for          $500.00      $500.00
                                          Wiesen, Jr.        relief from stay and resolved it
24                                                          with an adequate protection order
                                                               (no opposition brief filed).
25
         11/16/2012   6:08-bk-23611-WJ      Rose M.             Prepared and filed a non-           $100.00      $100.00
26                                          Ramsey            opposition to motion for relief
                                                                        from stay.
27
28




                                                            - 30 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                             Desc
                                 Main Document    Page 31 of 130

 1                                                         EXHIBIT 1
                                                                                                   Amount       Amount
 2                                                                                                of Fees &    of Fees &
          Date Of                                                                                   Costs        Costs
 3        Fee App      Case Number        Case Name                Supplemental Work              Requested    Approved

 4
         11/26/2012   6:08-bk-15065-WJ   John and Shari          Prepared and filed a non-         $100.00      $100.00
 5                                          Roberts            opposition to motion for relief
                                                                         from stay.
 6
         11/26/2012   6:08-bk-25706-WJ     Brian and             Prepared and filed a non-         $100.00      $100.00
 7                                       Felicia Galarze       opposition to motion for relief
                                                                         from stay.
 8
         11/26/2012   6:11-bk-31665-WJ   Rudy and Susan      Reviewed a motion for relief from     $100.00      $100.00
 9                                          Gomez            stay regarding property which the
                                                                debtor disavowed and filed a
10                                                           pleading in response to the motion
                                                                  disavowing the property.
11
         12/12/2012   6:09-bk-20693-WJ    Phillip and            Prepared and filed a non-         $100.00      $100.00
                                            Denise             opposition to motion for relief
12                                        Longsworth                     from stay.
13       12/20/2012   6:09-bk-39510-WJ      Jose and             Prepared and filed a non-         $100.00      $100.00
                                            Rosanna            opposition to motion for relief
14                                           Barajas                     from stay.
15       12/20/2012   6:09-bk-40523-WJ    Ronald and             Prepared and filed a non-         $100.00      $100.00
                                         Dawn Clement          opposition to motion for relief
16                                                                       from stay.

17       12/20/2012   6:09-bk-40523-WJ    Ronald and             Prepared and filed a non-         $100.00      $100.00
                                         Dawn Clement          opposition to motion for relief
18                                                                       from stay.

19       12/20/2012   6:09-bk-40745-WJ    Francisco J.           Prepared and filed a non-         $100.00      $100.00
                                          Hernandez            opposition to motion for relief
20                                                                       from stay.

21       12/20/2012   6:09-bk-40745-WJ    Francisco J.       Reviewed a motion for relief from     $100.00      $100.00
                                          Hernandez          stay regarding property which the
22                                                              debtor disavowed and filed a
                                                             pleading in response to the motion
23                                                                disavowing the property.

24       12/21/2012   6:10-bk-44510-WJ     David and             Prepared and filed a non-         $100.00      $100.00
                                         Virginia Hoyos        opposition to motion for relief
25                                                                       from stay.

26       12/24/2012   6:10-bk-29618-WJ     Ronald and            Prepared and filed a non-         $100.00      $100.00
                                             Karan             opposition to motion for relief
27                                         Wenderoff                     from stay.

28




                                                             - 31 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                               Desc
                                 Main Document    Page 32 of 130

 1                                                         EXHIBIT 1
                                                                                                     Amount       Amount
 2                                                                                                  of Fees &    of Fees &
          Date Of                                                                                     Costs        Costs
 3        Fee App      Case Number        Case Name                Supplemental Work                Requested    Approved

 4
         12/24/2012   6:10-bk-27233-WJ     George and           Prepared and filed a non-            $100.00      $100.00
 5                                          Authrene          opposition to motion for relief
                                            Benson                      from stay.
 6
         12/24/2012   6:10-bk-21069-WJ    Joseph and            Prepared and filed a non-            $100.00      $100.00
 7                                       Cathy Medina         opposition to motion for relief
                                                                        from stay.
 8
         12/24/2012   6:10-bk-38526-WJ     Eldred and           Prepared and filed a non-            $100.00      $100.00
 9                                       Deidre Marshall      opposition to motion for relief
                                                                        from stay.
10
         12/24/2012   6:10-bk-41457-WJ   Dale and Cecil         Prepared and filed a non-            $100.00      $100.00
11                                         Cowling            opposition to motion for relief
                                                                        from stay.
12
          1/11/2013   6:11-bk-36569-WJ    Aristeo and          Counsel reviewed a motion for         $600.00      $600.00
                                         Claudia Romo        relief from stay, filed a very short
13                                                            brief in opposition to the motion
                                                              and resolved it with an adequate
14                                                                     protection order.
15        1/14/2013   6:11-bk-32814-WJ    George and            Prepared and filed a non-            $100.00      $100.00
                                         Danielle Porter      opposition to motion for relief
16                                                                      from stay.

17        1/14/2013   6:11-bk-23930-WJ      Filipo A.           Prepared and filed a non-            $100.00      $100.00
                                             Faaseu           opposition to motion for relief
18                                                                      from stay.

19        1/14/2013   6:11-bk-25866-WJ     Joan Marie           Prepared and filed a non-            $100.00      $100.00
                                            Klausman          opposition to motion for relief
20                                                                      from stay.

21        1/14/2013   6:11-bk-25866-WJ     Joan Marie           Prepared and filed a non-            $100.00      $100.00
                                            Klausman          opposition to motion for relief
22                                                                      from stay.

23        1/14/2013   6:07-bk-17965-WJ     Jon Poling           Prepared and filed a non-            $150.00      $150.00
                                                              opposition to motion for relief
24                                                                      from stay.

25        1/15/2013   6:10-bk-18398-WJ     Frank and            Prepared and filed a non-            $100.00      $100.00
                                         Dolores Boortz       opposition to motion for relief
26                                                                      from stay.

27
28




                                                             - 32 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                               Desc
                                 Main Document    Page 33 of 130

 1                                                         EXHIBIT 1
                                                                                                     Amount       Amount
 2                                                                                                  of Fees &    of Fees &
          Date Of                                                                                     Costs        Costs
 3        Fee App      Case Number        Case Name                Supplemental Work                Requested    Approved

 4
          1/16/2013   6:11-bk-20139-WJ     David and             Prepared and filed a non-           $100.00      $100.00
 5                                       Susan Boucher         opposition to motion for relief
                                                                         from stay.
 6
          1/16/2013   6:11-bk-20139-WJ     David and             Prepared and filed a non-           $100.00      $100.00
 7                                       Susan Boucher         opposition to motion for relief
                                                                         from stay.
 8
          1/16/2013   6:11-bk-19113-WJ   Alan and Leslie         Prepared and filed a non-           $100.00      $100.00
 9                                          Robison            opposition to motion for relief
                                                                         from stay.
10
          1/22/2013   6:12-bk-12977-WJ     Colleen M.            Prepared and filed a non-           $100.00      $100.00
11                                          Malone             opposition to motion for relief
                                                                         from stay.
12
          1/22/2013   6:10-bk-18398-WJ     Frank and             Prepared and filed a non-           $100.00      $100.00
                                         Dolores Boortz        opposition to motion for relief
13                                                                       from stay.
14        2/7/2013    6:10-bk-37248-WJ   Deborah Lynn          Counsel reviewed a motion for         $350.00      $350.00
                                             Gil             relief from stay, filed a very short
15                                                            brief in opposition to the motion
                                                             and attempted to resolve it with an
16                                                               adequate protection order.

17        2/20/2013   6:10-bk-42568-WJ   John and Kelly        Counsel reviewed a motion for         $675.00      $600.00
                                            Warrick          relief from stay, filed a very short
18                                                            brief in opposition to the motion
                                                              and resolved it with an adequate
19                                                                     protection order.

20        3/5/2013    6:10-bk-18462-WJ    Robert and          Counsel reviewed a motion for          $700.00      $600.00
                                         Carole Parker        relief from stay and resolved it
21                                                           with an adequate protection order
                                                                (no opposition brief filed).
22
          3/16/2013   6:12-bk-19218-WJ     Richard J.        Reviewed a motion for relief from       $600.00      $600.00
23                                          Mosher           stay regarding property which the
                                                                debtor disavowed and filed a
24                                                           pleading in response to the motion
                                                                  disavowing the property.
25
          4/18/2013   6:11-bk-17968-WJ   Ernest and Rita      Counsel reviewed a motion for          $565.00      $565.00
26                                          Arguello          relief from stay and resolved it
                                                             with an adequate protection order
27                                                              (no opposition brief filed).

28




                                                             - 33 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                               Desc
                                 Main Document    Page 34 of 130

 1                                                         EXHIBIT 1
                                                                                                     Amount       Amount
 2                                                                                                  of Fees &    of Fees &
          Date Of                                                                                     Costs        Costs
 3        Fee App      Case Number        Case Name                Supplemental Work                Requested    Approved

 4
          6/8/2013    6:09-bk-26715-WJ    Michael and         Counsel reviewed a motion for          $500.00      $500.00
 5                                       Diane Roberts        relief from stay and resolved it
                                                             with an adequate protection order
 6                                                              (no opposition brief filed).

 7        6/11/2013   6:10-bk-36603-WJ   Christopher and     Reviewed a motion for relief from      $1,145.50    $1,145.50
                                         Georgi Collins      stay regarding property and filed
 8                                                             an extensive pleading (docket
                                                              #35) in opposition to the motion
 9                                                            requesting denial of the motion.
                                                             Motion was denied at the hearing.
10
          6/13/2013   6:09-bk-34624-WJ     Sheila Ann         Counsel reviewed a motion for          $600.00      $600.00
                                           Middleton          relief from stay and resolved it
11                                                           with an adequate protection order
                                                                (no opposition brief filed).
12
          6/14/2013   6:09-bk-28752-WJ    Robert and          Counsel reviewed a motion for          $600.00      $600.00
13                                       Rosemary Rios        relief from stay and resolved it
                                                             with an adequate protection order
14                                                              (no opposition brief filed).

15        6/14/2013   6:08-bk-25911-WJ     Barry and         Reviewed, approved and signed a         $90.00       $90.00
                                         Sharon Welch          stipulation for relief from stay
16                                                            with respect to real property; no
                                                              motion for relief from stay filed
17                                                             and no opposition filed; order
                                                             entered approving the stipulation
18
          6/18/2013   6:11-bk-22886-WJ    Gregory and        Reviewed a motion for relief from       $988.75      $600.00
19                                        Alice Stewart      stay regarding property which the
                                                                debtor disavowed and filed a
20                                                           pleading in response to the motion
                                                                  disavowing the property.
21
          6/20/2013   6:10-bk-38468-WJ     Tadeo and           Counsel reviewed a motion for         $600.00      $600.00
22                                       Lorena Avalos       relief from stay, filed a very short
                                                              brief in opposition to the motion
23                                                                 and resolved it by plan
                                                             modification converting to conduit
24                                                                        payments.

25        6/20/2013   6:11-bk-18362-WJ      Estrellita         Counsel reviewed a motion for         $600.00      $600.00
                                            Ventura          relief from stay, filed a very short
26                                                            brief in opposition to the motion
                                                                   and resolved it by plan
                                                             modification converting to conduit
27
                                                                          payments.
28




                                                             - 34 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                              Desc
                                 Main Document    Page 35 of 130

 1                                                        EXHIBIT 1
                                                                                                    Amount       Amount
 2                                                                                                 of Fees &    of Fees &
          Date Of                                                                                    Costs        Costs
 3        Fee App      Case Number        Case Name               Supplemental Work                Requested    Approved

 4
          6/27/2013   6:11-bk-47247-WJ     Jory Alan         Counsel reviewed a motion for          $600.00      $600.00
 5                                          Gulman           relief from stay and resolved it
                                                            with an adequate protection order
 6                                                             (no opposition brief filed).

 7        7/2/2013    6:10-bk-22665-WJ      Harry E.            Prepared and filed a non-           $100.00      $100.00
                                            Noland            opposition to motion for relief
 8                                                                      from stay.

 9        7/26/2013   6:10-bk-49018-WJ     Rigoberto        Reviewed a motion for relief from       $500.00      $500.00
                                           Duarte and       stay regarding property and filed a
10                                          Norma              pleading in opposition to the
                                           Hernandez          motion requesting an adequate
                                                               protection order. Motion was
11                                                                      withdrawn.
12        8/14/2013   6:10-bk-47165-WJ   Jose and Sandra    Reviewed a motion for relief from       $600.00      $600.00
                                              Pelayo        stay regarding property and filed a
13                                                             pleading in opposition to the
                                                             motion. Motion was withdrawn.
14
          8/20/2013   6:12-bk-19218-WJ   Richard Mosher     Reviewed a motion for relief from       $600.00      $600.00
15                                                          stay regarding property which the
                                                               debtor disavowed and filed a
16                                                          pleading in response to the motion
                                                                 disavowing the property.
17
          9/12/2013   6:10-bk-41777-WJ    David and           Counsel reviewed a motion for         $600.00      $600.00
18                                       Cynthia Burns      relief from stay, filed a very short
                                                             brief in opposition to the motion
19                                                           and resolved it with an adequate
                                                                      protection order.
20
          9/24/2013   6:12-bk-13710-WJ     Javier and       Reviewed a motion for relief from       $600.00      $600.00
21                                       Lucia Guerrero     stay regarding property which the
                                                               debtor disavowed and filed a
22                                                          pleading in response to the motion
                                                                 disavowing the property.
23
         10/23/2013   6:09-bk-40745-WJ    Francisco J.          Prepared and filed a non-           $100.00      $100.00
24                                        Hernandez           opposition to motion for relief
                                                                        from stay.
25
          11/7/2013   6:09-bk-17416-WJ    Tania Ginori      Reviewed a motion for relief from       $600.00      $600.00
26                                                          stay regarding property and filed a
                                                               pleading in opposition to the
27                                                           motion. Motion was withdrawn.

28




                                                            - 35 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                              Desc
                                 Main Document    Page 36 of 130

 1                                                        EXHIBIT 1
                                                                                                    Amount       Amount
 2                                                                                                 of Fees &    of Fees &
          Date Of                                                                                    Costs        Costs
 3        Fee App      Case Number        Case Name               Supplemental Work                Requested    Approved

 4
          11/8/2013   6:09-bk-36470-WJ      Virginia            Prepared and filed a non-           $600.00      $100.00
 5                                          Malagar           opposition to motion for relief
                                                                        from stay.
 6
          11/8/2013   6:09-bk-23446-WJ    Andrew and          Counsel reviewed a motion for         $525.00      $525.00
 7                                       Calixta Zuniga     relief from stay, filed a very short
                                                             brief in opposition to the motion
 8                                                           and resolved it with an adequate
                                                                      protection order.
 9
         11/12/2013   6:11-bk-16956-WJ     Jaime and        Reviewed a motion for relief from       $575.00      $575.00
10                                       Kirsten Acosta     stay regarding property and filed a
                                                               pleading in opposition to the
                                                             motion. Motion was withdrawn.
11
          12/9/2013   6:13-bk-14625-WJ    Bernard and        Counsel reviewed a motion for          $600.00      $600.00
12                                       Starr McInerny      relief from stay and resolved it
                                                            with an adequate protection order
13                                                             (no opposition brief filed).
14       12/11/2013   6:10-bk-45265-WJ    Edward and         Counsel reviewed a motion for          $350.00      $350.00
                                         Patricia Bates      relief from stay and resolved it
15                                                          with an adequate protection order
                                                               (no opposition brief filed).
16
         12/17/2013   6:12-bk-13022-WJ     Elpidio           Counsel reviewed a motion for          $450.00      $450.00
17                                       Banuelos and        relief from stay and resolved it
                                         Evelia Huizar      with an adequate protection order
18                                                             (no opposition brief filed).

19       12/30/2013   6:11-bk-22887-WJ    Melvin and          Counsel reviewed a motion for         $600.00      $600.00
                                          Judith Jones      relief from stay, filed a very short
20                                                           brief in opposition to the motion
                                                             and resolved it with an adequate
21                                                                    protection order.

22        1/10/2014   6:09-bk-10286-WJ   Mickie E. Reed     Reviewed motion for relief from         $600.00      $600.00
                                                            stay; no opposition or response
23                                                            filed to the motion; motion
                                                                       withdrawn.
24
          1/21/2014   6:08-bk-21541-WJ   Francisco and       Reviewed motion for relief from        $350.00      $350.00
25                                       Isabel Rosales     stay and filed a very short brief in
                                                               response indicating that the
26                                                            debtors are working on a loan
                                                              modification with the moving
27                                                                party; motion granted.

28




                                                            - 36 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                               Desc
                                 Main Document    Page 37 of 130

 1                                                         EXHIBIT 1
                                                                                                     Amount       Amount
 2                                                                                                  of Fees &    of Fees &
          Date Of                                                                                     Costs        Costs
 3        Fee App      Case Number        Case Name                Supplemental Work                Requested    Approved

 4
          4/2/2014    6:12-bk-13701-WJ     Antonio            Reviewed motion for relief from        $650.00      $650.00
 5                                       Moralic Griffin     stay and filed a very short brief in
                                                             opposition requesting an adequate
 6                                                           protection order; motion granted.

 7        4/9/2014    6:11-bk-26780-WJ    Dennis and           Counsel reviewed a motion for         $750.00      $600.00
                                         Christine Van       relief from stay, filed a very short
 8                                          Houten            brief in opposition to the motion
                                                                   and resolved it by plan
 9                                                           modification converting to conduit
                                                                          payments.
10
          4/16/2014   6:09-bk-22024-WJ      Gary and           Counsel reviewed a motion for         $600.00      $600.00
                                            Dorothy          relief from stay, filed a very short
11                                          Cleesen           brief in opposition to the motion
                                                                   and resolved it by plan
12                                                           modification converting to conduit
                                                                          payments.
13
          4/21/2014   6:13-bk-15079-WJ     Hector and            Prepared and filed a non-           $550.00      $550.00
14                                          Rhonda             opposition to motion for relief
                                           Moncada                       from stay.
15
          5/2/2014    6:13-bk-14544-WJ    Francesca L.       Reviewed a motion for relief from      $1,163.66     $600.00
16                                         Sanderson         stay regarding property and filed a
                                                                  pleading (docket #48) in
17                                                                 opposition to the motion
                                                               requesting denial of the motion.
18                                                                 Motion was withdrawn.

19        5/21/2014   6:11-bk-37660-WJ     Pamela A.         Reviewed a motion for relief from       $600.00      $600.00
                                           Jaennette         stay regarding property which the
20                                                              debtor disavowed and filed a
                                                             pleading in response to the motion
21                                                                disavowing the property.

22        5/23/2014   6:13-bk-23610-WJ   Luis R. Torres          Prepared and filed a non-           $250.00      $250.00
                                                               opposition to motion for relief
23                                                                       from stay.

24        6/17/2014   6:10-bk-36695-WJ   Dale and Nancy      Reviewed a motion for relief from       $350.00      $350.00
                                            Johnson          stay regarding property and filed a
25                                                              pleading in opposition to the
                                                               motion requesting denial of the
26                                                            motion. Motion was withdrawn.

27
28




                                                             - 37 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                               Desc
                                 Main Document    Page 38 of 130

 1                                                         EXHIBIT 1
                                                                                                     Amount       Amount
 2                                                                                                  of Fees &    of Fees &
          Date Of                                                                                     Costs        Costs
 3        Fee App      Case Number        Case Name                Supplemental Work                Requested    Approved

 4
          6/17/2014   6:12-bk-22748-WJ    Leonard and        Reviewed a motion for relief from       $600.00      $600.00
 5                                       Vanessa Arriola     stay regarding property and filed a
                                                                pleading in opposition to the
 6                                                             motion requesting denial of the
                                                              motion. Motion was withdrawn.
 7
          6/25/2014   6:13-bk-21752-WJ     Clarita A.          Counsel reviewed a motion for        $1,135.00     $750.00
 8                                         Bernabe           relief from stay, filed a very short
                                                              brief in opposition to the motion
 9                                                            and resolved it with an adequate
                                                                       protection order.
10
          6/27/2014   6:10-bk-22827-WJ     Oscar and         Reviewed motion for relief from         $387.50      $350.00
                                            Clarita          stay; no opposition or response
11                                         Villafania          filed to the motion; motion
                                                                          granted
12
          7/1/2014    6:14-bk-11541-WJ    Gary William       Reviewed motion for relief from         $515.00      $515.00
13                                           Collier         stay; no opposition or response
                                                               filed to the motion; motion
14                                                                      withdrawn.

15        7/3/2014    6:10-bk-34566-WJ      Dustin               Prepared and filed a non-           $100.00      $100.00
                                           Wiltbanks           opposition to motion for relief
16                                                                       from stay.

17        7/18/2014   6:13-bk-29310-WJ    Teodoro and         Reviewed motion for relief from        $550.00      $550.00
                                           Herminia            stay that was granted but then
18                                          Dalistan         addressed in by plan modification
                                                              converting to conduit payments;
19                                                            counsel for the debtor did file a
                                                             short pleading in opposition to the
20                                                              motion for relief from stay.

21        7/21/2014   6:14-bk-17478-WJ    Roberto and            Prepared and filed a non-           $100.00      $100.00
                                         Yvonne Velez          opposition to motion for relief
22                                                                       from stay.

23        8/2/2014    6:11-bk-46345-WJ     Patrick and        Reviewed motion for relief from        $750.00      $750.00
                                         Patricia Malloy     stay and filed a very short brief in
24                                                           opposition requesting an adequate
                                                              protection order; counsel for the
25                                                               debtors later withdrew the
                                                                opposition brief; no adequate
26                                                           protection order apparent from the
                                                                  docket; motion granted.
27
28




                                                             - 38 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                               Desc
                                 Main Document    Page 39 of 130

 1                                                         EXHIBIT 1
                                                                                                     Amount       Amount
 2                                                                                                  of Fees &    of Fees &
          Date Of                                                                                     Costs        Costs
 3        Fee App      Case Number        Case Name                Supplemental Work                Requested    Approved

 4
          8/7/2014    6:11-bk-45419-WJ      Barbara            Counsel reviewed a motion for         $750.00      $750.00
 5                                          Crawford         relief from stay, filed a very short
                                                              brief in opposition to the motion
 6                                                                 and resolved it by plan
                                                             modification converting to conduit
 7                                                                        payments.

 8       11/13/2014   6:11-bk-27812-WJ   Eric and Karen      Reviewed a motion for relief from       $950.00      $650.00
                                           Chambers          stay regarding property and filed a
 9                                                              pleading in opposition to the
                                                                 motion seeking an adequate
                                                                protection order. Motion was
10                                                                       withdrawn.
11       12/31/2014   6:14-bk-17478-WJ    Roberto and            Prepared and filed a non-           $100.00      $100.00
                                         Yvonne Velez          opposition to motion for relief
12                                                                       from stay.
13        1/2/2015    6:11-bk-29132-WJ   Albert and Mae        Counsel reviewed a motion for         $750.00      $675.00
                                           Blanchard         relief from stay, filed a very short
14                                                            brief in opposition to the motion
                                                                   and resolved it by plan
15                                                           modification converting to conduit
                                                                          payments.
16
          1/13/2015   6:11-bk-42398-WJ    Janet Elaine         Counsel reviewed a motion for         $750.00      $750.00
17                                          Cannon           relief from stay, filed a very short
                                                              brief in opposition to the motion
18                                                                 and resolved it by plan
                                                             modification converting to conduit
19                                                                        payments.

20        1/22/2015   6:10-bk-29135-WJ    Donald and           Counsel reviewed a motion for         $750.00      $750.00
                                         Darlene Tielsch     relief from stay, filed a very short
21                                                            brief in opposition to the motion
                                                                   and resolved it by plan
22                                                           modification converting to conduit
                                                                          payments.
23
          2/12/2015   6:10-bk-48645-WJ    Jessica Lee        Reviewed, approved and signed a         $500.00      $350.00
24                                       Smith Esposito       stipulation for relief from stay
                                                                with respect to a vehicle; no
25                                                            motion for relief from stay filed
                                                               and no opposition filed; order
                                                             entered approving the stipulation
26

27
28




                                                             - 39 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                              Desc
                                 Main Document    Page 40 of 130

 1                                                        EXHIBIT 1
                                                                                                    Amount       Amount
 2                                                                                                 of Fees &    of Fees &
          Date Of                                                                                    Costs        Costs
 3        Fee App      Case Number         Case Name              Supplemental Work                Requested    Approved

 4
          2/17/2015   6:10-bk-33242-WJ    Bessie Arlene       Counsel reviewed a motion for         $500.00      $500.00
 5                                          Iddrissu        relief from stay, filed a very short
                                                            brief in opposition to the motion,
 6                                                            appeared at four hearings and
                                                             resolved it by plan modification
 7                                                           converting to conduit payments.

 8        2/19/2015   6:13-bk-18498-WJ     Henry and        Reviewed, approved and signed a         $350.00      $250.00
                                             Mary            stipulation for relief from stay
 9                                         Rodriguez           with respect to a vehicle; no
                                                             motion for relief from stay filed
                                                              and no opposition filed; order
10                                                          entered approving the stipulation
11        3/5/2015    6:14-bk-20235-WJ     Marvin and           Prepared and filed a non-           $100.00      $100.00
                                          Jeanne Preble       opposition to motion for relief
12                                                                      from stay.
13        3/23/2015   6:11-bk-45036-WJ      Pamela            Counsel reviewed a motion for         $675.00      $675.00
                                         Suzanne Clark-     relief from stay, filed a very short
14                                          Holmes           brief in opposition to the motion
                                                                  and resolved it by plan
15                                                          modification converting to conduit
                                                                         payments.
16
          4/10/2015   6:10-bk-45616-WJ     Zabi Noori         Counsel reviewed a motion for         $750.00      $750.00
17                                                          relief from stay, filed a very short
                                                             brief in opposition to the motion
18                                                                and resolved it by plan
                                                            modification converting to conduit
19                                                                       payments.

20        4/22/2015   6:14-bk-11617-WJ     Rafael and       Reviewed a motion for relief from       $750.00      $600.00
                                          Erika Torres      stay regarding property and filed a
21                                                             pleading in opposition to the
                                                             motion. Motion was withdrawn.
22
          6/4/2015    6:14-bk-19683-WJ      Eric and        Reviewed a motion for relief from       $750.00      $425.00
23                                          Amanda          stay regarding property and filed a
                                            Hofmann            pleading in opposition to the
24                                                           motion. Motion was withdrawn.

25        7/2/2015    6:11-bk-38014-WJ   Lyle and Kristin   Reviewed a motion for relief from       $960.00      $500.00
                                              Reyes         stay regarding property and filed a
26                                                             pleading in opposition to the
                                                                motion seeking an adequate
                                                               protection order. Motion was
27
                                                                        withdrawn.
28




                                                            - 40 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                               Desc
                                 Main Document    Page 41 of 130

 1                                                         EXHIBIT 1
                                                                                                     Amount       Amount
 2                                                                                                  of Fees &    of Fees &
          Date Of                                                                                     Costs        Costs
 3        Fee App      Case Number        Case Name                Supplemental Work                Requested    Approved

 4
          8/31/2015   6:15-bk-11566-WJ   Ramiro Jimenez       Reviewed motion for relief from        $200.00      $200.00
 5                                                            stay; no opposition or response
                                                                filed to the motion; motion
 6                                                                       withdrawn.

 7        9/16/2015   6:13-bk-17176-WJ     Michael P.          Counsel reviewed a motion for         $600.00      $600.00
                                           Merryman          relief from stay, filed a very short
 8                                                            brief in opposition to the motion
                                                                   and resolved it by plan
 9                                                           modification converting to conduit
                                                                          payments.
10
          9/17/2015   6:11-bk-42460-WJ    Richard and        Reviewed a motion for relief from       $350.00      $350.00
                                          Ella Burks         stay regarding property and filed a
11                                                             relatively long and informative
                                                                   pleading (docket #82) in
12                                                                 opposition to the motion
                                                               requesting denial of the motion
13                                                               which was successful. The
                                                                   motion was withdrawn.
14
          9/22/2015   6:15-bk-11787-WJ     Bobby and           Counsel reviewed a motion for         $350.00      $350.00
15                                        Eartha Green       relief from stay, filed a very short
                                                              brief in opposition to the motion
16                                                                 and resolved it by plan
                                                             modification converting to conduit
17                                                                        payments.

18        11/6/2015   6:14-bk-19590-WJ   Rick and Sheila     Reviewed a motion for relief from       $750.00      $600.00
                                              Herr           stay regarding property and filed a
19                                                           short pleading in opposition to the
                                                              motion. Motion denied as moot.
20
          12/2/2015   6:10-bk-37310-WJ     Michelle            Counsel reviewed a motion for         $750.00      $750.00
21                                          Denise           relief from stay, filed a very short
                                          Witherspoon         brief in opposition to the motion
22                                                            and resolved it with an adequate
                                                                       protection order.
23
         12/30/2015   6:11-bk-23664-WJ   Patricia Baker          Prepared and filed a non-           $100.00      $100.00
24                                                             opposition to motion for relief
                                                                         from stay.
25
          3/3/2016    6:15-bk-11788-WJ    James Aaron        Reviewed a motion for relief from       $950.00      $950.00
26                                          Donlow           stay regarding property and filed a
                                                                  pleading (docket #29) in
                                                                   opposition to the motion
27
                                                               requesting denial of the motion.
                                                                   Motion was withdrawn.
28




                                                             - 41 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                              Desc
                                 Main Document    Page 42 of 130

 1                                                        EXHIBIT 1
                                                                                                    Amount       Amount
 2                                                                                                 of Fees &    of Fees &
          Date Of                                                                                    Costs        Costs
 3        Fee App      Case Number        Case Name               Supplemental Work                Requested    Approved

 4
          5/24/2016   6:11-bk-47027-WJ    Thomas and          Counsel reviewed a motion for         $500.00      $500.00
 5                                           Lisa           relief from stay, filed a very short
                                          McLaughlin        brief in opposition to the motion,
 6                                                             appeared at two hearings and
                                                             resolved it by plan modification
 7                                                           converting to conduit payments.

 8        9/14/2016   6:15-bk-18180-WJ     Chuck W.         Reviewed a motion for relief from       $500.00      $500.00
                                            Pitman          stay regarding property and filed a
 9                                                             pleading in opposition to the
                                                             motion. Motion was withdrawn.
10
          10/3/2016   6:13-bk-27120-WJ     Bryan and         Reviewed motion for relief from        $326.00      $326.00
                                           Jacqueline        stay; no opposition or response
11                                          Corrigan           filed to the motion; motion
                                                                        withdrawn.
12
         10/26/2016   6:16-bk-17413-WJ     Eric and         Reviewed a motion for relief from       $350.00      $350.00
13                                         Jacqulin         stay regarding property and filed a
                                           Anderson            pleading in opposition to the
14                                                            motion requesting denial of the
                                                             motion. Motion was withdrawn.
15
         11/15/2016   6:15-bk-13995-WJ    Clara Glover      Reviewed motion for relief from         $805.00      $805.00
16                                                          stay and filed debtor filed a short
                                                               pleading in opposition to the
17                                                              motion for relief from stay.
                                                                     Motion denied.
18
          1/6/2017    6:14-bk-13179-WJ   Florentino and     Reviewed a motion for relief from       $200.00      $200.00
19                                         Ana Perez        stay regarding property which the
                                                               debtor disavowed and filed a
20                                                          pleading in response to the motion
                                                                 disavowing the property.
21
          3/9/2017    6:15-bk-11566-WJ   Ramiro Jimenez       Counsel reviewed a motion for         $350.00      $350.00
22                                                          relief from stay, filed a very short
                                                             brief in opposition to the motion
23                                                                and resolved it by plan
                                                            modification converting to conduit
24                                                                       payments.

25        3/23/2017   6:13-bk-22201-WJ      Marc and          Counsel reviewed a motion for         $750.00      $750.00
                                         Frances Moore      relief from stay, filed a very short
26                                                           brief in opposition to the motion
                                                                  and resolved it by plan
                                                            modification converting to conduit
27
                                                                         payments.
28




                                                            - 42 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                              Desc
                                 Main Document    Page 43 of 130

 1                                                        EXHIBIT 1
                                                                                                    Amount       Amount
 2                                                                                                 of Fees &    of Fees &
          Date Of                                                                                    Costs        Costs
 3        Fee App      Case Number        Case Name               Supplemental Work                Requested    Approved

 4
          3/29/2017   6:15-bk-20727-WJ     Donald and       Reviewed motion for relief from         $700.00      $700.00
 5                                           Janice         stay and filed debtor filed a short
                                           Gilbertson          pleading in opposition to the
 6                                                              motion for relief from stay.
                                                                     Motion denied.
 7
          5/11/2017   6:16-bk-17988-WJ   Cindy Elizabeth      Counsel reviewed a motion for         $511.25      $511.25
 8                                          Esquivel        relief from stay, filed a very short
                                                             brief in opposition to the motion
 9                                                                and resolved it by plan
                                                            modification converting to conduit
                                                                         payments.
10
          5/30/2017   6:16-bk-19844-WJ   Oscar Guerrero     Reviewed a motion for relief from       $600.00      $525.00
11                                         and Lidia        stay regarding property which the
                                            Ortega             debtor disavowed and filed a
12                                                          pleading in response to the motion
                                                                 disavowing the property.
13
          9/15/2017   6:13-bk-26422-WJ    Donovan and       Reviewed a motion for relief from       $350.00      $350.00
14                                       Regina Johnson     stay regarding property and filed a
                                                               pleading in opposition to the
15                                                            motion requesting denial of the
                                                             motion. Motion was withdrawn.
16
          9/29/2017   6:14-bk-25121-WJ     Arturo and           Prepared and filed a non-           $100.00      $100.00
17                                         Maria Villa        opposition to motion for relief
                                                                        from stay.
18
          10/2/2017   6:16-bk-13175-WJ     Marisela             Prepared and filed a non-           $100.00      $100.00
19                                        Covarrubias         opposition to motion for relief
                                                                        from stay.
20
         10/18/2017   6:13-bk-24190-WJ       Rafael           Counsel reviewed a motion for        $1,362.00     $900.00
21                                          Landeros        relief from stay and resolved it by
                                                             converting to conduit payments
22                                                              (no opposition brief filed).

23       11/27/2017   6:16-bk-20528-WJ   John D. Carter       Counsel reviewed a motion for         $694.91      $600.00
                                                            relief from stay, filed a very short
24                                                           brief in opposition to the motion
                                                                  and resolved it by plan
25                                                          modification converting to conduit
                                                                         payments.
26
         12/13/2017   6:17-bk-12456-WJ   Matthew Taylor       Counsel reviewed a motion for         $210.00      $210.00
27                                        and Bethany       relief from stay and resolved it (no
                                              Lapp                 opposition brief filed).
28




                                                            - 43 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                              Desc
                                 Main Document    Page 44 of 130

 1                                                        EXHIBIT 1
                                                                                                    Amount       Amount
 2                                                                                                 of Fees &    of Fees &
          Date Of                                                                                    Costs        Costs
 3        Fee App      Case Number        Case Name               Supplemental Work                Requested    Approved

 4
          2/21/2018   6:17-bk-19393-WJ   Pablo Gonzalez         Prepared and filed a non-           $501.00      $250.00
 5                                         and Beatriz        opposition to motion for relief
                                              Toriz                     from stay.
 6
          3/1/2018    6:15-bk-10489-WJ   Jennifer Marie       Counsel reviewed a motion for         $840.00      $740.00
 7                                         Christiano       relief from stay, filed a very short
                                                             brief in opposition to the motion
 8                                                                and resolved it by plan
                                                            modification converting to conduit
 9                                                                       payments.

10        3/12/2018   6:15-bk-14895-WJ    Douglas and        Reviewed motion for relief from        $942.94      $600.00
                                          Laura Niwa        stay and filed a very short brief in
                                                               response indicating that the
11                                                             debtors wanted an adequate
                                                             protection order but the motion
12                                                            was denied for the reasons set
                                                            forth on the record at the hearing.
13
          3/20/2018   6:16-bk-17988-WJ   Cindy Elizabeth     Two oppositions to two motions         $450.00      $450.00
14                                          Esquivel        to dismiss; response to relief from
                                                              stay motion; status conference
15
          7/5/2018    6:16-bk-12773-WJ   Otoniel Toledo       Counsel reviewed a motion for         $560.00      $560.00
16                                                          relief from stay, filed a very short
                                                             brief in opposition to the motion
17                                                           and resolved it with an adequate
                                                                      protection order.
18
          7/15/2018   6:17-bk-18645-WJ    Sandra Elaine       Counsel reviewed a motion for         $685.00      $610.00
19                                          Poulson         relief from stay, filed a very short
                                                             brief in opposition to the motion
20                                                           and resolved it with an adequate
                                                                      protection order.
21
          7/16/2018   6:15-bk-11189-WJ     Eric and          Reviewed motion for relief from       $1,840.50     $600.00
22                                       Melanie Jones          stay and filed opposition
                                                            requesting an adequate protection
23                                                             order but later withdrew the
                                                              opposition brief and filed non-
24                                                          opposition to the motion. Motion
                                                                         granted.
25
          8/10/2018   6:17-bk-10765-WJ   Kevin William        Counsel reviewed a motion for         $640.50      $600.00
26                                           Wils           relief from stay, filed a very short
                                                             brief in opposition to the motion
                                                             and resolved it with an adequate
27
                                                                      protection order.
28




                                                            - 44 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                              Desc
                                 Main Document    Page 45 of 130

 1                                                        EXHIBIT 1
                                                                                                    Amount       Amount
 2                                                                                                 of Fees &    of Fees &
          Date Of                                                                                    Costs        Costs
 3        Fee App      Case Number        Case Name               Supplemental Work                Requested    Approved

 4
          8/13/2018   6:17-bk-17738-WJ    Rafael Igcoy       Reviewed motion for relief from        $924.00      $690.00
 5                                         Tolentino        stay and filed a very short brief in
                                                                response indicating that the
 6                                                              debtors wanted an adequate
                                                             protection order but the motion
 7                                                           was granted with no evidence of
                                                               an adequate protection order.
 8
          8/22/2018   6:14-bk-24215-WJ   Thomas and           Counsel reviewed a motion for        $1,004.53     $600.00
 9                                       Virginia Olen      relief from stay, filed a very short
                                                             brief in opposition to the motion
                                                             and resolved it with an adequate
10                                                                    protection order.
11        8/22/2018   6:17-bk-19721-WJ   Justin B. Lunk       Counsel reviewed a motion for         $744.51      $587.50
                                                            relief from stay, filed a very short
12                                                           brief in opposition to the motion
                                                             and resolved it with an adequate
13                                                                    protection order.

14        8/30/2018   6:17-bk-15924-WJ      Brian J.        Reviewed a motion for relief from       $900.00      $855.00
                                          Brayman, Sr.      stay regarding property and filed a
15                                                             pleading in opposition to the
                                                             motion. Motion was withdrawn.
16
          9/19/2018   6:17-bk-14037-WJ    David and           Counsel reviewed a motion for        $1,111.95     $681.95
17                                       Gladis Aceves      relief from stay, filed a very short
                                                             brief in opposition to the motion
18                                                                and resolved it by plan
                                                            modification converting to conduit
19                                                                       payments.

20       10/15/2018   6:16-bk-20261-WJ   Ralph Gonzalez     Reviewed a motion for relief from       $500.00      $500.00
                                                            stay regarding property and filed a
21                                                             pleading in opposition to the
                                                              motion requesting denial of the
22                                                           motion. Motion was withdrawn.

23        12/7/2018   6:17-bk-15201-WJ    Marina Isela        Counsel reviewed a motion for         $609.02      $609.02
                                           Gutierrez        relief from stay, filed a very short
24                                                           brief in opposition to the motion
                                                                  and resolved it by plan
25                                                          modification converting to conduit
                                                                         payments.
26

27
28




                                                            - 45 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                                Desc
                                 Main Document    Page 46 of 130

 1                                                          EXHIBIT 1
                                                                                                      Amount       Amount
 2                                                                                                   of Fees &    of Fees &
          Date Of                                                                                      Costs        Costs
 3        Fee App      Case Number         Case Name                Supplemental Work                Requested    Approved

 4
          2/13/2019   6:17-bk-20288-WJ     Julio and            Counsel reviewed a motion for         $766.00      $562.00
 5                                       Annette Gomez        relief from stay, filed a very short
                                                               brief in opposition to the motion
 6                                                                  and resolved it by plan
                                                              modification converting to conduit
 7                                                                         payments.

 8        4/23/2019   6:18-bk-14392-WJ   Graciela Rocha           Prepared and filed a non-           $235.00      $235.00
                                                                opposition to motion for relief
 9                                                                        from stay.

10        4/26/2019   6:14-bk-13121-WJ   Franqui Rouse-         Counsel reviewed a motion for         $725.00      $725.00
                                            Whitten           relief from stay, filed a very short
                                                               brief in opposition to the motion
11                                                             and resolved it with an adequate
                                                                        protection order.
12
          4/26/2019   6:17-bk-19214-WJ    Dana Reina            Counsel reviewed a motion for        $1,175.00     $825.00
13                                       Crawford King        relief from stay, filed a very short
                                                               brief in opposition to the motion
14                                                                  and resolved it by plan
                                                              modification converting to conduit
15                                                                         payments.

16        5/4/2019    6:14-bk-15433-WJ   Marielby Teran       Reviewed a motion for relief from       $350.00      $350.00
                                                              stay regarding property and filed a
17                                                               pleading in opposition to the
                                                                motion requesting denial of the
18                                                             motion. Motion was withdrawn.

19        5/6/2019    6:16-bk-14551-WJ     Andres and           Counsel reviewed a motion for         $750.00      $750.00
                                             Otilia           relief from stay, filed a very short
20                                         Belmontes           brief in opposition to the motion
                                                               and resolved it with an adequate
21                                                                      protection order.

22        5/13/2019   6:17-bk-20233-WJ   Paulino Baltejar       Counsel reviewed a motion for         $750.00      $525.00
                                           Leonor, Jr.        relief from stay, filed a very short
23                                                             brief in opposition to the motion
                                                               and resolved it with an adequate
24                                                                      protection order.

25        5/29/2019   6:17-bk-12792-WJ   Scott and Billie     Reviewed a motion for relief from       $500.00      $500.00
                                             James            stay regarding property which the
26                                                               debtor disavowed and filed a
                                                              pleading in response to the motion
                                                                   disavowing the property.
27
28




                                                              - 46 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                               Desc
                                 Main Document    Page 47 of 130

 1                                                         EXHIBIT 1
                                                                                                     Amount       Amount
 2                                                                                                  of Fees &    of Fees &
          Date Of                                                                                     Costs        Costs
 3        Fee App      Case Number        Case Name                Supplemental Work                Requested    Approved

 4
          6/1/2019    6:17-bk-12905-WJ     Kevini and            Prepared and filed a non-           $554.12      $425.00
 5                                          Ashley             opposition to motion for relief
                                           Quitugua                      from stay.
 6
          8/9/2019    6:17-bk-14361-WJ   Ralph Acosta          Counsel reviewed a motion for         $977.61      $750.00
 7                                       Hernandez, Jr.      relief from stay, filed a very short
                                                              brief in opposition to the motion
 8                                                                 and resolved it by plan
                                                             modification converting to conduit
 9                                                                        payments.

10        8/31/2019   6:17-bk-12903-WJ   Widya Lie and         Counsel reviewed a motion for         $785.00      $600.00
                                         Lenny Mirana        relief from stay, filed a very short
                                                              brief in opposition to the motion
11                                                                 and resolved it by plan
                                                             modification converting to conduit
12                                                                        payments.
13        8/31/2019   6:16-bk-18733-WJ    Vincent and          Counsel reviewed a motion for         $857.50      $650.00
                                           Gabriela          relief from stay, filed a very short
14                                          Wilson            brief in opposition to the motion
                                                                   and resolved it by plan
15                                                           modification converting to conduit
                                                                          payments.
16
         10/10/2019   6:18-bk-15084-WJ    Clement and          Counsel reviewed a motion for        $1,400.00     $675.00
17                                       Nannetta Harris     relief from stay, filed a very short
                                                              brief in opposition to the motion
18                                                                 and resolved it by plan
                                                             modification converting to conduit
19                                                                        payments.

20
                                                        Average for all 168 Fee Applications:        $507.47      $442.58
21
                                          Average of 82 fee applications from 2011-2013:             $382.08      $359.52
22                                        Average of 46 fee applications from 2014-2016:             $563.42      $501.54
                                          Average of 40 fee applications from 2017-2019:             $700.18      $545.04
23

24

25

26

27
28




                                                             - 47 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                           Desc
                                 Main Document    Page 48 of 130

 1
                                                           EXHIBIT 2
 2                                                                                              Amount of    Amount of
                                                                                                 Fees &       Fees &
 3        Date Of                                                                                 Costs        Costs
          Fee App      Case Number         Case Name              Supplemental Work             Requested    Approved
 4
         Table A: Chapters 13 Debtors Who Do Not Oppose the Motion for Relief From Stay. (Cases Not Involving
 5       Fraud).

 6
          9/28/2012   6:10-bk-18793-WJ   Jose Diaz and          Prepared and filed a non-        $508.46      $508.46
 7                                       Maria Vargas-        opposition to motion for relief
                                           Rodriguez                    from stay.
 8
         11/16/2012   6:08-bk-23611-WJ      Rose M.             Prepared and filed a non-        $100.00      $100.00
 9                                          Ramsey            opposition to motion for relief
                                                                        from stay.
10
         11/26/2012   6:08-bk-15065-WJ   John and Shari         Prepared and filed a non-        $100.00      $100.00
11                                          Roberts           opposition to motion for relief
                                                                        from stay.
12
         11/26/2012   6:08-bk-25706-WJ     Brian and            Prepared and filed a non-        $100.00      $100.00
                                         Felicia Galarze      opposition to motion for relief
13
                                                                        from stay.
14
         12/12/2012   6:09-bk-20693-WJ    Phillip and           Prepared and filed a non-        $100.00      $100.00
                                            Denise            opposition to motion for relief
15                                        Longsworth                    from stay.
16       12/20/2012   6:09-bk-39510-WJ      Jose and            Prepared and filed a non-        $100.00      $100.00
                                            Rosanna           opposition to motion for relief
17                                           Barajas                    from stay.
18       12/20/2012   6:09-bk-40523-WJ    Ronald and            Prepared and filed a non-        $100.00      $100.00
                                         Dawn Clement         opposition to motion for relief
19                                                                      from stay.

20       12/20/2012   6:09-bk-40523-WJ    Ronald and            Prepared and filed a non-        $100.00      $100.00
                                         Dawn Clement         opposition to motion for relief
21                                                                      from stay.

22       12/20/2012   6:09-bk-40745-WJ     Francisco J.         Prepared and filed a non-        $100.00      $100.00
                                           Hernandez          opposition to motion for relief
23                                                                      from stay.

24       12/21/2012   6:10-bk-44510-WJ     David and            Prepared and filed a non-        $100.00      $100.00
                                         Virginia Hoyos       opposition to motion for relief
25                                                                      from stay.

26       12/24/2012   6:10-bk-29618-WJ     Ronald and           Prepared and filed a non-        $100.00      $100.00
                                             Karan            opposition to motion for relief
27                                         Wenderoff                    from stay.

28




                                                            - 48 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                           Desc
                                 Main Document    Page 49 of 130

 1                                                         EXHIBIT 2
                                                                                                Amount of    Amount of
 2                                                                                               Fees &       Fees &
          Date Of                                                                                 Costs        Costs
 3        Fee App      Case Number        Case Name               Supplemental Work             Requested    Approved

 4
         12/24/2012   6:10-bk-27233-WJ     George and           Prepared and filed a non-        $100.00      $100.00
 5                                          Authrene          opposition to motion for relief
                                             Benson                     from stay.
 6
         12/24/2012   6:10-bk-21069-WJ    Joseph and            Prepared and filed a non-        $100.00      $100.00
 7                                       Cathy Medina         opposition to motion for relief
                                                                        from stay.
 8
         12/24/2012   6:10-bk-38526-WJ     Eldred and           Prepared and filed a non-        $100.00      $100.00
 9                                       Deidre Marshall      opposition to motion for relief
                                                                        from stay.
10
         12/24/2012   6:10-bk-41457-WJ   Dale and Cecil         Prepared and filed a non-        $100.00      $100.00
11                                         Cowling            opposition to motion for relief
                                                                        from stay.
12
          1/14/2013   6:11-bk-32814-WJ    George and            Prepared and filed a non-        $100.00      $100.00
                                         Danielle Porter      opposition to motion for relief
13                                                                      from stay.
14        1/14/2013   6:11-bk-23930-WJ      Filipo A.           Prepared and filed a non-        $100.00      $100.00
                                             Faaseu           opposition to motion for relief
15                                                                      from stay.
16        1/14/2013   6:11-bk-25866-WJ     Joan Marie           Prepared and filed a non-        $100.00      $100.00
                                            Klausman          opposition to motion for relief
17                                                                      from stay.

18        1/14/2013   6:11-bk-25866-WJ     Joan Marie           Prepared and filed a non-        $100.00      $100.00
                                            Klausman          opposition to motion for relief
19                                                                      from stay.

20        1/14/2013   6:07-bk-17965-WJ     Jon Poling           Prepared and filed a non-        $150.00      $150.00
                                                              opposition to motion for relief
21                                                                      from stay.

22        1/15/2013   6:10-bk-18398-WJ     Frank and            Prepared and filed a non-        $100.00      $100.00
                                         Dolores Boortz       opposition to motion for relief
23                                                                      from stay.

24        1/16/2013   6:11-bk-20139-WJ     David and            Prepared and filed a non-        $100.00      $100.00
                                         Susan Boucher        opposition to motion for relief
25                                                                      from stay.

26        1/16/2013   6:11-bk-20139-WJ     David and            Prepared and filed a non-        $100.00      $100.00
                                         Susan Boucher        opposition to motion for relief
27                                                                      from stay.

28




                                                            - 49 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                           Desc
                                 Main Document    Page 50 of 130

 1                                                         EXHIBIT 2
                                                                                                Amount of    Amount of
 2                                                                                               Fees &       Fees &
          Date Of                                                                                 Costs        Costs
 3        Fee App      Case Number        Case Name               Supplemental Work             Requested    Approved

 4
          1/16/2013   6:11-bk-19113-WJ   Alan and Leslie        Prepared and filed a non-        $100.00      $100.00
 5                                          Robison           opposition to motion for relief
                                                                        from stay.
 6
          1/22/2013   6:12-bk-12977-WJ     Colleen M.           Prepared and filed a non-        $100.00      $100.00
 7                                          Malone            opposition to motion for relief
                                                                        from stay.
 8
          1/22/2013   6:10-bk-18398-WJ     Frank and            Prepared and filed a non-        $100.00      $100.00
 9                                       Dolores Boortz       opposition to motion for relief
                                                                        from stay.
10
          7/2/2013    6:10-bk-22665-WJ      Harry E.            Prepared and filed a non-        $100.00      $100.00
11                                          Noland            opposition to motion for relief
                                                                        from stay.
12
         10/23/2013   6:09-bk-40745-WJ    Francisco J.          Prepared and filed a non-        $100.00      $100.00
                                          Hernandez           opposition to motion for relief
13                                                                      from stay.
14        11/8/2013   6:09-bk-36470-WJ      Virginia            Prepared and filed a non-        $600.00      $100.00
                                            Malagar           opposition to motion for relief
15                                                                      from stay.
16        4/21/2014   6:13-bk-15079-WJ     Hector and           Prepared and filed a non-        $550.00      $550.00
                                            Rhonda            opposition to motion for relief
17                                         Moncada                      from stay.

18        5/23/2014   6:13-bk-23610-WJ   Luis R. Torres         Prepared and filed a non-        $250.00      $250.00
                                                              opposition to motion for relief
19                                                                      from stay.

20        7/3/2014    6:10-bk-34566-WJ      Dustin              Prepared and filed a non-        $100.00      $100.00
                                           Wiltbanks          opposition to motion for relief
21                                                                      from stay.

22        7/21/2014   6:14-bk-17478-WJ    Roberto and           Prepared and filed a non-        $100.00      $100.00
                                         Yvonne Velez         opposition to motion for relief
23                                                                      from stay.

24       12/31/2014   6:14-bk-17478-WJ    Roberto and           Prepared and filed a non-        $100.00      $100.00
                                         Yvonne Velez         opposition to motion for relief
25                                                                      from stay.

26        3/5/2015    6:14-bk-20235-WJ    Marvin and            Prepared and filed a non-        $100.00      $100.00
                                         Jeanne Preble        opposition to motion for relief
27                                                                      from stay.

28




                                                            - 50 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                          Desc
                                 Main Document    Page 51 of 130

 1                                                        EXHIBIT 2
                                                                                               Amount of    Amount of
 2                                                                                              Fees &       Fees &
          Date Of                                                                                Costs        Costs
 3        Fee App      Case Number        Case Name              Supplemental Work             Requested    Approved

 4
         12/30/2015   6:11-bk-23664-WJ   Patricia Baker        Prepared and filed a non-        $100.00      $100.00
 5                                                           opposition to motion for relief
                                                                       from stay.
 6
          9/29/2017   6:14-bk-25121-WJ    Arturo and           Prepared and filed a non-        $100.00      $100.00
 7                                        Maria Villa        opposition to motion for relief
                                                                       from stay.
 8
          10/2/2017   6:16-bk-13175-WJ     Marisela            Prepared and filed a non-        $100.00      $100.00
 9                                        Covarrubias        opposition to motion for relief
                                                                       from stay.
10
          2/21/2018   6:17-bk-19393-WJ   Pablo Gonzalez        Prepared and filed a non-        $501.00      $250.00
11                                         and Beatriz       opposition to motion for relief
                                              Toriz                    from stay.
12
          4/23/2019   6:18-bk-14392-WJ   Graciela Rocha        Prepared and filed a non-        $235.00      $235.00
                                                             opposition to motion for relief
13                                                                     from stay.
14        6/1/2019    6:17-bk-12905-WJ     Kevini and          Prepared and filed a non-        $554.12      $425.00
                                            Ashley           opposition to motion for relief
15                                         Quitugua                    from stay.
16
                                                           Average of 41 Fee Applications:      $162.16      $140.69
17

18

19
20

21

22

23

24

25

26

27
28




                                                           - 51 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                          Desc
                                 Main Document    Page 52 of 130

 1                                                        EXHIBIT 2
                                                                                               Amount of    Amount of
 2                                                                                              Fees &       Fees &
          Date Of                                                                                Costs        Costs
 3        Fee App      Case Number         Case Name             Supplemental Work             Requested    Approved

 4
         Table B: Cases Involving Fraud and Chapters 13 Debtors Who File No Opposition or Limited Opposition To
 5       The Motion For Relief From Stay.
 6
         11/26/2012   6:11-bk-31665-WJ   Rudy and Susan       Reviewed a motion for relief      $100.00      $100.00
 7                                          Gomez             from stay regarding property
                                                            which the debtor disavowed and
 8                                                           filed a pleading in response to
                                                               the motion disavowing the
 9                                                                      property.

10       12/20/2012   6:09-bk-40745-WJ     Francisco J.       Reviewed a motion for relief      $100.00      $100.00
                                           Hernandez          from stay regarding property
11                                                          which the debtor disavowed and
                                                             filed a pleading in response to
12                                                             the motion disavowing the
                                                                        property.
13
          3/16/2013   6:12-bk-19218-WJ     Richard J.         Reviewed a motion for relief      $600.00      $600.00
14                                          Mosher            from stay regarding property
                                                            which the debtor disavowed and
15                                                           filed a pleading in response to
                                                               the motion disavowing the
                                                                        property.
16
          6/18/2013   6:11-bk-22886-WJ    Gregory and        Reviewed a motion for relief       $988.75      $600.00
17                                        Alice Stewart      from stay regarding property
                                                            which the debtor disavowed and
18                                                            filed a “limited” opposition
                                                              pleading in response to the
19                                                          motion disavowing the property.

20        8/20/2013   6:12-bk-19218-WJ   Richard Mosher       Reviewed a motion for relief      $600.00      $600.00
                                                              from stay regarding property
21                                                          which the debtor disavowed and
                                                             filed a pleading in response to
22                                                             the motion disavowing the
                                                                        property.
23
          9/24/2013   6:12-bk-13710-WJ     Javier and         Reviewed a motion for relief      $600.00      $600.00
24                                       Lucia Guerrero       from stay regarding property
                                                            which the debtor disavowed and
25                                                           filed a pleading in response to
                                                               the motion disavowing the
26                                                                      property.

27
28




                                                           - 52 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                 Main Document    Page 53 of 130

 1                                                          EXHIBIT 2
                                                                                                 Amount of    Amount of
 2                                                                                                Fees &       Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App      Case Number        Case Name                Supplemental Work             Requested    Approved

 4
          5/21/2014   6:11-bk-37660-WJ     Pamela A.            Reviewed a motion for relief      $600.00      $600.00
 5                                         Jaennette            from stay regarding property
                                                              which the debtor disavowed and
 6                                                             filed a pleading in response to
                                                                 the motion disavowing the
 7                                                                        property.

 8        1/6/2017    6:14-bk-13179-WJ   Florentino and         Reviewed a motion for relief      $200.00      $200.00
                                           Ana Perez            from stay regarding property
 9                                                            which the debtor disavowed and
                                                               filed a pleading in response to
                                                                 the motion disavowing the
10                                                                        property.
11        5/30/2017   6:16-bk-19844-WJ   Oscar Guerrero         Reviewed a motion for relief      $600.00      $525.00
                                           and Lidia            from stay regarding property
12                                          Ortega            which the debtor disavowed and
                                                               filed a pleading in response to
13                                                               the motion disavowing the
                                                                          property.
14
          5/29/2019   6:17-bk-12792-WJ   Scott and Billie       Reviewed a motion for relief      $500.00      $500.00
15                                           James              from stay regarding property
                                                              which the debtor disavowed and
16                                                             filed a pleading in response to
                                                                 the motion disavowing the
17                                                                        property.

18
                                                             Average of 10 Fee Applications:      $488.88      $442.50
19
20

21

22

23

24

25

26

27
28




                                                             - 53 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                             Desc
                                 Main Document    Page 54 of 130

 1                                                         EXHIBIT 2
                                                                                                  Amount of    Amount of
 2                                                                                                 Fees &       Fees &
          Date Of                                                                                   Costs        Costs
 3        Fee App      Case Number        Case Name               Supplemental Work               Requested    Approved

 4                                                Table C: Miscellaneous
 5
          3/13/2012   6:10-bk-41267-WJ   Laszlo and Edit     Reviewed motion for relief from       $212.50      $100.00
 6                                          Andrasi            stay in September 2011; no
                                                              opposition or response filed to
 7                                                             the motion; motion granted

 8        3/13/2012   6:10-bk-41267-WJ   Laszlo and Edit     Reviewed motion for relief from       $437.50      $400.00
                                            Andrasi              stay in January 2012; no
 9                                                            opposition or response filed to
                                                               the motion; motion granted
10
          8/3/2012    6:11-bk-33168-WJ    Timothy and        Reviewed motion for relief from       $150.00      $150.00
11                                          Heather          stay; no opposition or response
                                           Traughber           filed to the motion; motion
12                                                                        granted

13        6/14/2013   6:08-bk-25911-WJ     Barry and         Reviewed, approved and signed         $90.00       $90.00
                                         Sharon Welch        a stipulation for relief from stay
                                                             with respect to real property; no
14
                                                             motion for relief from stay filed
                                                              and no opposition filed; order
15                                                                 entered approving the
                                                                         stipulation
16
          1/10/2014   6:09-bk-10286-WJ   Mickie E. Reed      Reviewed motion for relief from       $600.00      $600.00
17                                                           stay; no opposition or response
                                                               filed to the motion; motion
18                                                                      withdrawn.

19        6/27/2014   6:10-bk-22827-WJ     Oscar and         Reviewed motion for relief from       $387.50      $350.00
                                            Clarita          stay; no opposition or response
20                                         Villafania          filed to the motion; motion
                                                                          granted
21
          7/1/2014    6:14-bk-11541-WJ   Gary William        Reviewed motion for relief from       $515.00      $515.00
22                                          Collier          stay; no opposition or response
                                                               filed to the motion; motion
23                                                                      withdrawn.

24        2/12/2015   6:10-bk-48645-WJ    Jessica Lee        Reviewed, approved and signed         $500.00      $350.00
                                         Smith Esposito      a stipulation for relief from stay
25                                                             with respect to a vehicle; no
                                                             motion for relief from stay filed
26                                                            and no opposition filed; order
                                                                   entered approving the
27                                                                       stipulation

28




                                                            - 54 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                          Desc
                                 Main Document    Page 55 of 130

 1                                                      EXHIBIT 2
                                                                                               Amount of    Amount of
 2                                                                                              Fees &       Fees &
          Date Of                                                                                Costs        Costs
 3        Fee App      Case Number        Case Name            Supplemental Work               Requested    Approved

 4
          2/19/2015   6:13-bk-18498-WJ     Henry and      Reviewed, approved and signed         $350.00      $250.00
 5                                           Mary         a stipulation for relief from stay
                                           Rodriguez        with respect to a vehicle; no
 6                                                        motion for relief from stay filed
                                                           and no opposition filed; order
 7                                                              entered approving the
                                                                      stipulation
 8
          8/31/2015   6:15-bk-11566-WJ   Ramiro Jimenez   Reviewed motion for relief from       $200.00      $200.00
 9                                                        stay; no opposition or response
                                                            filed to the motion; motion
                                                                     withdrawn.
10
          10/3/2016   6:13-bk-27120-WJ     Bryan and      Reviewed motion for relief from       $326.00      $326.00
11                                         Jacqueline     stay; no opposition or response
                                            Corrigan        filed to the motion; motion
12                                                                   withdrawn.
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28




                                                          - 55 -
     Case 6:17-bk-10255-WJ        Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                             Desc
                                  Main Document    Page 56 of 130

 1
                                                          EXHIBIT 3
 2                                                                                                  Amount      Amount
                                                                                                   of Fees &   of Fees &
 3        Date Of                                                                                    Costs       Costs
          Fee App      Case Number         Case Name              Supplemental Work                Requested   Approved
 4

 5       Table D: Part 1: Motion for Relief from Stay Resolved with an Adequate Protection Order or Conduit
         Payments and A Very Short Opposition Brief
 6
         12/17/2011   6:08-bk-26571-WJ     Beverly A.          Reviewed a motion for relief         $400.00     $400.00
 7                                           Lewis          from stay regarding property and
                                                               filed a very short pleading in
 8                                                                opposition to the motion
                                                             requesting denial of the motion.
 9                                                                Motion was withdrawn.

10        2/21/2012   6:08-bk-15385-WJ    Linda Gastel        Counsel reviewed a motion for         $500.00     $500.00
                                                            relief from stay, filed a very short
11                                                           brief in opposition to the motion
                                                             and resolved it with an adequate
12                                                                    protection order.

13        2/22/2012   6:09-bk-24044-WJ    Faye Florence       Counsel reviewed a motion for         $825.00     $575.00
                                             Dolias         relief from stay, filed a very short
14                                                           brief in opposition to the motion
                                                             and resolved it with an adequate
15                                                                    protection order.

16        2/27/2012   6:10-bk-28134-WJ     Richard and        Counsel reviewed a motion for         $583.00     $500.00
                                          Debra Medina      relief from stay, filed a very short
17                                                           brief in opposition to the motion
                                                             and resolved it with an adequate
                                                                      protection order.
18
          3/5/2012    6:09-bk-14134-WJ    Timothy and         Reviewed a motion for relief          $575.00     $500.00
19                                          Wendy           from stay regarding property and
                                           Ferguson           filed a very short pleading in
20                                                          opposition to the motion. Motion
                                                                     was withdrawn.
21
          3/29/2012   6:10-bk-41992-WJ     Jordan and         Counsel reviewed a motion for         $500.00     $500.00
22                                          Jennifer        relief from stay, filed a very short
                                             Malone          brief in opposition to the motion
23                                                           and resolved it with an adequate
                                                                      protection order.
24
          4/13/2012   6:10-bk-40107-WJ     Windel and         Counsel reviewed a motion for         $500.00     $500.00
25                                          Renee           relief from stay, filed a very short
                                           Whitmore          brief in opposition to the motion
26                                                           and resolved it with an adequate
                                                                      protection order.
27
28




                                                            - 56 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                              Desc
                                 Main Document    Page 57 of 130

 1                                                        EXHIBIT 3
                                                                                                    Amount      Amount
 2                                                                                                 of Fees &   of Fees &
          Date Of                                                                                    Costs       Costs
 3        Fee App      Case Number        Case Name               Supplemental Work                Requested   Approved

 4
          7/28/2012   6:11-bk-48045-WJ   Annette Louise       Counsel reviewed a motion for         $503.10     $500.00
 5                                           Mars           relief from stay, filed a very short
                                                             brief in opposition to the motion
 6                                                           and resolved it with an adequate
                                                                      protection order.
 7
          8/1/2012    6:10-bk-13283-WJ   Lloyd R. Baker       Counsel reviewed a motion for         $400.00     $400.00
 8                                                          relief from stay, filed a very short
                                                             brief in opposition to the motion
 9                                                           and resolved it with an adequate
                                                                      protection order.
10
          9/11/2012   6:11-bk-43535-WJ   Alfonso Juarez       Counsel reviewed a motion for         $462.50     $462.50
                                             Perez          relief from stay, filed a very short
11                                                           brief in opposition to the motion
                                                                  and resolved it by plan
12                                                              modification converting to
                                                                     conduit payments.
13
          9/18/2012   6:10-bk-24173-WJ   Gil and Susan        Counsel reviewed a motion for         $825.00     $600.00
14                                          Alvarez         relief from stay, filed a very short
                                                             brief in opposition to the motion
15                                                           and resolved it with an adequate
                                                                      protection order.
16
          9/26/2012   6:11-bk-31665-WJ     Rudy and           Counsel reviewed a motion for         $577.70     $577.70
17                                       Susan Gomez        relief from stay, filed a very short
                                                             brief in opposition to the motion
18                                                           and resolved it with an adequate
                                                                      protection order.
19
          1/11/2013   6:11-bk-36569-WJ    Aristeo and         Counsel reviewed a motion for         $600.00     $600.00
20                                       Claudia Romo       relief from stay, filed a very short
                                                             brief in opposition to the motion
21                                                           and resolved it with an adequate
                                                                      protection order.
22
          2/7/2013    6:10-bk-37248-WJ   Deborah Lynn         Counsel reviewed a motion for         $350.00     $350.00
23                                           Gil            relief from stay, filed a very short
                                                             brief in opposition to the motion
24                                                           and attempted to resolve it with
                                                               an adequate protection order.
25
          2/20/2013   6:10-bk-42568-WJ   John and Kelly       Counsel reviewed a motion for         $675.00     $600.00
26                                          Warrick         relief from stay, filed a very short
                                                             brief in opposition to the motion
                                                             and resolved it with an adequate
27
                                                                      protection order.
28




                                                            - 57 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                              Desc
                                 Main Document    Page 58 of 130

 1                                                        EXHIBIT 3
                                                                                                    Amount      Amount
 2                                                                                                 of Fees &   of Fees &
          Date Of                                                                                    Costs       Costs
 3        Fee App      Case Number        Case Name               Supplemental Work                Requested   Approved

 4
          6/20/2013   6:10-bk-38468-WJ     Tadeo and          Counsel reviewed a motion for         $600.00     $600.00
 5                                       Lorena Avalos      relief from stay, filed a very short
                                                             brief in opposition to the motion
 6                                                                and resolved it by plan
                                                                modification converting to
 7                                                                   conduit payments.

 8        6/20/2013   6:11-bk-18362-WJ     Estrellita         Counsel reviewed a motion for         $600.00     $600.00
                                           Ventura          relief from stay, filed a very short
 9                                                           brief in opposition to the motion
                                                                  and resolved it by plan
                                                                modification converting to
10                                                                   conduit payments.
11        7/26/2013   6:10-bk-49018-WJ    Rigoberto           Reviewed a motion for relief          $500.00     $500.00
                                          Duarte and        from stay regarding property and
12                                         Norma              filed a very short pleading in
                                          Hernandez              opposition to the motion
13                                                          requesting an adequate protection
                                                             order. Motion was withdrawn.
14
          8/14/2013   6:10-bk-47165-WJ     Jose and           Reviewed a motion for relief          $600.00     $600.00
15                                       Sandra Pelayo      from stay regarding property and
                                                              filed a very short pleading in
16                                                          opposition to the motion. Motion
                                                                     was withdrawn.
17
          9/12/2013   6:10-bk-41777-WJ    David and           Counsel reviewed a motion for         $600.00     $600.00
18                                       Cynthia Burns      relief from stay, filed a very short
                                                             brief in opposition to the motion
19                                                           and resolved it with an adequate
                                                                      protection order.
20
          11/7/2013   6:09-bk-17416-WJ   Tania Ginori         Reviewed a motion for relief          $600.00     $600.00
21                                                          from stay regarding property and
                                                              filed a very short pleading in
22                                                          opposition to the motion. Motion
                                                                     was withdrawn.
23
          11/8/2013   6:09-bk-23446-WJ    Andrew and          Counsel reviewed a motion for         $525.00     $525.00
24                                       Calixta Zuniga     relief from stay, filed a very short
                                                             brief in opposition to the motion
25                                                           and resolved it with an adequate
                                                                      protection order.
26

27
28




                                                            - 58 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                               Desc
                                 Main Document    Page 59 of 130

 1                                                        EXHIBIT 3
                                                                                                    Amount       Amount
 2                                                                                                 of Fees &    of Fees &
          Date Of                                                                                    Costs        Costs
 3        Fee App      Case Number        Case Name               Supplemental Work                Requested    Approved

 4
         11/12/2013   6:11-bk-16956-WJ     Jaime and          Reviewed a motion for relief          $575.00      $575.00
 5                                       Kirsten Acosta     from stay regarding property and
                                                              filed a very short pleading in
 6                                                          opposition to the motion. Motion
                                                                     was withdrawn.
 7
         12/30/2013   6:11-bk-22887-WJ    Melvin and          Counsel reviewed a motion for         $600.00      $600.00
 8                                        Judith Jones      relief from stay, filed a very short
                                                             brief in opposition to the motion
 9                                                           and resolved it with an adequate
                                                                      protection order.
10
          1/21/2014   6:08-bk-21541-WJ   Francisco and       Reviewed motion for relief from        $350.00      $350.00
                                         Isabel Rosales     stay and filed a very short brief in
11                                                             response indicating that the
                                                              debtors are working on a loan
12                                                            modification with the moving
                                                                  party; motion granted.
13
          4/2/2014    6:12-bk-13701-WJ     Antonio           Reviewed motion for relief from        $650.00      $650.00
14                                       Moralic Griffin    stay and filed a very short brief in
                                                                 opposition requesting an
15                                                          adequate protection order; motion
                                                                          granted.
16
          4/9/2014    6:11-bk-26780-WJ    Dennis and          Counsel reviewed a motion for         $750.00      $600.00
17                                       Christine Van      relief from stay, filed a very short
                                            Houten           brief in opposition to the motion
18                                                                and resolved it by plan
                                                                modification converting to
19                                                                   conduit payments.

20        4/16/2014   6:09-bk-22024-WJ      Gary and          Counsel reviewed a motion for         $600.00      $600.00
                                            Dorothy         relief from stay, filed a very short
21                                          Cleesen          brief in opposition to the motion
                                                                  and resolved it by plan
22                                                              modification converting to
                                                                     conduit payments.
23
          6/25/2014   6:13-bk-21752-WJ     Clarita A.         Counsel reviewed a motion for        $1,135.00     $750.00
24                                         Bernabe          relief from stay, filed a very short
                                                             brief in opposition to the motion
25                                                           and resolved it with an adequate
                                                                      protection order.
26

27
28




                                                            - 59 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                              Desc
                                 Main Document    Page 60 of 130

 1                                                        EXHIBIT 3
                                                                                                    Amount      Amount
 2                                                                                                 of Fees &   of Fees &
          Date Of                                                                                    Costs       Costs
 3        Fee App      Case Number        Case Name               Supplemental Work                Requested   Approved

 4
          7/18/2014   6:13-bk-29310-WJ    Teodoro and        Reviewed motion for relief from        $550.00     $550.00
 5                                         Herminia            stay that was granted but then
                                            Dalistan        addressed in by plan modification
 6                                                           converting to conduit payments;
                                                             counsel for the debtor did file a
 7                                                            short pleading in opposition to
                                                              the motion for relief from stay.
 8
          8/2/2014    6:11-bk-46345-WJ     Patrick and       Reviewed motion for relief from        $750.00     $750.00
 9                                       Patricia Malloy    stay and filed a very short brief in
                                                                 opposition requesting an
                                                                adequate protection order;
10                                                             counsel for the debtors later
                                                              withdrew the opposition brief;
11                                                             no adequate protection order
                                                            apparent from the docket; motion
12                                                                        granted.

13        8/7/2014    6:11-bk-45419-WJ     Barbara            Counsel reviewed a motion for         $750.00     $750.00
                                           Crawford         relief from stay, filed a very short
14                                                           brief in opposition to the motion
                                                                  and resolved it by plan
15                                                              modification converting to
                                                                     conduit payments.
16
         11/13/2014   6:11-bk-27812-WJ   Eric and Karen       Reviewed a motion for relief          $950.00     $650.00
17                                         Chambers         from stay regarding property and
                                                              filed a very short pleading in
18                                                          opposition to the motion seeking
                                                              an adequate protection order.
19                                                               Motion was withdrawn.

20        1/2/2015    6:11-bk-29132-WJ   Albert and Mae       Counsel reviewed a motion for         $750.00     $675.00
                                           Blanchard        relief from stay, filed a very short
21                                                           brief in opposition to the motion
                                                                  and resolved it by plan
22                                                              modification converting to
                                                                     conduit payments.
23
          1/13/2015   6:11-bk-42398-WJ    Janet Elaine        Counsel reviewed a motion for         $750.00     $750.00
24                                          Cannon          relief from stay, filed a very short
                                                             brief in opposition to the motion
                                                                  and resolved it by plan
25
                                                                modification converting to
                                                                     conduit payments.
26

27
28




                                                            - 60 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                              Desc
                                 Main Document    Page 61 of 130

 1                                                        EXHIBIT 3
                                                                                                    Amount      Amount
 2                                                                                                 of Fees &   of Fees &
          Date Of                                                                                    Costs       Costs
 3        Fee App      Case Number        Case Name               Supplemental Work                Requested   Approved

 4
          1/22/2015   6:10-bk-29135-WJ    Donald and          Counsel reviewed a motion for         $750.00     $750.00
 5                                       Darlene Tielsch    relief from stay, filed a very short
                                                             brief in opposition to the motion
 6                                                                and resolved it by plan
                                                                modification converting to
 7                                                                   conduit payments.

 8        2/17/2015   6:10-bk-33242-WJ   Bessie Arlene        Counsel reviewed a motion for         $500.00     $500.00
                                           Iddrissu         relief from stay, filed a very short
 9                                                          brief in opposition to the motion,
                                                              appeared at four hearings and
                                                             resolved it by plan modification
10                                                           converting to conduit payments.
11        3/23/2015   6:11-bk-45036-WJ      Pamela            Counsel reviewed a motion for         $675.00     $675.00
                                         Suzanne Clark-     relief from stay, filed a very short
12                                          Holmes           brief in opposition to the motion
                                                                  and resolved it by plan
13                                                              modification converting to
                                                                     conduit payments.
14
          4/10/2015   6:10-bk-45616-WJ     Zabi Noori         Counsel reviewed a motion for         $750.00     $750.00
15                                                          relief from stay, filed a very short
                                                             brief in opposition to the motion
16                                                                and resolved it by plan
                                                                modification converting to
17                                                                   conduit payments.

18        4/22/2015   6:14-bk-11617-WJ     Rafael and         Reviewed a motion for relief          $750.00     $600.00
                                          Erika Torres      from stay regarding property and
19                                                            filed a very short pleading in
                                                            opposition to the motion. Motion
20                                                                   was withdrawn.

21        6/4/2015    6:14-bk-19683-WJ      Eric and          Reviewed a motion for relief          $750.00     $425.00
                                            Amanda          from stay regarding property and
22                                          Hofmann           filed a very short pleading in
                                                            opposition to the motion. Motion
23                                                                   was withdrawn.

24        7/2/2015    6:11-bk-38014-WJ      Lyle and          Reviewed a motion for relief          $960.00     $500.00
                                          Kristin Reyes     from stay regarding property and
25                                                            filed a very short pleading in
                                                            opposition to the motion seeking
                                                              an adequate protection order.
26
                                                                 Motion was withdrawn.
27
28




                                                            - 61 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                             Desc
                                 Main Document    Page 62 of 130

 1                                                       EXHIBIT 3
                                                                                                   Amount      Amount
 2                                                                                                of Fees &   of Fees &
          Date Of                                                                                   Costs       Costs
 3        Fee App      Case Number        Case Name              Supplemental Work                Requested   Approved

 4
          9/16/2015   6:13-bk-17176-WJ     Michael P.        Counsel reviewed a motion for         $600.00     $600.00
 5                                         Merryman        relief from stay, filed a very short
                                                            brief in opposition to the motion
 6                                                               and resolved it by plan
                                                               modification converting to
 7                                                                  conduit payments.

 8        9/22/2015   6:15-bk-11787-WJ     Bobby and         Counsel reviewed a motion for         $350.00     $350.00
                                          Eartha Green     relief from stay, filed a very short
 9                                                          brief in opposition to the motion
                                                                 and resolved it by plan
                                                               modification converting to
10                                                                  conduit payments.
11        11/6/2015   6:14-bk-19590-WJ   Rick and Sheila     Reviewed a motion for relief          $750.00     $600.00
                                              Herr         from stay regarding property and
12                                                             filed a short pleading in
                                                           opposition to the motion. Motion
13                                                                  denied as moot.

14        12/2/2015   6:10-bk-37310-WJ     Michelle          Counsel reviewed a motion for         $750.00     $750.00
                                            Denise         relief from stay, filed a very short
15                                        Witherspoon       brief in opposition to the motion
                                                            and resolved it with an adequate
16                                                                   protection order.

17        5/24/2016   6:11-bk-47027-WJ    Thomas and         Counsel reviewed a motion for         $500.00     $500.00
                                             Lisa          relief from stay, filed a very short
18                                        McLaughlin       brief in opposition to the motion,
                                                              appeared at two hearings and
19                                                          resolved it by plan modification
                                                            converting to conduit payments.
20
          9/14/2016   6:15-bk-18180-WJ     Chuck W.          Reviewed a motion for relief          $500.00     $500.00
21                                          Pitman         from stay regarding property and
                                                             filed a very short pleading in
22                                                         opposition to the motion. Motion
                                                                    was withdrawn.
23
         10/26/2016   6:16-bk-17413-WJ     Eric and           Reviewed a motion for relief         $350.00     $350.00
24                                         Jacqulin        from stay regarding property and
                                           Anderson           filed a very short pleading in
25                                                               opposition to the motion
                                                            requesting denial of the motion.
                                                                 Motion was withdrawn.
26

27
28




                                                           - 62 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                              Desc
                                 Main Document    Page 63 of 130

 1                                                        EXHIBIT 3
                                                                                                    Amount      Amount
 2                                                                                                 of Fees &   of Fees &
          Date Of                                                                                    Costs       Costs
 3        Fee App      Case Number        Case Name               Supplemental Work                Requested   Approved

 4
         11/15/2016   6:15-bk-13995-WJ    Clara Glover      Reviewed motion for relief from         $805.00     $805.00
 5                                                          stay and filed debtor filed a short
                                                               pleading in opposition to the
 6                                                              motion for relief from stay.
                                                                     Motion denied.
 7
          3/9/2017    6:15-bk-11566-WJ      Ramiro            Counsel reviewed a motion for         $350.00     $350.00
 8                                          Jimenez         relief from stay, filed a very short
                                                             brief in opposition to the motion
 9                                                                and resolved it by plan
                                                                modification converting to
                                                                     conduit payments.
10
          3/23/2017   6:13-bk-22201-WJ      Marc and          Counsel reviewed a motion for         $750.00     $750.00
11                                       Frances Moore      relief from stay, filed a very short
                                                             brief in opposition to the motion
12                                                                and resolved it by plan
                                                                modification converting to
13                                                                   conduit payments.

14        3/29/2017   6:15-bk-20727-WJ    Donald and        Reviewed motion for relief from         $700.00     $700.00
                                            Janice          stay and filed debtor filed a short
15                                        Gilbertson           pleading in opposition to the
                                                                motion for relief from stay.
16                                                                   Motion denied.

17        5/11/2017   6:16-bk-17988-WJ      Cindy             Counsel reviewed a motion for         $511.25     $511.25
                                           Elizabeth        relief from stay, filed a very short
18                                         Esquivel          brief in opposition to the motion
                                                                  and resolved it by plan
19                                                              modification converting to
                                                                     conduit payments.
20
          9/15/2017   6:13-bk-26422-WJ    Donovan and          Reviewed a motion for relief         $350.00     $350.00
21                                       Regina Johnson     from stay regarding property and
                                                               filed a very short pleading in
22                                                                opposition to the motion
                                                             requesting denial of the motion.
23                                                                Motion was withdrawn.

24       11/27/2017   6:16-bk-20528-WJ   John D. Carter       Counsel reviewed a motion for         $694.91     $600.00
                                                            relief from stay, filed a very short
25                                                           brief in opposition to the motion
                                                                  and resolved it by plan
                                                                modification converting to
26
                                                                     conduit payments.
27
28




                                                            - 63 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                               Desc
                                 Main Document    Page 64 of 130

 1                                                        EXHIBIT 3
                                                                                                    Amount       Amount
 2                                                                                                 of Fees &    of Fees &
          Date Of                                                                                    Costs        Costs
 3        Fee App      Case Number        Case Name               Supplemental Work                Requested    Approved

 4
          3/1/2018    6:15-bk-10489-WJ   Jennifer Marie       Counsel reviewed a motion for         $840.00      $740.00
 5                                         Christiano       relief from stay, filed a very short
                                                             brief in opposition to the motion
 6                                                                and resolved it by plan
                                                                modification converting to
 7                                                                   conduit payments.

 8        3/12/2018   6:15-bk-14895-WJ    Douglas and        Reviewed motion for relief from        $942.94      $600.00
                                          Laura Niwa        stay and filed a very short brief in
 9                                                             response indicating that the
                                                               debtors wanted an adequate
                                                             protection order but the motion
10                                                            was denied for the reasons set
                                                            forth on the record at the hearing.
11
          3/20/2018   6:16-bk-17988-WJ      Cindy           Two oppositions to two motions          $450.00      $450.00
12                                         Elizabeth         to dismiss; response to relief
                                           Esquivel            from stay motion; status
13                                                                    conference

14        7/5/2018    6:16-bk-12773-WJ   Otoniel Toledo       Counsel reviewed a motion for         $560.00      $560.00
                                                            relief from stay, filed a very short
15                                                           brief in opposition to the motion
                                                             and resolved it with an adequate
16                                                                    protection order.

17        7/15/2018   6:17-bk-18645-WJ   Sandra Elaine        Counsel reviewed a motion for         $685.00      $610.00
                                           Poulson          relief from stay, filed a very short
18                                                           brief in opposition to the motion
                                                             and resolved it with an adequate
19                                                                    protection order.

20        7/16/2018   6:15-bk-11189-WJ     Eric and          Reviewed motion for relief from       $1,840.50     $600.00
                                         Melanie Jones          stay and filed opposition
21                                                          requesting an adequate protection
                                                               order but later withdrew the
22                                                            opposition brief and filed non-
                                                            opposition to the motion. Motion
23                                                                       granted.

24        8/10/2018   6:17-bk-10765-WJ   Kevin William        Counsel reviewed a motion for         $640.50      $600.00
                                             Wils           relief from stay, filed a very short
25                                                           brief in opposition to the motion
                                                             and resolved it with an adequate
                                                                      protection order.
26

27
28




                                                            - 64 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                               Desc
                                 Main Document    Page 65 of 130

 1                                                        EXHIBIT 3
                                                                                                    Amount       Amount
 2                                                                                                 of Fees &    of Fees &
          Date Of                                                                                    Costs        Costs
 3        Fee App      Case Number        Case Name               Supplemental Work                Requested    Approved

 4
          8/13/2018   6:17-bk-17738-WJ    Rafael Igcoy       Reviewed motion for relief from        $924.00      $690.00
 5                                         Tolentino        stay and filed a very short brief in
                                                                response indicating that the
 6                                                              debtors wanted an adequate
                                                             protection order but the motion
 7                                                           was granted with no evidence of
                                                               an adequate protection order.
 8
          8/22/2018   6:14-bk-24215-WJ   Thomas and           Counsel reviewed a motion for        $1,004.53     $600.00
 9                                       Virginia Olen      relief from stay, filed a very short
                                                             brief in opposition to the motion
                                                             and resolved it with an adequate
10                                                                    protection order.
11        8/22/2018   6:17-bk-19721-WJ   Justin B. Lunk       Counsel reviewed a motion for         $744.51      $587.50
                                                            relief from stay, filed a very short
12                                                           brief in opposition to the motion
                                                             and resolved it with an adequate
13                                                                    protection order.

14        8/30/2018   6:17-bk-15924-WJ      Brian J.          Reviewed a motion for relief          $900.00      $855.00
                                          Brayman, Sr.      from stay regarding property and
15                                                            filed a very short pleading in
                                                            opposition to the motion. Motion
16                                                                   was withdrawn.

17        9/19/2018   6:17-bk-14037-WJ    David and           Counsel reviewed a motion for        $1,111.95     $681.95
                                         Gladis Aceves      relief from stay, filed a very short
18                                                           brief in opposition to the motion
                                                                  and resolved it by plan
19                                                              modification converting to
                                                                     conduit payments.
20
          12/7/2018   6:17-bk-15201-WJ    Marina Isela        Counsel reviewed a motion for         $609.02      $609.02
21                                         Gutierrez        relief from stay, filed a very short
                                                             brief in opposition to the motion
22                                                                and resolved it by plan
                                                                modification converting to
23                                                                   conduit payments.

24        2/13/2019   6:17-bk-20288-WJ     Julio and          Counsel reviewed a motion for         $766.00      $562.00
                                         Annette Gomez      relief from stay, filed a very short
25                                                           brief in opposition to the motion
                                                                  and resolved it by plan
                                                                modification converting to
26
                                                                     conduit payments.
27
28




                                                            - 65 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                               Desc
                                 Main Document    Page 66 of 130

 1                                                        EXHIBIT 3
                                                                                                    Amount       Amount
 2                                                                                                 of Fees &    of Fees &
          Date Of                                                                                    Costs        Costs
 3        Fee App      Case Number        Case Name               Supplemental Work                Requested    Approved

 4
          4/26/2019   6:14-bk-13121-WJ   Franqui Rouse-       Counsel reviewed a motion for         $725.00      $725.00
 5                                          Whitten         relief from stay, filed a very short
                                                             brief in opposition to the motion
 6                                                           and resolved it with an adequate
                                                                      protection order.
 7
          4/26/2019   6:17-bk-19214-WJ    Dana Reina          Counsel reviewed a motion for        $1,175.00     $825.00
 8                                       Crawford King      relief from stay, filed a very short
                                                             brief in opposition to the motion
 9                                                                and resolved it by plan
                                                                modification converting to
                                                                     conduit payments.
10
          5/4/2019    6:14-bk-15433-WJ   Marielby Teran        Reviewed a motion for relief         $350.00      $350.00
11                                                          from stay regarding property and
                                                               filed a very short pleading in
12                                                                opposition to the motion
                                                             requesting denial of the motion.
13                                                                Motion was withdrawn.

14        5/6/2019    6:16-bk-14551-WJ    Andres and          Counsel reviewed a motion for         $750.00      $750.00
                                            Otilia          relief from stay, filed a very short
15                                        Belmontes          brief in opposition to the motion
                                                             and resolved it with an adequate
16                                                                    protection order.

17        5/13/2019   6:17-bk-20233-WJ      Paulino           Counsel reviewed a motion for         $750.00      $525.00
                                            Baltejar        relief from stay, filed a very short
18                                         Leonor, Jr.       brief in opposition to the motion
                                                             and resolved it with an adequate
19                                                                    protection order.

20        8/9/2019    6:17-bk-14361-WJ   Ralph Acosta         Counsel reviewed a motion for         $977.61      $750.00
                                         Hernandez, Jr.     relief from stay, filed a very short
21                                                           brief in opposition to the motion
                                                                  and resolved it by plan
22                                                              modification converting to
                                                                     conduit payments.
23
          8/31/2019   6:17-bk-12903-WJ   Widya Lie and        Counsel reviewed a motion for         $785.00      $600.00
24                                       Lenny Mirana       relief from stay, filed a very short
                                                             brief in opposition to the motion
25                                                                and resolved it by plan
                                                                modification converting to
                                                                     conduit payments.
26

27
28




                                                            - 66 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                                Desc
                                 Main Document    Page 67 of 130

 1                                                      EXHIBIT 3
                                                                                                     Amount       Amount
 2                                                                                                  of Fees &    of Fees &
          Date Of                                                                                     Costs        Costs
 3        Fee App      Case Number        Case Name                Supplemental Work                Requested    Approved

 4
          8/31/2019   6:16-bk-18733-WJ    Vincent and          Counsel reviewed a motion for         $857.50      $650.00
 5                                         Gabriela          relief from stay, filed a very short
                                            Wilson            brief in opposition to the motion
 6                                                                 and resolved it by plan
                                                                 modification converting to
 7                                                                    conduit payments.

 8       10/10/2019   6:18-bk-15084-WJ    Clement and          Counsel reviewed a motion for        $1,400.00     $675.00
                                         Nannetta Harris     relief from stay, filed a very short
 9                                                            brief in opposition to the motion
                                                                   and resolved it by plan
                                                                 modification converting to
10                                                                    conduit payments.
11
                                                           Average of all 79 fee applications:       $687.93      $586.73
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28




                                                             - 67 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                             Desc
                                 Main Document    Page 68 of 130

 1                                                       EXHIBIT 3
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App      Case Number        Case Name              Supplemental Work               Requested    Approved

 4       Table D: Part 2: Motion for Relief from Stay Resolved with APO or Conduit Payments and A Longer
         Opposition Brief
 5

 6        3/9/2012    6:09-bk-39511-WJ     Michael            Reviewed a motion for relief        $250.00      $250.00
                                          O’Neal and       from stay regarding property and
 7                                       Marie Swanson      filed a pleading in opposition to
                                                            the motion requesting denial of
 8                                                              the motion. Motion was
                                                                       withdrawn.
 9
          5/4/2012    6:09-bk-16261-WJ    Lester and        Counsel reviewed a motion for         $575.00      $575.00
10                                       Lorri Garman       relief from stay, filed a brief in
                                                             opposition to the motion and
11                                                            resolved it with an adequate
                                                                     protection order.
12
          6/11/2013   6:10-bk-36603-WJ    Christopher        Reviewed a motion for relief        $1,145.50    $1,145.50
13                                        and Georgi       from stay regarding property and
                                            Collins           filed an extensive pleading
14                                                         (docket #35) in opposition to the
                                                            motion requesting denial of the
15                                                           motion. Motion was denied at
                                                                      the hearing.
16
          5/2/2014    6:13-bk-14544-WJ    Francesca L.        Reviewed a motion for relief       $1,163.66     $600.00
                                           Sanderson       from stay regarding property and
17
                                                            filed a pleading (docket #48) in
                                                                opposition to the motion
18                                                          requesting denial of the motion.
                                                                Motion was withdrawn.
19
          6/17/2014   6:10-bk-36695-WJ     Dale and           Reviewed a motion for relief        $350.00      $350.00
20                                       Nancy Johnson     from stay regarding property and
                                                            filed a pleading in opposition to
21                                                          the motion requesting denial of
                                                                the motion. Motion was
22                                                                     withdrawn.

23        6/17/2014   6:12-bk-22748-WJ    Leonard and         Reviewed a motion for relief        $600.00      $600.00
                                            Vanessa        from stay regarding property and
24                                          Arriola         filed a pleading in opposition to
                                                            the motion requesting denial of
25                                                              the motion. Motion was
                                                                       withdrawn.
26

27
28




                                                           - 68 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                         Desc
                                 Main Document    Page 69 of 130

 1                                                     EXHIBIT 3
                                                                                               Amount      Amount
 2                                                                                            of Fees &   of Fees &
          Date Of                                                                               Costs       Costs
 3        Fee App      Case Number       Case Name            Supplemental Work               Requested   Approved

 4
          9/17/2015   6:11-bk-42460-WJ   Richard and       Reviewed a motion for relief        $350.00     $350.00
 5                                       Ella Burks      from stay regarding property and
                                                             filed a relatively long and
 6                                                         informative pleading (docket
                                                         #82) in opposition to the motion
 7                                                        requesting denial of the motion
                                                            which was successful. The
 8                                                            motion was withdrawn.

 9        3/3/2016    6:15-bk-11788-WJ   James Aaron        Reviewed a motion for relief       $950.00     $950.00
                                           Donlow        from stay regarding property and
                                                          filed a pleading (docket #29) in
10                                                            opposition to the motion
                                                          requesting denial of the motion.
11                                                            Motion was withdrawn.
12       10/15/2018   6:16-bk-20261-WJ     Ralph            Reviewed a motion for relief       $500.00     $500.00
                                          Gonzalez       from stay regarding property and
13                                                        filed a pleading in opposition to
                                                          the motion requesting denial of
14                                                            the motion. Motion was
                                                                     withdrawn.
15

16                                                      Average of all 9 fee applications:     $653.80     $591.17

17

18

19
20

21

22

23

24

25

26

27
28




                                                         - 69 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                           Desc
                                 Main Document    Page 70 of 130

 1                                                        EXHIBIT 3
                                                                                                 Amount      Amount
 2                                                                                              of Fees &   of Fees &
          Date Of                                                                                 Costs       Costs
 3        Fee App      Case Number        Case Name              Supplemental Work              Requested   Approved

 4
         Table D: Part 3: Motion for Relief from Stay Resolved with APO or Conduit Payments With No Opposition
 5       Brief
 6
          6/21/2012   6:09-bk-38061-WJ   Calvin J. Hunt      Counsel reviewed a motion for       $300.00     $300.00
 7                                                           relief from stay and resolved it
                                                            with an adequate protection order
 8                                                             (no opposition brief filed).

 9        7/2/2012    6:09-bk-24154-WJ     Lauro and         Counsel reviewed a motion for       $300.00     $300.00
                                            Rosario          relief from stay and resolved it
10                                          Saldana         with an adequate protection order
                                                               (no opposition brief filed).
11
          7/13/2012   6:10-bk-10152-WJ   Mark and Cleo       Counsel reviewed a motion for       $500.00     $500.00
12                                        Porterfield        relief from stay and resolved it
                                                            with an adequate protection order
13                                                             (no opposition brief filed).
14
          8/7/2012    6:10-bk-25286-WJ   Aldin and Mary      Counsel reviewed a motion for       $500.00     $500.00
                                            Pastrano         relief from stay and resolved it
15                                                          with an adequate protection order
                                                               (no opposition brief filed).
16
          8/16/2012   6:10-bk-44846-WJ    Irma Cecilia       Counsel reviewed a motion for       $581.55     $581.55
17
                                            Carranza         relief from stay and resolved it
                                                            with an adequate protection order
18                                                             (no opposition brief filed).
19
          9/19/2012   6:10-bk-36066-WJ    Douglas and        Counsel reviewed a motion for       $500.00     $500.00
                                         Rebecca Nash        relief from stay and resolved it
20
                                                            with an adequate protection order
                                                               (no opposition brief filed).
21

22       11/15/2012   6:10-bk-28203-WJ      William          Counsel reviewed a motion for       $500.00     $500.00
                                            Francis          relief from stay and resolved it
                                           Wiesen, Jr.      with an adequate protection order
23
                                                               (no opposition brief filed).
24
          3/5/2013    6:10-bk-18462-WJ    Robert and         Counsel reviewed a motion for       $700.00     $600.00
25                                       Carole Parker       relief from stay and resolved it
                                                            with an adequate protection order
                                                               (no opposition brief filed).
26

27
28




                                                            - 70 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                              Desc
                                 Main Document    Page 71 of 130

 1                                                        EXHIBIT 3
                                                                                                   Amount       Amount
 2                                                                                                of Fees &    of Fees &
          Date Of                                                                                   Costs        Costs
 3        Fee App      Case Number        Case Name               Supplemental Work               Requested    Approved

 4
          4/18/2013   6:11-bk-17968-WJ   Ernest and Rita     Counsel reviewed a motion for         $565.00      $565.00
 5                                          Arguello         relief from stay and resolved it
                                                            with an adequate protection order
 6                                                             (no opposition brief filed).

 7        6/8/2013    6:09-bk-26715-WJ    Michael and        Counsel reviewed a motion for         $500.00      $500.00
                                         Diane Roberts       relief from stay and resolved it
 8                                                          with an adequate protection order
                                                               (no opposition brief filed).
 9
          6/13/2013   6:09-bk-34624-WJ     Sheila Ann        Counsel reviewed a motion for         $600.00      $600.00
10                                         Middleton         relief from stay and resolved it
                                                            with an adequate protection order
11                                                             (no opposition brief filed).

12        6/14/2013   6:09-bk-28752-WJ    Robert and         Counsel reviewed a motion for         $600.00      $600.00
                                         Rosemary Rios       relief from stay and resolved it
13                                                          with an adequate protection order
                                                               (no opposition brief filed).
14
          6/27/2013   6:11-bk-47247-WJ     Jory Alan         Counsel reviewed a motion for         $600.00      $600.00
15                                          Gulman           relief from stay and resolved it
                                                            with an adequate protection order
16                                                             (no opposition brief filed).

17        12/9/2013   6:13-bk-14625-WJ    Bernard and        Counsel reviewed a motion for         $600.00      $600.00
                                         Starr McInerny      relief from stay and resolved it
18                                                          with an adequate protection order
                                                               (no opposition brief filed).
19
         12/11/2013   6:10-bk-45265-WJ    Edward and         Counsel reviewed a motion for         $350.00      $350.00
20                                       Patricia Bates      relief from stay and resolved it
                                                            with an adequate protection order
21                                                             (no opposition brief filed).

22       12/17/2013   6:12-bk-13022-WJ     Elpidio           Counsel reviewed a motion for         $450.00      $450.00
                                         Banuelos and        relief from stay and resolved it
23                                       Evelia Huizar      with an adequate protection order
                                                               (no opposition brief filed).
24
         10/18/2017   6:13-bk-24190-WJ      Rafael            Counsel reviewed a motion for       $1,362.00     $900.00
25                                         Landeros         relief from stay and resolved it by
                                                             converting to conduit payments
26                                                              (no opposition brief filed).

27
28




                                                            - 71 -
     Case 6:17-bk-10255-WJ        Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                          Desc
                                  Main Document    Page 72 of 130

 1                                                       EXHIBIT 3
                                                                                                 Amount      Amount
 2                                                                                              of Fees &   of Fees &
          Date Of                                                                                 Costs       Costs
 3        Fee App      Case Number         Case Name              Supplemental Work             Requested   Approved

 4
         12/13/2017   6:17-bk-12456-WJ      Matthew          Counsel reviewed a motion for       $210.00     $210.00
 5                                         Taylor and        relief from stay and resolved it
                                          Bethany Lapp         (no opposition brief filed).
 6

 7                                                        Average of all 18 fee applications:    $539.92     $508.70

 8                                                       Average of all 106 fee applications:    $659.90     $573.86

 9                       Average of the 53 of the 106 fee applications filed from 2011-2013:     $548.68     $529.82
                         Average of the 31 of the 106 fee applications filed from 2014-2016:     $681.89     $599.35
10                       Average of the 32 of the 106 fee applications filed from 2017-2019:     $788.04     $608.34

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28




                                                            - 72 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                         Desc
                                 Main Document    Page 73 of 130

 1
                                                           EXHIBIT 4
 2                                                                                                 Amount      Amount
         Date Of                                                                                  of Fees &   of Fees &
 3        Fee                                                                                       Costs       Costs
          App        Case Number         Case Name                   Supplemental Work            Requested   Approved
 4

 5       01/13/14   6:14-bk-14559-WJ   Clark and Janine     Annual declaration regarding direct    $250.00     $250.00
                                           Hansen            payments by debtors to secured
 6                                                                      creditors

 7       01/14/14   6:11-bk-27707-WJ    Bill and Susana     Annual declaration regarding direct    $250.00     $250.00
                                             Valdez          payments by debtors to secured
 8                                                                      creditors

 9       01/14/14   6:11-bk-34674-WJ    Benjamin and        Annual declaration regarding direct    $250.00     $250.00
                                         Edye Chan           payments by debtors to secured
10                                                                      creditors

11       02/27/14   6:11-bk-16904-WJ    Peter Andrew        Annual declaration regarding direct    $835.00     $600.00
                                           Duncan            payments by debtors to secured
                                                                        creditors
12
         02/27/14   6:11-bk-47748-WJ   Rolando Argueta      Annual declaration regarding direct    $835.00     $600.00
13
                                           Ochoa             payments by debtors to secured
                                                                        creditors
14
         02/27/14   6:10-bk-23747-WJ     Walter and         Annual declaration regarding direct    $835.00     $600.00
15                                     Martha Santillana     payments by debtors to secured
                                                                        creditors
16
         02/28/14   6:11-bk-46236-WJ       Juan and         Annual declaration regarding direct    $835.00     $600.00
17                                        Christina          payments by debtors to secured
                                          Hernandez                     creditors
18
         03/11/14   6:10-bk-18702-WJ       Trinidad         Annual declaration regarding direct    $855.00     $600.00
19                                        Rodriguez          payments by debtors to secured
                                          Santibanez                    creditors
20
         04/24/14   6:10-bk-10152-WJ    Mark and Cleo       Annual declaration regarding direct    $250.00     $250.00
21                                       Porterfield         payments by debtors to secured
                                                                        creditors
22
         04/24/14   6:09-bk-36576-WJ   Pablo and Marka      Annual declaration regarding direct    $250.00     $250.00
23                                        Arciniega          payments by debtors to secured
                                                                        creditors
24
         04/24/14   6:09-bk-41344-WJ   Darren and Tina      Annual declaration regarding direct    $250.00     $250.00
25                                          Hill             payments by debtors to secured
                                                                        creditors
26
         05/13/14   6:10-bk-33814-WJ    Nathan and          Annual declaration regarding direct    $375.00     $375.00
27                                     Michelle Garner       payments by debtors to secured
                                                                        creditors
28




                                                            - 73 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                         Desc
                                 Main Document    Page 74 of 130

 1                                                         EXHIBIT 4
                                                                                                   Amount      Amount
 2       Date Of                                                                                  of Fees &   of Fees &
          Fee                                                                                       Costs       Costs
 3        App        Case Number         Case Name                   Supplemental Work            Requested   Approved

 4
         05/15/14   6:10-bk-33079-WJ   Jose and Carmina     Annual declaration regarding direct    $375.00     $375.00
 5                                           Avila           payments by debtors to secured
                                                                        creditors
 6
         05/17/14   6:10-bk-25650-WJ   Brandi A. Wilcox     Annual declaration regarding direct    $600.00     $350.00
 7                                                           payments by debtors to secured
                                                                        creditors
 8
         05/17/14   6:10-bk-44144-WJ     Arlyn Sams         Annual declaration regarding direct    $600.00     $350.00
 9                                                           payments by debtors to secured
                                                                        creditors
10
         05/17/14   6:09-bk-28752-WJ     Robert and         Annual declaration regarding direct    $600.00     $350.00
11                                      Rosemary Rios        payments by debtors to secured
                                                                        creditors
12
         05/17/14   6:10-bk-25667-WJ    Jesus Manzano       Annual declaration regarding direct    $600.00     $350.00
                                         and Christina       payments by debtors to secured
13                                          Tristan                     creditors
14       05/17/14   6:11-bk-31476-WJ      Steven and        Annual declaration regarding direct    $600.00     $350.00
                                         Theresa Foth        payments by debtors to secured
15                                                                      creditors
16       05/17/14   6:12-bk-25059-WJ      Aaron and         Annual declaration regarding direct    $600.00     $350.00
                                        Tamara Gilbert       payments by debtors to secured
17                                                                      creditors

18       05/17/14   6:11-bk-43776-WJ      Donald and        Annual declaration regarding direct    $600.00     $350.00
                                       Elizabeth Schulze     payments by debtors to secured
19                                                                      creditors

20       05/17/14   6:12-bk-14167-WJ   Erelio and Saida     Annual declaration regarding direct    $600.00     $350.00
                                             Mesa            payments by debtors to secured
21                                                                      creditors

22       06/05/14   6:10-bk-39242-WJ    Robert Edward       Annual declaration regarding direct    $189.00     $189.00
                                         Forsythe, Jr.       payments by debtors to secured
23                                                                      creditors

24       06/05/14   6:10-bk-39248-WJ       Madeline         Annual declaration regarding direct    $375.00     $375.00
                                           Torrales          payments by debtors to secured
25                                                                      creditors

26       06/12/14   6:10-bk-36684-WJ      Donna Jill        Annual declaration regarding direct    $600.00     $350.00
                                           Withers           payments by debtors to secured
27                                                                      creditors

28




                                                            - 74 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                        Desc
                                 Main Document    Page 75 of 130

 1                                                        EXHIBIT 4
                                                                                                  Amount      Amount
 2       Date Of                                                                                 of Fees &   of Fees &
          Fee                                                                                      Costs       Costs
 3        App        Case Number         Case Name                  Supplemental Work            Requested   Approved

 4
         06/12/14   6:10-bk-45822-WJ   Abad and Miriam     Annual declaration regarding direct    $600.00     $350.00
 5                                          Vera            payments by debtors to secured
                                                                       creditors
 6
         06/12/14   6:11-bk-43784-WJ      Jeffrey Joe      Annual declaration regarding direct    $600.00     $350.00
 7                                         Trofholz         payments by debtors to secured
                                                                       creditors
 8
         06/17/14   6:10-bk-36695-WJ   Dale and Nancy      Annual declaration regarding direct    $600.00     $350.00
 9                                        Johnson           payments by debtors to secured
                                                                       creditors
10
         06/17/14   6:10-bk-44143-WJ     James Albert      Annual declaration regarding direct    $600.00     $350.00
11                                         Herrera          payments by debtors to secured
                                                                       creditors
12
         06/17/14   6:09-bk-32200-WJ      Donna J.         Annual declaration regarding direct    $600.00     $350.00
                                         Frydenlund         payments by debtors to secured
13                                                                     creditors
14       06/17/14   6:10-bk-36689-WJ     Marco and         Annual declaration regarding direct    $600.00     $350.00
                                        Victoria Diaz       payments by debtors to secured
15                                                                     creditors
16       06/17/14   6:09-bk-40097-WJ   Brent and Athena    Annual declaration regarding direct    $600.00     $350.00
                                           Crabtree         payments by debtors to secured
17                                                                     creditors

18       06/17/14   6:10-bk-19511-WJ   Carol L. Cabanas    Annual declaration regarding direct    $600.00     $350.00
                                                            payments by debtors to secured
19                                                                     creditors

20       06/17/14   6:13-bk-10304-WJ     Henry and         Annual declaration regarding direct    $600.00     $350.00
                                        Annette Yanez       payments by debtors to secured
21                                                                     creditors

22       06/17/14   6:10-bk-19517-WJ     Andrea and        Annual declaration regarding direct    $600.00     $350.00
                                         Tonya Linde        payments by debtors to secured
23                                                                     creditors

24       06/17/14   6:10-bk-19519-WJ   Jason and Nicole    Annual declaration regarding direct    $600.00     $350.00
                                             King           payments by debtors to secured
25                                                                     creditors

26       06/17/14   6:09-bk-40091-WJ   Russell L. Jones    Annual declaration regarding direct    $600.00     $350.00
                                                            payments by debtors to secured
27                                                                     creditors

28




                                                           - 75 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                        Desc
                                 Main Document    Page 76 of 130

 1                                                        EXHIBIT 4
                                                                                                  Amount      Amount
 2       Date Of                                                                                 of Fees &   of Fees &
          Fee                                                                                      Costs       Costs
 3        App        Case Number         Case Name                  Supplemental Work            Requested   Approved

 4
         06/23/14   6:10-bk-45819-WJ    Robert and Joy     Annual declaration regarding direct    $600.00     $350.00
 5                                        Wyndham           payments by debtors to secured
                                                                       creditors
 6
         06/23/14   6:10-bk-36680-WJ      Uriel Tena       Annual declaration regarding direct    $600.00     $350.00
 7                                                          payments by debtors to secured
                                                                       creditors
 8
         06/23/14   6:10-bk-45814-WJ   Mark and Shawn      Annual declaration regarding direct    $600.00     $350.00
 9                                         Speer            payments by debtors to secured
                                                                       creditors
10
         06/23/14   6:10-bk-45824-WJ     Gustavo and       Annual declaration regarding direct    $600.00     $350.00
11                                     Zenaida Sandoval     payments by debtors to secured
                                                                       creditors
12
         06/23/14   6:10-bk-34839-WJ   Steven and Jeane    Annual declaration regarding direct    $600.00     $350.00
                                            Rhoten          payments by debtors to secured
13                                                                     creditors
14       06/23/14   6:09-bk-34621-WJ     Michael and       Annual declaration regarding direct    $600.00     $350.00
                                        Wendy Rogers        payments by debtors to secured
15                                                                     creditors
16       06/23/14   6:10-bk-36691-WJ   David Palomares     Annual declaration regarding direct    $600.00     $350.00
                                       and Maria Soliz      payments by debtors to secured
17                                                                     creditors

18       06/23/14   6:10-bk-41536-WJ     Javriel and       Annual declaration regarding direct    $600.00     $350.00
                                       Veronica Ochoa       payments by debtors to secured
19                                                                     creditors

20       06/23/14   6:09-bk-34624-WJ      Sheila Ann       Annual declaration regarding direct    $600.00     $350.00
                                          Middleton         payments by debtors to secured
21                                                                     creditors

22       06/23/14   6:12-bk-27626-WJ     Charles and       Annual declaration regarding direct    $600.00     $350.00
                                         Debra Sexty        payments by debtors to secured
23                                                                     creditors

24       01/14/15   6:11-bk-34679-WJ     Larry and         Annual declaration regarding direct    $250.00     $250.00
                                       Donette Kendall      payments by debtors to secured
25                                                                     creditors

26       01/16/15   6:10-bk-36680-WJ      Uriel Tena       Annual declaration regarding direct    $600.00     $300.00
                                                            payments by debtors to secured
27                                                                     creditors

28




                                                           - 76 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                        Desc
                                 Main Document    Page 77 of 130

 1                                                        EXHIBIT 4
                                                                                                  Amount      Amount
 2       Date Of                                                                                 of Fees &   of Fees &
          Fee                                                                                      Costs       Costs
 3        App        Case Number         Case Name                  Supplemental Work            Requested   Approved

 4
         01/19/15   6:13-bk-16196-WJ   Philip and Diane    Annual declaration regarding direct    $250.00     $250.00
 5                                          Etchells        payments by debtors to secured
                                                                       creditors
 6
         01/19/15   6:10-bk-36684-WJ      Donna Jill       Annual declaration regarding direct    $600.00     $300.00
 7                                         Withers          payments by debtors to secured
                                                                       creditors
 8
         01/19/15   6:10-bk-45822-WJ   Abad and Miriam     Annual declaration regarding direct    $600.00     $300.00
 9                                          Vera            payments by debtors to secured
                                                                       creditors
10
         01/19/15   6:13-bk-28945-WJ       Marc and        Annual declaration regarding direct    $600.00     $300.00
11                                        Jacqueline        payments by debtors to secured
                                          Castlebury                   creditors
12
         01/19/15   6:11-bk-43784-WJ      Jeffrey Joe      Annual declaration regarding direct    $600.00     $300.00
                                           Trofholz         payments by debtors to secured
13                                                                     creditors
14       01/26/15   6:10-bk-41536-WJ     Javriel and       Annual declaration regarding direct    $600.00     $300.00
                                       Veronica Ochoa       payments by debtors to secured
15                                                                     creditors
16       01/29/15   6:11-bk-34684-WJ     Ramon and         Annual declaration regarding direct    $250.00     $250.00
                                        Maria Serrano       payments by debtors to secured
17                                                                     creditors

18       01/29/15   6:13-bk-27960-WJ   Michael and Nina    Annual declaration regarding direct    $600.00     $300.00
                                            Fune            payments by debtors to secured
19                                                                     creditors

20       01/30/15   6:12-bk-38218-WJ   Rebecca Jennifer    Annual declaration regarding direct    $600.00     $300.00
                                           Castro           payments by debtors to secured
21                                                                     creditors

22       02/02/15   6:11-bk-24443-WJ   Frank and Sonia     Annual declaration regarding direct    $250.00     $250.00
                                           Padilla          payments by debtors to secured
23                                                                     creditors

24       02/05/15   6:11-bk-31476-WJ      Steven and       Annual declaration regarding direct    $600.00     $300.00
                                         Theresa Foth       payments by debtors to secured
25                                                                     creditors

26       02/06/15   6:12-bk-25059-WJ      Aaron and        Annual declaration regarding direct    $600.00     $300.00
                                        Tamara Gilbert      payments by debtors to secured
27                                                                     creditors

28




                                                           - 77 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                         Desc
                                 Main Document    Page 78 of 130

 1                                                         EXHIBIT 4
                                                                                                   Amount      Amount
 2       Date Of                                                                                  of Fees &   of Fees &
          Fee                                                                                       Costs       Costs
 3        App        Case Number         Case Name                   Supplemental Work            Requested   Approved

 4
         02/06/15   6:12-bk-14167-WJ   Erelio and Saida     Annual declaration regarding direct    $600.00     $300.00
 5                                           Mes             payments by debtors to secured
                                                                        creditors
 6
         02/06/15   6:10-bk-25667-WJ    Jesus Manzano       Annual declaration regarding direct    $600.00     $300.00
 7                                       and Christina       payments by debtors to secured
                                            Tristan                     creditors
 8
         02/06/15   6:10-bk-19519-WJ   Jason and Nicole     Annual declaration regarding direct    $600.00     $300.00
 9                                           King            payments by debtors to secured
                                                                        creditors
10
         02/07/15   6:10-bk-25650-WJ   Brandi A. Wilcox     Annual declaration regarding direct    $600.00     $300.00
11                                                           payments by debtors to secured
                                                                        creditors
12
         02/07/15   6:10-bk-19517-WJ     Andreas and        Annual declaration regarding direct    $600.00     $300.00
                                         Tonya Linde         payments by debtors to secured
13                                                                      creditors
14       02/07/15   6:10-bk-36691-WJ   David Palomares      Annual declaration regarding direct    $600.00     $300.00
                                       and Maria Soliz       payments by debtors to secured
15                                                                      creditors
16       02/07/15   6:10-bk-45824-WJ     Gustavo and        Annual declaration regarding direct    $600.00     $300.00
                                       Zenaida Sandoval      payments by debtors to secured
17                                                                      creditors

18       02/07/15   6:10-bk-34839-WJ   Steven and Jeane     Annual declaration regarding direct    $600.00     $300.00
                                            Rhoten           payments by debtors to secured
19                                                                      creditors

20       02/07/15   6:10-bk-45814-WJ   Mark and Shawn       Annual declaration regarding direct    $600.00     $300.00
                                           Speer             payments by debtors to secured
21                                                                      creditors

22       02/07/15   6:11-bk-46138-WJ    Edward Gerald       Annual declaration regarding direct    $600.00     $300.00
                                           Mycek             payments by debtors to secured
23                                                                      creditors

24       02/07/15   6:11-bk-43776-WJ      Donald and        Annual declaration regarding direct    $600.00     $300.00
                                       Elizabeth Schulze     payments by debtors to secured
25                                                                      creditors

26       03/03/15   6:10-bk-28203-WJ   William Francis      Annual declaration regarding direct    $250.00     $250.00
                                        Wiesen, Jr.          payments by debtors to secured
27                                                                      creditors

28




                                                            - 78 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                        Desc
                                 Main Document    Page 79 of 130

 1                                                        EXHIBIT 4
                                                                                                  Amount      Amount
 2       Date Of                                                                                 of Fees &   of Fees &
          Fee                                                                                      Costs       Costs
 3        App        Case Number         Case Name                  Supplemental Work            Requested   Approved

 4
         03/10/15   6:13-bk-10304-WJ     Henry and         Annual declaration regarding direct    $600.00     $300.00
 5                                      Annette Yanez       payments by debtors to secured
                                                                       creditors
 6
         03/10/15   6:12-bk-27626-WJ     Charles and       Annual declaration regarding direct    $600.00     $300.00
 7                                       Debra Sexty        payments by debtors to secured
                                                                       creditors
 8
         03/12/15   6:10-bk-19511-WJ   Carol L. Cabanas    Annual declaration regarding direct    $600.00     $300.00
 9                                                          payments by debtors to secured
                                                                       creditors
10
         03/12/15   6:10-bk-36695-WJ   Dale and Nancy      Annual declaration regarding direct    $600.00     $300.00
11                                        Johnson           payments by debtors to secured
                                                                       creditors
12
         03/20/15   6:10-bk-44144-WJ     Aryln Sams        Annual declaration regarding direct    $600.00     $300.00
                                                            payments by debtors to secured
13                                                                     creditors
14       04/14/15   6:11-bk-30136-WJ    Darlene Edith      Annual declaration regarding direct    $450.00     $300.00
                                          Johnson           payments by debtors to secured
15                                                                     creditors
16       04/16/15   6:13-bk-12134-WJ    Ibel Martinez      Annual declaration regarding direct    $300.00     $300.00
                                         McLaughlin         payments by debtors to secured
17                                                                     creditors

18       04/22/15   6:10-bk-31850-WJ    Elizabeth and      Annual declaration regarding direct    $300.00     $300.00
                                           Michael          payments by debtors to secured
19                                        Carpenter                    creditors

20       06/30/15   6:12-bk-23199-WJ    Luis Gonzalez      Annual declaration regarding direct    $525.00     $300.00
                                                            payments by debtors to secured
21                                                                     creditors

22       12/20/15   6:14-bk-16579-WJ      Vera Bell        Annual declaration regarding direct    $300.00     $300.00
                                                            payments by debtors to secured
23                                                                     creditors

24       01/13/16   6:11-bk-27707-WJ   Bill and Susana     Annual declaration regarding direct    $250.00     $250.00
                                            Valdez          payments by debtors to secured
25                                                                     creditors

26       01/19/16   6:11-bk-34684-WJ     Ramon and         Annual declaration regarding direct    $250.00     $250.00
                                        Maria Serrano       payments by debtors to secured
27                                                                     creditors

28




                                                           - 79 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                        Desc
                                 Main Document    Page 80 of 130

 1                                                        EXHIBIT 4
                                                                                                  Amount      Amount
 2       Date Of                                                                                 of Fees &   of Fees &
          Fee                                                                                      Costs       Costs
 3        App        Case Number         Case Name                  Supplemental Work            Requested   Approved

 4
         01/20/16   6:12-bk-36482-WJ   Ruen and Helen      Annual declaration regarding direct    $300.00     $300.00
 5                                         Garcia           payments by debtors to secured
                                                                       creditors
 6
         01/20/16   6:13-bk-22760-WJ   Joel and Jocelyn    Annual declaration regarding direct    $300.00     $300.00
 7                                          Ratter          payments by debtors to secured
                                                                       creditors
 8
         01/20/16   6:13-bk-22760-WJ   Joel and Jocelyn    Annual declaration regarding direct    $300.00     $300.00
 9                                          Ratter          payments by debtors to secured
                                                                       creditors
10
         01/20/16   6:14-bk-16579-WJ      Vera Bell        Annual declaration regarding direct    $300.00     $300.00
11                                                          payments by debtors to secured
                                                                       creditors
12
         01/20/16   6:14-bk-17093-WJ   Julio and Maria     Annual declaration regarding direct    $300.00     $300.00
                                            Cortez          payments by debtors to secured
13                                                                     creditors
14       01/20/16   6:14-bk-17093-WJ   Julio and Maria     Annual declaration regarding direct    $300.00     $300.00
                                            Cortez          payments by debtors to secured
15                                                                     creditors
16       01/20/16   6:14-bk-17478-WJ     Roberto and       Annual declaration regarding direct    $300.00     $300.00
                                        Yvonne Velez        payments by debtors to secured
17                                                                     creditors

18       01/20/16   6:14-bk-17478-WJ     Roberto and       Annual declaration regarding direct    $300.00     $300.00
                                        Yvonne Velez        payments by debtors to secured
19                                                                     creditors

20       01/20/16   6:14-bk-17742-WJ    Carol Dewald       Annual declaration regarding direct    $300.00     $300.00
                                                            payments by debtors to secured
21                                                                     creditors

22       01/20/16   6:14-bk-17742-WJ    Carol Dewald       Annual declaration regarding direct    $300.00     $300.00
                                                            payments by debtors to secured
23                                                                     creditors

24       01/20/16   6:15-bk-15384-WJ     Charles R.        Annual declaration regarding direct    $300.00     $300.00
                                          Adams             payments by debtors to secured
25                                                                     creditors

26       01/20/16   6:15-bk-17921-WJ       Henry           Annual declaration regarding direct    $300.00     $300.00
                                         Armendariz         payments by debtors to secured
27                                                                     creditors

28




                                                           - 80 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                        Desc
                                 Main Document    Page 81 of 130

 1                                                        EXHIBIT 4
                                                                                                  Amount      Amount
 2       Date Of                                                                                 of Fees &   of Fees &
          Fee                                                                                      Costs       Costs
 3        App        Case Number         Case Name                  Supplemental Work            Requested   Approved

 4
         01/20/16   6:15-bk-17163-WJ      Nick and         Annual declaration regarding direct    $300.00     $300.00
 5                                        Christina         payments by debtors to secured
                                          Gallegos                     creditors
 6
         01/20/16   6:15-bk-14895-WJ     Douglas and       Annual declaration regarding direct    $300.00     $300.00
 7                                       Laura Niwa         payments by debtors to secured
                                                                       creditors
 8
         01/20/16   6:15-bk-10412-WJ   Kevin and Pippa     Annual declaration regarding direct    $300.00     $300.00
 9                                        Mitchell          payments by debtors to secured
                                                                       creditors
10
         01/20/16   6:14-bk-25121-WJ   Arturo and Maria    Annual declaration regarding direct    $300.00     $300.00
11                                           Villa          payments by debtors to secured
                                                                       creditors
12
         01/20/16   6:14-bk-20235-WJ     Marvin and        Annual declaration regarding direct    $300.00     $300.00
                                        Jeanne Preble       payments by debtors to secured
13                                                                     creditors
14       01/20/16   6:13-bk-17196-WJ      Michael P.       Annual declaration regarding direct    $300.00     $300.00
                                          Merryman          payments by debtors to secured
15                                                                     creditors
16       01/20/16   6:13-bk-18355-WJ      Anthony          Annual declaration regarding direct    $300.00     $300.00
                                          Roberson          payments by debtors to secured
17                                                                     creditors

18       01/20/16   6:14-bk-14849-WJ   Linda S. Valdez-    Annual declaration regarding direct    $300.00     $300.00
                                            Smith           payments by debtors to secured
19                                                                     creditors

20       01/20/16   6:14-bk-19838-WJ    Michael and        Annual declaration regarding direct    $300.00     $300.00
                                       Deborah Gruber       payments by debtors to secured
21                                                                     creditors

22       01/20/16   6:13-bk-14085-WJ    Johnny and         Annual declaration regarding direct    $300.00     $300.00
                                       Kathleen Erwin       payments by debtors to secured
23                                                                     creditors

24       01/20/16   6:13-bk-10528-WJ   Sergio and Olga     Annual declaration regarding direct    $300.00     $300.00
                                           Campos           payments by debtors to secured
25                                                                     creditors

26       02/02/16   6:14-bk-25333-WJ   Craig and Bonita    Annual declaration regarding direct    $350.00     $300.00
                                          Showalter         payments by debtors to secured
27                                                                     creditors

28




                                                           - 81 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                        Desc
                                 Main Document    Page 82 of 130

 1                                                        EXHIBIT 4
                                                                                                  Amount      Amount
 2       Date Of                                                                                 of Fees &   of Fees &
          Fee                                                                                      Costs       Costs
 3        App        Case Number         Case Name                  Supplemental Work            Requested   Approved

 4
         02/02/16   6:13-bk-12134-WJ    Ibel Martinez      Annual declaration regarding direct    $350.00     $300.00
 5                                       McLaughlin         payments by debtors to secured
                                                                       creditors
 6
         02/02/16   6:15-bk-11028-WJ    Brian and Jill     Annual declaration regarding direct    $350.00     $350.00
 7                                        Murphy            payments by debtors to secured
                                                                       creditors
 8
         02/04/16   6:11-bk-34674-WJ    Benjamin and       Annual declaration regarding direct    $250.00     $250.00
 9                                       Edye Chan          payments by debtors to secured
                                                                       creditors
10
         02/04/16   6:13-bk-16196-WJ   Philip and Diane    Annual declaration regarding direct    $250.00     $250.00
11                                          Etchells        payments by debtors to secured
                                                                       creditors
12
         02/04/16   6:11-bk-24443-WJ   Frank and Sonia     Annual declaration regarding direct    $250.00     $250.00
                                           Padilla          payments by debtors to secured
13                                                                     creditors
14       02/04/16   6:14-bk-14559-WJ   Clark and Janine    Annual declaration regarding direct    $250.00     $250.00
                                           Hansen           payments by debtors to secured
15                                                                     creditors
16       02/04/16   6:15-bk-14418-WJ      Chad and         Annual declaration regarding direct    $250.00     $250.00
                                        Kortney Gross       payments by debtors to secured
17                                                                     creditors

18       02/08/16   6:13-bk-27120-WJ     Bryan and         Annual declaration regarding direct    $300.00     $300.00
                                         Jacqueline         payments by debtors to secured
19                                        Corrigan                     creditors

20       02/08/16   6:15-bk-13235-WJ   Robert and Dora     Annual declaration regarding direct    $300.00     $300.00
                                          Beltran           payments by debtors to secured
21                                                                     creditors

22       02/08/16   6:14-bk-24481-WJ     Moises and        Annual declaration regarding direct    $300.00     $300.00
                                         Maria Perez        payments by debtors to secured
23                                                                     creditors

24       02/08/16   6:15-bk-12976-WJ     Edwin and         Annual declaration regarding direct    $300.00     $300.00
                                         Jacqueline         payments by debtors to secured
25                                        Collado                      creditors

26       02/08/16   6:15-bk-12978-WJ    Stephan and        Annual declaration regarding direct    $300.00     $300.00
                                       Sheneme Allen        payments by debtors to secured
27                                                                     creditors

28




                                                           - 82 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                         Desc
                                 Main Document    Page 83 of 130

 1                                                         EXHIBIT 4
                                                                                                   Amount      Amount
 2       Date Of                                                                                  of Fees &   of Fees &
          Fee                                                                                       Costs       Costs
 3        App        Case Number         Case Name                   Supplemental Work            Requested   Approved

 4
         02/08/16   6:15-bk-14225-WJ   Veronica Suarez      Annual declaration regarding direct    $300.00     $300.00
 5                                                           payments by debtors to secured
                                                                        creditors
 6
         02/08/16   6:13-bk-14531-WJ     Cynthia Ann        Annual declaration regarding direct    $300.00     $300.00
 7                                         Carlton           payments by debtors to secured
                                                                        creditors
 8
         02/08/16   6:14-bk-16359-WJ   Albert and Donna     Annual declaration regarding direct    $450.00     $450.00
 9                                          Garcia           payments by debtors to secured
                                                                        creditors
10
         02/11/16   6:11-bk-43776-WJ      Donald and        Annual declaration regarding direct    $402.50     $350.00
11                                     Elizabeth Schulze     payments by debtors to secured
                                                                        creditors
12
         02/11/16   6:11-bk-46138-WJ    Edward Gerald       Annual declaration regarding direct    $402.50     $350.00
                                           Mycek             payments by debtors to secured
13                                                                      creditors
14       02/11/16   6:11-bk-31476-WJ      Steven and        Annual declaration regarding direct    $405.00     $350.00
                                         Theresa Foth        payments by debtors to secured
15                                                                      creditors
16       02/11/16   6:12-bk-25059-WJ      Aaron and         Annual declaration regarding direct    $450.00     $350.00
                                        Tamara Gilbert       payments by debtors to secured
17                                                                      creditors

18       02/11/16   6:12-bk-14167-WJ   Erelio and Saida     Annual declaration regarding direct    $480.00     $350.00
                                             Mesa            payments by debtors to secured
19                                                                      creditors

20       02/17/16   6:12-bk-27627-WJ     Charles and        Annual declaration regarding direct    $465.00     $300.00
                                         Debra Sexty         payments by debtors to secured
21                                                                      creditors

22       04/12/16   6:12-bk-10597-WJ   Deborah Annette      Annual declaration regarding direct    $300.00     $300.00
                                           Wilson            payments by debtors to secured
23                                                                      creditors

24       04/12/16   6:11-bk-29321-WJ   Guillermo and        Annual declaration regarding direct    $300.00     $300.00
                                       Claudia Estrada       payments by debtors to secured
25                                                                      creditors

26       04/12/16   6:15-bk-14995-WJ     Elizabeth N.       Annual declaration regarding direct    $600.00     $600.00
                                          Belmontez          payments by debtors to secured
27                                                                      creditors

28




                                                            - 83 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                         Desc
                                 Main Document    Page 84 of 130

 1                                                         EXHIBIT 4
                                                                                                   Amount      Amount
 2       Date Of                                                                                  of Fees &   of Fees &
          Fee                                                                                       Costs       Costs
 3        App        Case Number         Case Name                   Supplemental Work            Requested   Approved

 4
         04/12/16   6:15-bk-20727-WJ      Donald and        Annual declaration regarding direct    $600.00     $300.00
 5                                     Janice Gilbertson     payments by debtors to secured
                                                                        creditors
 6
         05/02/16   6:14-bk-12760-WJ    Brenda Erlene       Annual declaration regarding direct    $300.00     $300.00
 7                                         Beeman            payments by debtors to secured
                                                                        creditors
 8
         06/10/16   6:16-bk-13355-WJ    Diane Esposito      Annual declaration regarding direct    $315.00     $300.00
 9                                                           payments by debtors to secured
                                                                        creditors
10
         01/31/17   6:13-bk-10528-WJ   Sergio and Olga      Annual declaration regarding direct    $300.00     $300.00
11                                         Campos            payments by debtors to secured
                                                                        creditors
12
         01/31/17   6:13-bk-18355-WJ      Anthony           Annual declaration regarding direct    $300.00     $300.00
                                          Roberson           payments by debtors to secured
13                                                                      creditors
14       01/31/17   6:13-bk-14085-WJ    Johnny and          Annual declaration regarding direct    $300.00     $300.00
                                       Kathleen Erwin        payments by debtors to secured
15                                                                      creditors
16       01/31/17   6:14-bk-17093-WJ   Julio and Maria      Annual declaration regarding direct    $300.00     $300.00
                                            Cortez           payments by debtors to secured
17                                                                      creditors

18       01/31/17   6:14-bk-16579-WJ      Vera Bell         Annual declaration regarding direct    $300.00     $300.00
                                                             payments by debtors to secured
19                                                                      creditors

20       01/31/17   6:15-bk-18857-WJ   Frank and Diane      Annual declaration regarding direct    $300.00     $300.00
                                           House             payments by debtors to secured
21                                                                      creditors

22       01/31/17   6:15-bk-20136-WJ   Naureen B. Khan      Annual declaration regarding direct    $300.00     $300.00
                                                             payments by debtors to secured
23                                                                      creditors

24       01/31/17   6:16-bk-18732-WJ   Steven Didonato      Annual declaration regarding direct    $300.00     $300.00
                                                             payments by debtors to secured
25                                                                      creditors

26       01/31/17   6:16-bk-13175-WJ      Marisela          Annual declaration regarding direct    $300.00     $300.00
                                         Covarrubias         payments by debtors to secured
27                                                                      creditors

28




                                                            - 84 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                        Desc
                                 Main Document    Page 85 of 130

 1                                                        EXHIBIT 4
                                                                                                  Amount      Amount
 2       Date Of                                                                                 of Fees &   of Fees &
          Fee                                                                                      Costs       Costs
 3        App        Case Number         Case Name                  Supplemental Work            Requested   Approved

 4
         01/31/17   6:16-bk-18622-WJ   Rene Bocanegra      Annual declaration regarding direct    $300.00     $300.00
 5                                                          payments by debtors to secured
                                                                       creditors
 6
         01/31/17   6:12-bk-36482-WJ   Ruben and Helen     Annual declaration regarding direct    $300.00     $300.00
 7                                         Garcia           payments by debtors to secured
                                                                       creditors
 8
         02/09/17   6:12-bk-25059-WJ      Aaron and        Annual declaration regarding direct    $405.00     $300.00
 9                                      Tamara Gilbert      payments by debtors to secured
                                                                       creditors
10
         02/10/17   6:15-bk-21542-WJ    Michael Joseph     Annual declaration regarding direct    $300.00     $300.00
11                                       Buchowicz          payments by debtors to secured
                                                                       creditors
12
         02/10/17   6:15-bk-21541-WJ     Rocky and         Annual declaration regarding direct    $300.00     $300.00
                                       Kimberly Black       payments by debtors to secured
13                                                                     creditors
14       02/10/17   6:13-bk-14531-WJ     Cynthia Ann       Annual declaration regarding direct    $300.00     $300.00
                                           Carlton          payments by debtors to secured
15                                                                     creditors
16       02/10/17   6:13-bk-18628-WJ   Steven and Lora     Annual declaration regarding direct    $300.00     $300.00
                                           Kesilis          payments by debtors to secured
17                                                                     creditors

18       02/10/17   6:14-bk-16359-WJ   Albert and Donna    Annual declaration regarding direct    $300.00     $300.00
                                            Garcia          payments by debtors to secured
19                                                                     creditors

20       02/10/17   6:15-bk-14225-WJ   Veronica Suarez     Annual declaration regarding direct    $300.00     $300.00
                                                            payments by debtors to secured
21                                                                     creditors

22       02/10/17   6:15-bk-12978-WJ     Stephan and       Annual declaration regarding direct    $300.00     $300.00
                                        Sheneme Allen       payments by debtors to secured
23                                                                     creditors

24       02/10/17   6:14-bk-24481-WJ     Moises and        Annual declaration regarding direct    $300.00     $300.00
                                         Maria Perez        payments by debtors to secured
25                                                                     creditors

26       02/10/17   6:13-bk-27120-WJ      Brian and        Annual declaration regarding direct    $300.00     $300.00
                                          Jacqueline        payments by debtors to secured
27                                         Corrigan                    creditors

28




                                                           - 85 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                        Desc
                                 Main Document    Page 86 of 130

 1                                                        EXHIBIT 4
                                                                                                  Amount      Amount
 2       Date Of                                                                                 of Fees &   of Fees &
          Fee                                                                                      Costs       Costs
 3        App        Case Number         Case Name                  Supplemental Work            Requested   Approved

 4
         02/10/17   6:15-bk-12976-WJ     Edwin and         Annual declaration regarding direct    $300.00     $300.00
 5                                       Jacqueline         payments by debtors to secured
                                          Collado                      creditors
 6
         02/10/17   6:15-bk-13235-WJ   Robert and Dora     Annual declaration regarding direct    $300.00     $300.00
 7                                        Beltran           payments by debtors to secured
                                                                       creditors
 8
         02/10/17   6:16-bk-14458-WJ    Jimmy Louis        Annual declaration regarding direct    $300.00     $300.00
 9                                         Neal             payments by debtors to secured
                                                                       creditors
10
         02/10/17   6:15-bk-13431-WJ     Edgar and         Annual declaration regarding direct    $300.00     $300.00
11                                      Unique Villa        payments by debtors to secured
                                                                       creditors
12
         02/15/17   6:13-bk-14622-WJ     Balwant and       Annual declaration regarding direct    $300.00     $300.00
                                         Sukhjinder         payments by debtors to secured
13                                         Sandhu                      creditors
14       02/15/17   6:15-bk-14895-WJ     Douglas and       Annual declaration regarding direct    $300.00     $300.00
                                         Laura Niwa         payments by debtors to secured
15                                                                     creditors
16       02/17/17   6:11-bk-46138-WJ   Edward Gerald       Annual declaration regarding direct    $250.00     $250.00
                                          Mycek             payments by debtors to secured
17                                                                     creditors

18       02/17/17   6:12-bk-14167-WJ   Erelio and Saida    Annual declaration regarding direct    $335.00     $300.00
                                             Mesa           payments by debtors to secured
19                                                                     creditors

20       02/17/17   6:16-bk-16960-WJ   George Lavern       Annual declaration regarding direct    $350.00     $300.00
                                          Garner            payments by debtors to secured
21                                                                     creditors

22       02/17/17   6:15-bk-20254-WJ     Alberto and       Annual declaration regarding direct    $535.00     $300.00
                                       Gabriela Moreno      payments by debtors to secured
23                                                                     creditors

24       02/24/17   6:14-bk-25333-WJ   Craig and Bonita    Annual declaration regarding direct    $200.00     $200.00
                                          Showalter         payments by debtors to secured
25                                                                     creditors

26       02/24/17   6:14-bk-14559-WJ   Clark and Janine    Annual declaration regarding direct    $250.00     $250.00
                                           Hansen           payments by debtors to secured
27                                                                     creditors

28




                                                           - 86 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                         Desc
                                 Main Document    Page 87 of 130

 1                                                         EXHIBIT 4
                                                                                                   Amount      Amount
 2       Date Of                                                                                  of Fees &   of Fees &
          Fee                                                                                       Costs       Costs
 3        App        Case Number         Case Name                   Supplemental Work            Requested   Approved

 4
         02/24/17   6:13-bk-16196-WJ   Philip and Diane     Annual declaration regarding direct    $250.00     $250.00
 5                                          Etchells         payments by debtors to secured
                                                                        creditors
 6
         02/24/17   6:15-bk-19111-WJ      Oscar and         Annual declaration regarding direct    $250.00     $250.00
 7                                     Christina Gomez       payments by debtors to secured
                                                                        creditors
 8
         02/24/17   6:16-bk-15515-WJ    Hazel Hudson        Annual declaration regarding direct    $300.00     $300.00
 9                                                           payments by debtors to secured
                                                                        creditors
10
         02/24/17   6:15-bk-11028-WJ    Brian and Jill      Annual declaration regarding direct    $300.00     $300.00
11                                        Murphy             payments by debtors to secured
                                                                        creditors
12
         02/24/17   6:13-bk-12134-WJ   Ibel McLaughlin      Annual declaration regarding direct    $300.00     $300.00
                                                             payments by debtors to secured
13                                                                      creditors
14       03/28/17   6:16-bk-19844-WJ   Oscar and Lidia      Annual declaration regarding direct    $300.00     $300.00
                                           Ortega            payments by debtors to secured
15                                                                      creditors
16       03/28/17   6:16-bk-14349-WJ   Debora Denise        Annual declaration regarding direct    $300.00     $300.00
                                       Girdiron-Shelby       payments by debtors to secured
17                                                                      creditors

18       03/28/17   6:16-bk-12675-WJ   Augusta Hagan        Annual declaration regarding direct    $300.00     $300.00
                                                             payments by debtors to secured
19                                                                      creditors

20       03/31/17   6:15-bk-20727-WJ      Donald and        Annual declaration regarding direct    $300.00     $300.00
                                       Janice Gilbertson     payments by debtors to secured
21                                                                      creditors

22       10/31/17   6:13-bk-30226-WJ    Scott Mitchell      Annual declaration regarding direct    $575.00     $575.00
                                                             payments by debtors to secured
23                                                                      creditors

24       01/25/18   6:17-bk-15748-WJ   Juan and Patricia    Annual declaration regarding direct    $485.00     $485.00
                                            Melgar           payments by debtors to secured
25                                                                      creditors

26       01/26/18   6:14-bk-17742-WJ    Carol Dewald        Annual declaration regarding direct    $335.00     $335.00
                                                             payments by debtors to secured
27                                                                      creditors

28




                                                            - 87 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                         Desc
                                 Main Document    Page 88 of 130

 1                                                         EXHIBIT 4
                                                                                                   Amount      Amount
 2       Date Of                                                                                  of Fees &   of Fees &
          Fee                                                                                       Costs       Costs
 3        App        Case Number         Case Name                   Supplemental Work            Requested   Approved

 4
         02/09/18   6:17-bk-17297-WJ     Peggy Sue          Annual declaration regarding direct    $460.00     $375.00
 5                                       Krichbaum           payments by debtors to secured
                                                                        creditors
 6
         02/14/18   6:14-bk-16579-WJ      Vera Bell         Annual declaration regarding direct    $300.00     $300.00
 7                                                           payments by debtors to secured
                                                                        creditors
 8
         02/24/18   6:13-bk-22760-WJ   Joel and Jocelyn     Annual declaration regarding direct    $300.00     $300.00
 9                                          Ratter           payments by debtors to secured
                                                                        creditors
10
         03/21/18   6:17-bk-12808-WJ   Don and Trinidad     Annual declaration regarding direct    $615.39     $315.39
11                                          Pineda           payments by debtors to secured
                                                                        creditors
12
         05/22/18   6:13-bk-22165-WJ      Elissa A.         Annual declaration regarding direct    $337.50     $337.50
                                          Hargrove           payments by debtors to secured
13                                                                      creditors
14       01/03/19   6:15-bk-21542-WJ    Michael Joseph      Annual declaration regarding direct    $350.00     $300.00
                                         Buchowicz           payments by debtors to secured
15                                                                      creditors
16       01/07/19   6:13-bk-22165-WJ      Elissa A.         Annual declaration regarding direct    $220.00     $220.00
                                          Hargrove           payments by debtors to secured
17                                                                      creditors

18       02/05/19   6:18-bk-12034-WJ   Garfield Flowers     Annual declaration regarding direct    $280.00     $280.00
                                                             payments by debtors to secured
19                                                                      creditors

20       02/05/19   6:18-bk-14530-WJ    Sabrina Cherie      Annual declaration regarding direct    $405.00     $300.00
                                            Keys             payments by debtors to secured
21                                                                      creditors

22       02/09/19   6:17-bk-12987-WJ     David and          Annual declaration regarding direct    $300.00     $300.00
                                       Suzanne Hazell        payments by debtors to secured
23                                                                      creditors

24       02/09/19   6:17-bk-15748-WJ   Juan and Patricia    Annual declaration regarding direct    $300.00     $300.00
                                            Melgar           payments by debtors to secured
25                                                                      creditors

26       02/09/19   6:18-bk-11469-WJ    Xandria Renee       Annual declaration regarding direct    $300.00     $300.00
                                           Mohr              payments by debtors to secured
27                                                                      creditors

28




                                                            - 88 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                       Desc
                                 Main Document    Page 89 of 130

 1                                                       EXHIBIT 4
                                                                                                 Amount      Amount
 2       Date Of                                                                                of Fees &   of Fees &
          Fee                                                                                     Costs       Costs
 3        App        Case Number         Case Name                 Supplemental Work            Requested   Approved

 4
         02/09/19   6:18-bk-13134-WJ     Arthur and       Annual declaration regarding direct    $300.00     $300.00
 5                                       Jacqueline        payments by debtors to secured
                                          Wooten                      creditors
 6
         02/12/19   6:18-bk-15779-WJ   Thomas Collins,    Annual declaration regarding direct    $300.00     $300.00
 7                                          II             payments by debtors to secured
                                                                      creditors
 8
         02/14/19   6:18-bk-13877-WJ   Jorge and Rubi     Annual declaration regarding direct    $300.00     $300.00
 9                                         Pavon           payments by debtors to secured
                                                                      creditors
10
         02/14/19   6:15-bk-12976-WJ     Edwin and        Annual declaration regarding direct    $300.00     $300.00
11                                       Jacqueline        payments by debtors to secured
                                          Collado                     creditors
12
         02/15/19   6:18-bk-12747-WJ     Bryan and        Annual declaration regarding direct    $300.00     $300.00
                                         Samantha          payments by debtors to secured
13                                       Reynolds                     creditors
14       02/15/19   6:15-bk-21541-WJ     Rocky and        Annual declaration regarding direct    $300.00     $300.00
                                       Kimberly Black      payments by debtors to secured
15                                                                    creditors
16       02/15/19   6:18-bk-18583-WJ   Dennis and Rhea    Annual declaration regarding direct    $300.00     $300.00
                                           Young           payments by debtors to secured
17                                                                    creditors

18       02/15/19   6:15-bk-13235-WJ   Robert and Dora    Annual declaration regarding direct    $300.00     $300.00
                                          Beltran          payments by debtors to secured
19                                                                    creditors

20       02/15/19   6:15-bk-14225-WJ   Veronica Suarez    Annual declaration regarding direct    $300.00     $300.00
                                                           payments by debtors to secured
21                                                                    creditors

22       02/19/19   6:17-bk-20210-WJ    Emilia Torres     Annual declaration regarding direct    $300.00     $300.00
                                                           payments by debtors to secured
23                                                                    creditors

24       02/19/19   6:18-bk-14240-WJ    Joe and Caryn     Annual declaration regarding direct    $300.00     $300.00
                                            Reyes          payments by debtors to secured
25                                                                    creditors

26       02/19/19   6:18-bk-13816-WJ    Patrick Carl      Annual declaration regarding direct    $300.00     $300.00
                                        Johnston, Jr.      payments by debtors to secured
27                                                                    creditors

28




                                                          - 89 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                       Desc
                                 Main Document    Page 90 of 130

 1                                                       EXHIBIT 4
                                                                                                 Amount      Amount
 2       Date Of                                                                                of Fees &   of Fees &
          Fee                                                                                     Costs       Costs
 3        App        Case Number         Case Name                 Supplemental Work            Requested   Approved

 4
         02/19/19   6:16-bk-20757-WJ     Robert and       Annual declaration regarding direct    $300.00     $300.00
 5                                        Rhonda           payments by debtors to secured
                                         Villalobos                   creditors
 6
         02/20/19   6:15-bk-18857-WJ   Frank and Diane    Annual declaration regarding direct    $307.50     $300.00
 7                                         House           payments by debtors to secured
                                                                      creditors
 8
         02/20/19   6:15-bk-15384-WJ     Charles R.       Annual declaration regarding direct    $332.50     $300.00
 9                                        Adams            payments by debtors to secured
                                                                      creditors
10
         02/20/19   6:18-bk-16756-WJ      Kathy L.        Annual declaration regarding direct    $345.00     $300.00
11                                        Goudeau          payments by debtors to secured
                                                                      creditors
12
         02/20/19   6:18-bk-13517-WJ   Peggy L. Martin    Annual declaration regarding direct    $345.00     $300.00
                                                           payments by debtors to secured
13                                                                    creditors
14       02/20/19   6:18-bk-16753-WJ   Luis and Jennie    Annual declaration regarding direct    $345.00     $300.00
                                          Calleros         payments by debtors to secured
15                                                                    creditors
16       02/20/19   6:16-bk-13175-WJ     Marisela         Annual declaration regarding direct    $345.00     $300.00
                                        Covarrubias        payments by debtors to secured
17                                                                    creditors

18       02/20/19   6:17-bk-13556-WJ   Felipe Casillas    Annual declaration regarding direct    $370.00     $300.00
                                                           payments by debtors to secured
19                                                                    creditors

20       02/20/19   6:14-bk-17093-WJ   Julio and Maria    Annual declaration regarding direct    $370.00     $300.00
                                            Cortez         payments by debtors to secured
21                                                                    creditors

22       02/20/19   6:15-bk-17921-WJ       Henry          Annual declaration regarding direct    $370.00     $300.00
                                         Armendariz        payments by debtors to secured
23                                                                    creditors

24       02/20/19   6:14-bk-16579-WJ      Vera Bell       Annual declaration regarding direct    $370.00     $300.00
                                                           payments by debtors to secured
25                                                                    creditors

26       02/20/19   6:15-bk-14895-WJ    Douglas and       Annual declaration regarding direct    $407.50     $300.00
                                        Laura Niwa         payments by debtors to secured
27                                                                    creditors

28




                                                          - 90 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                       Desc
                                 Main Document    Page 91 of 130

 1                                                       EXHIBIT 4
                                                                                                 Amount      Amount
 2       Date Of                                                                                of Fees &   of Fees &
          Fee                                                                                     Costs       Costs
 3        App        Case Number         Case Name                 Supplemental Work            Requested   Approved

 4
         02/22/19   6:18-bk-13883-WJ   Tom and Cheryl     Annual declaration regarding direct    $240.00     $240.00
 5                                        Phillips         payments by debtors to secured
                                                                      creditors
 6
         03/05/19   6:16-bk-12745-WJ   Moses and Robin    Annual declaration regarding direct    $220.00     $220.00
 7                                        McCoy            payments by debtors to secured
                                                                      creditors
 8
         03/12/19   6:18-bk-17577-WJ   Marsha Zachary     Annual declaration regarding direct    $270.00     $270.00
 9                                                         payments by debtors to secured
                                                                      creditors
10
         03/13/19   6:17-bk-15746-WJ   Romeo Abelita      Annual declaration regarding direct    $300.00     $300.00
11                                        Apelo            payments by debtors to secured
                                                                      creditors
12
         03/19/19   6:16-bk-18732-WJ      Steven A.       Annual declaration regarding direct    $345.00     $300.00
                                          DiDonato         payments by debtors to secured
13                                                                    creditors
14       03/19/19   6:18-bk-16393-WJ     William and      Annual declaration regarding direct    $382.50     $300.00
                                         Anna Harris       payments by debtors to secured
15                                                                    creditors
16       03/19/19   6:18-bk-12614-WJ      Monica L.       Annual declaration regarding direct    $382.50     $300.00
                                          Cancino          payments by debtors to secured
17                                                                    creditors

18       03/23/19   6:17-bk-20241-WJ   Roger R. Martin    Annual declaration regarding direct    $307.50     $300.00
                                                           payments by debtors to secured
19                                                                    creditors

20       03/23/19   6:18-bk-19517-WJ      Stacey J.       Annual declaration regarding direct    $345.00     $300.00
                                          Lambirth         payments by debtors to secured
21                                                                    creditors

22       04/04/19   6:17-bk-17295-WJ    Patricia and      Annual declaration regarding direct    $470.00     $300.00
                                       Linda Arellano      payments by debtors to secured
23                                                                    creditors

24       04/26/19   6:14-bk-13121-WJ   Franqui Rouse-     Annual declaration regarding direct    $250.00     $250.00
                                          Whitten          payments by debtors to secured
25                                                                    creditors

26

27
28




                                                          - 91 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                  Desc
                                 Main Document    Page 92 of 130

 1                                                  EXHIBIT 4
                                                                                            Amount      Amount
 2       Date Of                                                                           of Fees &   of Fees &
          Fee                                                                                Costs       Costs
 3        App        Case Number       Case Name              Supplemental Work            Requested   Approved

 4
         07/03/19   6:18-bk-15085-WJ   Cecily Ann    Annual declaration regarding direct    $200.00     $200.00
 5                                      Biggers       payments by debtors to secured
                                                                 creditors
 6
                                                    Average of all 228 fee applications:    $400.93     $312.79
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28




                                                     - 92 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                             Desc
                                 Main Document    Page 93 of 130

 1
                                                           EXHIBIT 5
 2                                                                                                 Amount       Amount
                                                                                                  of Fees &    of Fees &
 3        Date Of                                                                                   Costs        Costs
          Fee App     Case Number         Case Name                   Supplemental Work           Requested    Approved
 4

 5        05/20/13   6:09-bk-30025-WJ    Michael and          Declaration in response to status    $250.00      $250.00
                                        Brenda Huggins              conference hearing.
 6
          06/03/13   6:09-bk-33781-WJ    Daniel Munoz         Declaration in response to status    $250.00      $250.00
 7                                                                  conference hearing.

 8        11/06/13   6:11-bk-44150-WJ   Mario and Lydia       Declaration in response to status    $250.00      $250.00
                                          Rodriguez                 conference hearing.
 9
          11/06/13   6:11-bk-22522-WJ    Jennifer Lynn        Declaration in response to status    $250.00      $250.00
10                                         Williams                 conference hearing.

11        12/06/13   6:12-bk-28219-WJ      Scott and          Declaration in response to status    $250.00      $250.00
                                        Cynthia Johnston            conference hearing.
12
          01/16/14   6:12-bk-36386-WJ   Jina G. Espinosa      Declaration in response to status    $250.00      $250.00
13                                                                  conference hearing.

14        01/28/14   6:11-bk-24443-WJ   Frank and Sonia       Declaration in response to status    $250.00      $250.00
                                            Padilla                 conference hearing.
15
          01/28/14   6:11-bk-27707-WJ   Bill and Susana       Declaration in response to status    $250.00      $250.00
                                             Valdez                 conference hearing.
16
          01/28/14   6:11-bk-34679-WJ     Larry and           Declaration in response to status    $250.00      $250.00
17
                                        Donette Kendall             conference hearing.
18
          01/28/14   6:11-bk-34684-WJ     Ramon and           Declaration in response to status    $250.00      $250.00
                                         Maria Serrano              conference hearing.
19
          01/28/14   6:11-bk-34674-WJ    Benjamin and         Declaration in response to status    $250.00      $250.00
20                                        Edye Chan                 conference hearing.
21        02/10/14   6:09-bk-17414-WJ    Alex and Amy         Declaration in response to status    $250.00      $250.00
                                            Salazar                 conference hearing.
22
          02/10/14   6:10-bk-28203-WJ   William Francis       Declaration in response to status    $250.00      $250.00
23                                       Wiesen, Jr.                conference hearing.

24        02/10/14   6:13-bk-16196-WJ   Philip and Diane      Declaration in response to status    $250.00      $250.00
                                             Etchells               conference hearing.
25
          02/12/14   6:09-bk-21762-WJ     David Glen          Declaration in response to status    $250.00      $250.00
26                                        Christoph                 conference hearing.

27
28




                                                             - 93 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                              Desc
                                 Main Document    Page 94 of 130

 1                                                          EXHIBIT 5
                                                                                                    Amount       Amount
 2                                                                                                 of Fees &    of Fees &
          Date Of                                                                                    Costs        Costs
 3        Fee App     Case Number         Case Name                    Supplemental Work           Requested    Approved

 4
          02/17/14   6:09-bk-41342-WJ     Patrick and          Declaration in response to status    $250.00      $250.00
 5                                          Holly                    conference hearing.
                                          Carmichael
 6
          02/24/14   6:09-bk-17416-WJ    Tania Ginori          Declaration in response to status    $250.00      $250.00
 7                                                                   conference hearing.

 8        02/26/14   6:10-bk-21451-WJ    Eduardo and           Declaration in response to status    $250.00      $250.00
                                        Vanessa Gomez                conference hearing.
 9
          02/26/14   6:09-bk-40158-WJ   Trinidad and           Declaration in response to status    $250.00      $250.00
10                                      Nicole Salazar               conference hearing.

11        03/12/13   6:09-bk-17592-WJ       Diana C.           Declaration in response to status    $300.00      $300.00
                                           Bendiksen                 conference hearing.
12
          03/12/13   6:10-bk-23204-WJ    Lorenzo and           Declaration in response to status    $300.00      $300.00
13                                      Teresita Estrada             conference hearing.

14        03/12/13   6:10-bk-48106-WJ    Marcellus D.          Declaration in response to status    $300.00      $300.00
                                          Chambers                   conference hearing.
15
          03/12/13   6:10-bk-39784-WJ      Charles L.          Declaration in response to status    $300.00      $300.00
                                            Calagna                  conference hearing.
16
          03/12/13   6:10-bk-40715-WJ   Alisa L. Ferrell       Declaration in response to status    $300.00      $300.00
17                                                                   conference hearing.
18        03/12/13   6:09-bk-38061-WJ    Calvin J. Hunt        Declaration in response to status    $300.00      $300.00
                                                                     conference hearing.
19
          03/12/13   6:10-bk-43609-WJ     Virginia C.          Declaration in response to status    $300.00      $300.00
20                                        Lampman                    conference hearing.
21        03/12/13   6:09-bk-36894-WJ    Scot and Ary          Declaration in response to status    $300.00      $300.00
                                           Lohrey                    conference hearing.
22
          03/12/13   6:10-bk-26525-WJ   Sherrie S. Potter      Declaration in response to status    $300.00      $300.00
23                                                                   conference hearing.

24        03/12/13   6:10-bk-48131-WJ   James and Dora         Declaration in response to status    $300.00      $300.00
                                            Mauer                    conference hearing.
25
          03/12/13   6:08-bk-21506-WJ   Gene and Darla         Declaration in response to status    $300.00      $300.00
26                                        Williams                   conference hearing.

27        03/12/13   6:10-bk-39492-WJ      Jackie E.           Declaration in response to status    $300.00      $300.00
                                          Washington                 conference hearing.
28




                                                              - 94 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                 Main Document    Page 95 of 130

 1                                                        EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name                  Supplemental Work           Requested    Approved

 4
          03/12/13   6:10-bk-35670-WJ   Larry and Donna      Declaration in response to status    $300.00      $300.00
 5                                         Sitterding              conference hearing.

 6        03/12/13   6:09-bk-31925-WJ   Robert J. Seibold    Declaration in response to status    $300.00      $300.00
                                                                   conference hearing.
 7
          03/12/13   6:09-bk-34032-WJ      Greg and          Declaration in response to status    $300.00      $300.00
 8                                      Michelle Wright            conference hearing.

 9        08/29/13   6:10-bk-40007-WJ   John and Isabel      Declaration in response to status    $300.00      $300.00
                                          Christlieb               conference hearing.
10
          01/22/14   6:12-bk-14485-WJ     Tina Barbara       Declaration in response to status    $300.00      $300.00
11                                         Wiskirchen              conference hearing.

12        11/19/13   6:11-bk-42670-WJ     Richard and        Declaration in response to status    $325.00      $325.00
                                        Susanna Messina            conference hearing.
13
          11/19/13   6:11-bk-48297-WJ    Jeff and Laura      Declaration in response to status    $325.00      $325.00
14                                          Peterson               conference hearing.

15        08/02/13   6:10-bk-23660-WJ    Robb and Lisa       Declaration in response to status    $350.00      $350.00
                                             Page                  conference hearing.
16
          08/09/13   6:09-bk-41505-WJ     Joseph and         Declaration in response to status    $375.00      $375.00
                                        Noemi Martinez             conference hearing.
17
          08/09/13   6:09-bk-32456-WJ    Robert James        Declaration in response to status    $375.00      $375.00
18                                         Kaiser                  conference hearing.
19        01/07/14   6:09-bk-22852-WJ      James and         Declaration in response to status    $375.00      $375.00
                                           Rosemarie               conference hearing.
20                                          Bennett
21        01/10/14   6:10-bk-19275-WJ   Robert and Mary      Declaration in response to status    $375.00      $375.00
                                           Quijano                 conference hearing.
22
          02/04/14   6:10-bk-29257-WJ    Joan E. Slater      Declaration in response to status    $375.00      $375.00
23                                                                 conference hearing.

24        05/20/13   6:09-bk-21435-WJ    Terese Carol        Declaration in response to status    $377.00      $377.00
                                        McClain Lagana             conference hearing.
25
          01/28/14   6:09-bk-10654-WJ   Kathy M. Collins     Declaration in response to status    $425.00      $425.00
26                                                                 conference hearing.

27        12/10/13   6:11-bk-37199-WJ      John and          Declaration in response to status    $427.21      $427.21
                                        Lorraine Divins            conference hearing.
28




                                                            - 95 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                           Desc
                                 Main Document    Page 96 of 130

 1                                                       EXHIBIT 5
                                                                                                 Amount       Amount
 2                                                                                              of Fees &    of Fees &
          Date Of                                                                                 Costs        Costs
 3        Fee App     Case Number         Case Name                 Supplemental Work           Requested    Approved

 4
          09/04/13   6:10-bk-45072-WJ      Scott and        Declaration in response to status    $450.00      $450.00
 5                                       Rhonda Tracy             conference hearing.

 6        10/01/13   6:10-bk-27102-WJ   Louis and Kymm      Declaration in response to status    $450.00      $450.00
                                            Galvan                conference hearing.
 7
          02/05/14   6:13-bk-12134-WJ    Ibel Martinez      Declaration in response to status    $450.00      $450.00
 8                                        McLaughlin              conference hearing.

 9        11/07/13   6:11-bk-34835-WJ   Adrian and Sarah    Declaration in response to status    $455.00      $455.00
                                             Beyer                conference hearing.
10
          06/07/13   6:09-bk-10592-WJ   Victor and Maria    Declaration in response to status    $500.00      $500.00
11                                         Sutherland             conference hearing.

12        06/07/13   6:09-bk-21292-WJ   Juan and Maria      Declaration in response to status    $500.00      $500.00
                                           Ramirez                conference hearing.
13
          06/07/13   6:09-bk-21293-WJ    Colleen Dilay      Declaration in response to status    $500.00      $500.00
14                                                                conference hearing.

15        06/12/13   6:10-bk-23036-WJ     Orlando and       Declaration in response to status    $500.00      $500.00
                                           Steffany               conference hearing.
                                           Santiago
16
          07/03/13   6:10-bk-13071-WJ     Carlos and        Declaration in response to status    $500.00      $500.00
17                                      Sandra Alvarez            conference hearing.
18        07/16/13   6:09-bk-37320-WJ    Fernando and       Declaration in response to status    $500.00      $500.00
                                        Raquel Sanchez            conference hearing.
19
          08/09/13   6:09-bk-39069-WJ   Gabriel and Anel    Declaration in response to status    $500.00      $500.00
20                                        Villanueva              conference hearing.
21        08/23/13   6:10-bk-25290-WJ     Jorge and         Declaration in response to status    $500.00      $500.00
                                           Suyapa                 conference hearing.
22                                        Aristizabal

23        09/06/13   6:10-bk-38662-WJ     Kamal and         Declaration in response to status    $500.00      $500.00
                                         Wafaa Batech             conference hearing.
24
          09/20/13   6:10-bk-25645-WJ     Ronald and        Declaration in response to status    $500.00      $500.00
25                                         Deborah                conference hearing.
                                           Simpson
26
          10/03/13   6:10-bk-48847-WJ      Fernando         Declaration in response to status    $500.00      $500.00
27                                         Garduno                conference hearing.

28




                                                           - 96 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                             Desc
                                 Main Document    Page 97 of 130

 1                                                         EXHIBIT 5
                                                                                                   Amount       Amount
 2                                                                                                of Fees &    of Fees &
          Date Of                                                                                   Costs        Costs
 3        Fee App     Case Number         Case Name                   Supplemental Work           Requested    Approved

 4
          10/23/13   6:10-bk-40008-WJ   George and Lisa       Declaration in response to status    $500.00      $500.00
 5                                          Davis                   conference hearing.

 6        01/16/14   6:11-bk-47027-WJ   Thomas and Lisa       Declaration in response to status    $500.00      $50.00
                                          McLaughlin                conference hearing.
 7
          02/27/14   6:11-bk-18248-WJ   Jeffrey and Lisa      Declaration in response to status    $500.00      $500.00
 8                                         Vandegrift               conference hearing.

 9        02/27/14   6:11-bk-25247-WJ    Donald and           Declaration in response to status    $500.00      $500.00
                                        Tammy Barber                conference hearing.
10
          02/27/14   6:11-bk-36510-WJ    Erminio and          Declaration in response to status    $500.00      $500.00
11                                      Veronica Padilla            conference hearing.

12        03/07/14   6:12-bk-25536-WJ    Timothy and          Declaration in response to status    $500.00      $500.00
                                        Carrol Wisinger             conference hearing.
13
          03/07/14   6:11-bk-17976-WJ      Alex and           Declaration in response to status    $500.00      $500.00
14                                         Barbara                  conference hearing.
                                          Hernandez
15
          11/08/13   6:10-bk-33476-WJ   Sandra M. Daley       Declaration in response to status    $504.44      $504.44
                                                                    conference hearing.
16
          12/23/13   6:12-bk-26630-WJ     Robert and          Declaration in response to status    $510.00      $510.00
17                                      Camille Terrazas            conference hearing.
18        05/28/13   6:09-bk-36572-WJ    Reuel Llaguno        Declaration in response to status    $530.16      $530.16
                                        and Tezie Sison             conference hearing.
19
          11/05/13   6:11-bk-19373-WJ    James Thomas         Declaration in response to status    $550.00      $550.00
20                                         Nixon, Jr.               conference hearing.
21        02/05/14   6:10-bk-31850-WJ    Elizabeth and        Declaration in response to status    $570.00      $570.00
                                            Michael                 conference hearing.
22                                         Carpenter

23        10/11/13   6:09-bk-41224-WJ     Daniel and          Declaration in response to status    $575.00      $575.00
                                          Guadalupe                 conference hearing.
24                                         Beerer

25        02/10/14   6:13-bk-18498-WJ   Henry and Mary        Declaration in response to status    $575.00      $575.00
                                          Rodriguez                 conference hearing.
26
          09/05/13   6:10-bk-11836-WJ    Jeffery and          Declaration in response to status    $581.14      $581.14
27                                      Cheryl Spurgin              conference hearing.

28




                                                             - 97 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                             Desc
                                 Main Document    Page 98 of 130

 1                                                         EXHIBIT 5
                                                                                                   Amount       Amount
 2                                                                                                of Fees &    of Fees &
          Date Of                                                                                   Costs        Costs
 3        Fee App     Case Number         Case Name                   Supplemental Work           Requested    Approved

 4
          12/13/13   6:12-bk-31869-WJ   Mark Pereira and      Declaration in response to status    $582.06      $582.06
 5                                       Eva Karlstrom              conference hearing.

 6        12/13/13   6:12-bk-36582-WJ     Terrance G.         Declaration in response to status    $582.62      $582.62
                                             Atom                   conference hearing.
 7
          09/04/13   6:09-bk-37923-WJ    Todd D. Pitts        Declaration in response to status    $585.10      $585.10
 8                                                                  conference hearing.

 9        10/30/13   6:10-bk-19995-WJ   Aldon and Rita        Declaration in response to status    $586.25      $586.25
                                            Jareno                  conference hearing.
10
          02/05/14   6:12-bk-11221-WJ    Christine Itura      Declaration in response to status    $590.00      $590.00
11                                                                  conference hearing.

12        11/20/13   6:11-bk-45482-WJ   Mohammad and          Declaration in response to status    $595.00      $595.00
                                        Fatema Hossain              conference hearing.
13
          07/03/13   6:10-bk-19572-WJ     Donald and          Declaration in response to status    $600.00      $600.00
14                                       Lorraine Jack              conference hearing.

15        07/03/12   6:10-bk-21353-WJ   Eleonor Medina        Declaration in response to status    $600.00      $600.00
                                                                    conference hearing.
16
          05/03/13   6:09-bk-17416-WJ   Tania A. Ginori       Declaration in response to status    $600.00      $600.00
                                                                    conference hearing.
17
          05/03/13   6:09-bk-22024-WJ      Gary and           Declaration in response to status    $600.00      $600.00
18                                      Dorothy Cleesen             conference hearing.
19        05/03/13   6:09-bk-19463-WJ     Jesse and           Declaration in response to status    $600.00      $600.00
                                         Cynthia Urita              conference hearing.
20
          05/03/13   6:09-bk-19441-WJ       Glenda            Declaration in response to status    $600.00      $600.00
21                                         Saldonido                conference hearing.
22        05/03/13   6:09-bk-18883-WJ   Carolyn Wallace       Declaration in response to status    $600.00      $600.00
                                                                    conference hearing.
23
          05/03/13   6:09-bk-18644-WJ     Jad and Jami        Declaration in response to status    $600.00      $600.00
24                                           Lagana                 conference hearing.

25        05/03/13   6:09-bk-10005-WJ    Sherwin and          Declaration in response to status    $600.00      $600.00
                                        Deanna Gurango              conference hearing.
26
          05/03/13   6:09-bk-17414-WJ    Alex and Amy         Declaration in response to status    $600.00      $600.00
27                                          Salazar                 conference hearing.

28




                                                             - 98 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                 Main Document    Page 99 of 130

 1                                                        EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name                  Supplemental Work           Requested    Approved

 4
          05/03/13   6:09-bk-21762-WJ     David Glenn        Declaration in response to status    $600.00      $600.00
 5                                         Christoph               conference hearing.

 6        05/03/13   6:09-bk-19441-WJ       Glenda           Declaration in response to status    $600.00      $600.00
                                           Saldonido               conference hearing.
 7
          05/06/13   6:09-bk-22266-WJ      Ismael and        Declaration in response to status    $600.00      $600.00
 8                                          Elizabeth              conference hearing.
                                            Landeros
 9
          05/06/13   6:09-bk-24514-WJ      Mark and          Declaration in response to status    $600.00      $600.00
10                                       Kathryn Elliot            conference hearing.

11        05/07/13   6:09-bk-31264-WJ      Alan and          Declaration in response to status    $600.00      $600.00
                                            Melanie                conference hearing.
12                                         Nicholson

13        05/09/13   6:09-bk-32748-WJ   Ramiro Barajas,      Declaration in response to status    $600.00      $600.00
                                              Jr.                  conference hearing.
14
          05/20/13   6:09-bk-33106-WJ     Baltazar and       Declaration in response to status    $600.00      $600.00
                                         Bonnie Aviles             conference hearing.
15
          05/20/13   6:09-bk-33994-WJ   Edgar Arellano       Declaration in response to status    $600.00      $600.00
16                                       and Elizabeth             conference hearing.
                                           Magana
17
          05/21/13   6:09-bk-35539-WJ     Bradley and        Declaration in response to status    $600.00      $600.00
18                                       Janice Tanner             conference hearing.
19        05/23/13   6:09-bk-33259-WJ     Ronald and         Declaration in response to status    $600.00      $600.00
                                            Vivian                 conference hearing.
20                                        Haliburton

21        05/23/13   6:09-bk-34261-WJ    William and         Declaration in response to status    $600.00      $600.00
                                        Charleen Stimel            conference hearing.
22
          05/23/13   6:09-bk-34653-WJ     Daniel and         Declaration in response to status    $600.00      $600.00
23                                      Pamala Cannone             conference hearing.

24        05/23/13   6:09-bk-35830-WJ     Hosem Haron        Declaration in response to status    $600.00      $600.00
                                        and Nadia Balkar           conference hearing.
25
          05/23/13   6:09-bk-30572-WJ   James and Linda      Declaration in response to status    $600.00      $600.00
26                                         Labarbera               conference hearing.

27        05/23/13   6:09-bk-30814-WJ     Stanley and        Declaration in response to status    $600.00      $600.00
                                        Silvia Premmer             conference hearing.
28




                                                            - 99 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 100 of 130

 1                                                        EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          05/23/13   6:09-bk-30522-WJ   Walter and Linda     Declaration in response to status    $600.00      $600.00
 5                                          Frizzell               conference hearing.

 6        05/23/13   6:09-bk-37262-WJ      Peggy S.          Declaration in response to status    $600.00      $600.00
                                           Flechtner               conference hearing.
 7
          05/23/13   6:09-bk-28916-WJ   Jeffery and Kelly    Declaration in response to status    $600.00      $600.00
 8                                           Phillips              conference hearing.

 9        05/23/13   6:09-bk-36726-WJ      Keith and         Declaration in response to status    $600.00      $600.00
                                        Shannon Brown              conference hearing.
10
          05/24/13   6:09-bk-35763-WJ    Richard and         Declaration in response to status    $600.00      $600.00
11                                      Sherry Malcom              conference hearing.

12        05/29/13   6:09-bk-37430-WJ    Armando and         Declaration in response to status    $600.00      $600.00
                                         Nona Lising               conference hearing.
13
          05/29/13   6:09-bk-34588-WJ      Lisa Clark        Declaration in response to status    $600.00      $600.00
14                                                                 conference hearing.

15        05/30/13   6:09-bk-36576-WJ   Pablo and Maria      Declaration in response to status    $600.00      $600.00
                                           Arciniega               conference hearing.
16
          06/07/13   6:09-bk-31581-WJ     Brian and          Declaration in response to status    $600.00      $600.00
                                        Deborah Butler             conference hearing.
17
          06/10/13   6:09-bk-34458-WJ     Fredy Grant        Declaration in response to status    $600.00      $600.00
18                                                                 conference hearing.
19        06/10/13   6:09-bk-33016-WJ     Ronald and         Declaration in response to status    $600.00      $600.00
                                          Laurel Boles             conference hearing.
20
          06/12/13   6:09-bk-32720-WJ     Damian and         Declaration in response to status    $600.00      $600.00
21                                       Ernestine Del             conference hearing.
                                            Greco
22
          06/13/13   6:09-bk-40373-WJ    Michael and         Declaration in response to status    $600.00      $600.00
23                                      Dorothy Kolisar            conference hearing.

24        06/13/13   6:09-bk-39563-WJ     Daniel and         Declaration in response to status    $600.00      $600.00
                                        Corazon Morrow             conference hearing.
25
          06/17/13   6:09-bk-41344-WJ   Darren and Tina      Declaration in response to status    $600.00      $600.00
26                                           Hill                  conference hearing.

27        06/17/13   6:09-bk-40158-WJ    Trinidad and        Declaration in response to status    $600.00      $600.00
                                         Nicole Salazar            conference hearing.
28




                                                            - 100 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                           Desc
                                Main Document    Page 101 of 130

 1                                                        EXHIBIT 5
                                                                                                 Amount       Amount
 2                                                                                              of Fees &    of Fees &
          Date Of                                                                                 Costs        Costs
 3        Fee App     Case Number         Case Name              Supplemental Work              Requested    Approved

 4
          06/17/13   6:09-bk-41342-WJ     Patrick and       Declaration in response to status    $600.00      $600.00
 5                                          Holly                 conference hearing.
                                          Carmichael
 6
          06/17/13   6:09-bk-38668-WJ      Brett and        Declaration in response to status    $600.00      $600.00
 7                                         Catherine              conference hearing.
                                           Williams
 8
          06/18/13   6:09-bk-39949-WJ   Frank and Dolly     Declaration in response to status    $600.00      $600.00
 9                                         Zampielo               conference hearing.

10        06/18/13   6:09-bk-37428-WJ    William and        Declaration in response to status    $600.00      $600.00
                                        Gliceria Worley           conference hearing.
11
          06/18/13   6:09-bk-41102-WJ     Jeffery and       Declaration in response to status    $600.00      $600.00
12                                         Michelle               conference hearing.
                                          Chegwidden
13
          06/18/13   6:09-bk-38695-WJ     Herta Maria       Declaration in response to status    $600.00      $600.00
                                            Savala                conference hearing.
14
          06/18/13   6:10-bk-20171-WJ       Eugene          Declaration in response to status    $600.00      $600.00
15                                         Alexander              conference hearing.
                                           Mezereny
16
          06/19/13   6:09-bk-41106-WJ   Kerry and Robin     Declaration in response to status    $600.00      $600.00
17                                          Brittain              conference hearing.
18        06/20/13   6:11-bk-24965-WJ    Charles Lloyd      Declaration in response to status    $600.00      $600.00
                                            Carter                conference hearing.
19
          06/20/13   6:09-bk-41512-WJ      Max and          Declaration in response to status    $600.00      $600.00
20                                      Rosemary Garcia           conference hearing.

21        06/20/13   6:09-bk-31043-WJ       John and        Declaration in response to status    $600.00      $600.00
                                           Channary               conference hearing.
22                                         Fernandez

23        06/20/13   6:09-bk-11826-WJ    Alejandro and      Declaration in response to status    $600.00      $600.00
                                        Nohemi Santiago           conference hearing.
24
          06/20/13   6:09-bk-14236-WJ    Remigio and        Declaration in response to status    $600.00      $600.00
25                                         Teresita               conference hearing.
                                          Gonzalez
26
          06/20/13   6:09-bk-35546-WJ     Cezar Palao       Declaration in response to status    $600.00      $600.00
27                                         Navarro                conference hearing.

28




                                                           - 101 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 102 of 130

 1                                                         EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          06/24/13   6:09-bk-19651-WJ    Matthew and         Declaration in response to status    $600.00      $600.00
 5                                       Julia Johnson             conference hearing.

 6        06/27/13   6:10-bk-10234-WJ   Robert and Erica     Declaration in response to status    $600.00      $600.00
                                            Meyer                  conference hearing.
 7
          06/28/13   6:10-bk-17491-WJ     Royal and          Declaration in response to status    $600.00      $600.00
 8                                      Shannon Nelson             conference hearing.

 9        06/28/13   6:10-bk-13332-WJ    Sandy Romero        Declaration in response to status    $600.00      $600.00
                                                                   conference hearing.
10
          06/28/13   6:10-bk-16438-WJ     Robert and         Declaration in response to status    $600.00      $600.00
11                                      Marquita Harper            conference hearing.

12        07/01/13   6:10-bk-10806-WJ      Judy Ann          Declaration in response to status    $600.00      $600.00
                                        Souvenir-Morris            conference hearing.
13
          07/01/13   6:10-bk-15136-WJ     Michael and        Declaration in response to status    $600.00      $600.00
14                                      Desiree Souvenir           conference hearing.

15        07/09/13   6:09-bk-40745-WJ     Francisco J.       Declaration in response to status    $600.00      $600.00
                                          Hernandez                conference hearing.
16
          07/09/13   6:09-bk-21564-WJ      Daniel and        Declaration in response to status    $600.00      $600.00
                                          Bianca Salce             conference hearing.
17
          07/09/13   6:09-bk-40701-WJ   Robert and Silvia    Declaration in response to status    $600.00      $600.00
18                                          Linarte                conference hearing.
19        07/09/13   6:09-bk-39118-WJ     Lonnie and         Declaration in response to status    $600.00      $600.00
                                         Laurie Tackett            conference hearing.
20
          07/09/13   6:09-bk-38566-WJ     Roberto and        Declaration in response to status    $600.00      $600.00
21                                         Marietta                conference hearing.
                                          Lomentigar
22
          07/09/13   6:09-bk-39252-WJ   Dorothy A. Lane      Declaration in response to status    $600.00      $600.00
23                                                                 conference hearing.

24        07/09/13   6:09-bk-35271-WJ     Anthony and        Declaration in response to status    $600.00      $600.00
                                          Julie Peters             conference hearing.
25
          07/09/13   6:09-bk-35245-WJ   Heather Gardner      Declaration in response to status    $600.00      $600.00
26                                                                 conference hearing.

27        07/09/13   6:10-bk-15216-WJ   Eric and Christy     Declaration in response to status    $600.00      $600.00
                                          Dannenberg               conference hearing.
28




                                                            - 102 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 103 of 130

 1                                                         EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          07/09/13   6:10-bk-11596-WJ    Bernardo and        Declaration in response to status    $600.00      $600.00
 5                                        Olga Rios                conference hearing.

 6        07/09/13   6:10-bk-12006-WJ     Johnny and         Declaration in response to status    $600.00      $600.00
                                         Teresa Murillo            conference hearing.
 7
          07/09/13   6:10-bk-14954-WJ     Charles and        Declaration in response to status    $600.00      $600.00
 8                                      Sarah Taubman              conference hearing.

 9        07/12/13   6:10-bk-21451-WJ    Eduardo and         Declaration in response to status    $600.00      $600.00
                                        Vanessa Gomez              conference hearing.
10
          07/12/13   6:10-bk-11005-WJ   Richard Wayne        Declaration in response to status    $600.00      $600.00
11                                           Hiatt                 conference hearing.

12        07/12/13   6:10-bk-13873-WJ   Charles Johnson      Declaration in response to status    $600.00      $600.00
                                        and Peggy Foster           conference hearing.
13
          07/12/13   6:10-bk-19248-WJ     Charles and        Declaration in response to status    $600.00      $600.00
14                                      Dianne Spinnato            conference hearing.

15        07/12/13   6:10-bk-10541-WJ    Barry and Jill      Declaration in response to status    $600.00      $600.00
                                           Conforti                conference hearing.
16
          07/15/13   6:10-bk-15813-WJ   Tad and Patricia     Declaration in response to status    $600.00      $600.00
                                             Slater                conference hearing.
17
          07/15/13   6:10-bk-22096-WJ     Johnny and         Declaration in response to status    $600.00      $600.00
18                                        Marie Leon               conference hearing.
19        07/15/13   6:10-bk-12232-WJ    Clorinda and        Declaration in response to status    $600.00      $600.00
                                        William Shores             conference hearing.
20
          07/15/13   6:10-bk-19022-WJ   Peter and Carol      Declaration in response to status    $600.00      $600.00
21                                            Eck                  conference hearing.
22        07/15/13   6:10-bk-19211-WJ     Timothy and        Declaration in response to status    $600.00      $600.00
                                          Lucy Rems                conference hearing.
23
          07/15/13   6:10-bk-22735-WJ    Steven and          Declaration in response to status    $600.00      $600.00
24                                      Amanda Martin              conference hearing.

25        07/15/13   6:10-bk-18478-WJ    Marcelino and       Declaration in response to status    $600.00      $600.00
                                        Rosalina Fajardo           conference hearing.
26
          07/15/13   6:10-bk-18398-WJ     Frank and          Declaration in response to status    $600.00      $600.00
27                                      Dolores Boortz             conference hearing.

28




                                                            - 103 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                           Desc
                                Main Document    Page 104 of 130

 1                                                        EXHIBIT 5
                                                                                                 Amount       Amount
 2                                                                                              of Fees &    of Fees &
          Date Of                                                                                 Costs        Costs
 3        Fee App     Case Number         Case Name              Supplemental Work              Requested    Approved

 4
          07/15/13   6:10-bk-18354-WJ   Harry and Debbi     Declaration in response to status    $600.00      $600.00
 5                                           Laan                 conference hearing.

 6        07/19/13   6:10-bk-21032-WJ   Gary and Kerry      Declaration in response to status    $600.00      $600.00
                                           Miskell                conference hearing.
 7
          08/01/13   6:10-bk-28203-WJ   William Francis     Declaration in response to status    $600.00      $600.00
 8                                       Wiesen, Jr.              conference hearing.

 9        08/01/13   6:10-bk-28698-WJ   Renee Mendoza       Declaration in response to status    $600.00      $600.00
                                                                  conference hearing.
10
          08/01/13   6:10-bk-27701-WJ    Refugio and        Declaration in response to status    $600.00      $600.00
11                                      Maria Gonzalez            conference hearing.

12        08/02/13   6:10-bk-29390-WJ      Rosemarie        Declaration in response to status    $600.00      $600.00
                                            Bowers                conference hearing.
13
          08/02/13   6:10-bk-24173-WJ    Gil and Susan      Declaration in response to status    $600.00      $600.00
14                                          Alvarez               conference hearing.

15        08/02/13   6:09-bk-10216-WJ      Scott and        Declaration in response to status    $600.00      $600.00
                                           Valentina              conference hearing.
                                           Protsman
16
          08/02/13   6:10-bk-27751-WJ     Mayra Y.          Declaration in response to status    $600.00      $600.00
17                                      Bautista Garcia           conference hearing.
18        08/02/13   6:10-bk-13283-WJ     Lloyd Baker       Declaration in response to status    $600.00      $600.00
                                                                  conference hearing.
19
          08/02/13   6:09-bk-35651-WJ      Erik and         Declaration in response to status    $600.00      $600.00
20                                        Armandina               conference hearing.
                                           Melgar
21
          08/02/13   6:09-bk-33665-WJ   Danilo Q. Banta     Declaration in response to status    $600.00      $600.00
22                                                                conference hearing.

23        08/02/13   6:10-bk-28952-WJ     Ramiro and        Declaration in response to status    $600.00      $600.00
                                         Maria Cordero            conference hearing.
24
          08/03/13   6:09-bk-16933-WJ      Elizabeth        Declaration in response to status    $600.00      $600.00
25                                        Bustamante-             conference hearing.
                                             Piroli
26
          08/03/13   6:09-bk-36470-WJ   Virginia Malagar    Declaration in response to status    $600.00      $600.00
27                                                                conference hearing.

28




                                                           - 104 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 105 of 130

 1                                                        EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          08/03/13   6:10-bk-27477-WJ    Oscar and Enid      Declaration in response to status    $600.00      $600.00
 5                                         Menjivar                conference hearing.

 6        08/05/13   6:09-bk-33505-WJ   Daniel and Maria     Declaration in response to status    $600.00      $600.00
                                             Torres                conference hearing.
 7
          08/05/13   6:10-bk-44537-WJ      Marylyn           Declaration in response to status    $600.00      $600.00
 8                                      Rachelle Parent            conference hearing.

 9        08/07/13   6:10-bk-24310-WJ     Everett and        Declaration in response to status    $600.00      $600.00
                                         Nancy Stewart             conference hearing.
10
          08/09/13   6:09-bk-39133-WJ   David and Glend      Declaration in response to status    $600.00      $600.00
11                                           Bahia                 conference hearing.

12        08/09/13   6:10-bk-15907-WJ      Miguel and        Declaration in response to status    $600.00      $600.00
                                          Laura Bernal             conference hearing.
13
          08/12/13   6:10-bk-20969-WJ   Fernando Olguin      Declaration in response to status    $600.00      $600.00
14                                         and Maria               conference hearing.
                                           Espinoza
15
          08/12/13   6:09-bk-41856-WJ      Darren and        Declaration in response to status    $600.00      $600.00
                                        Fleurette Higuera          conference hearing.
16
          08/13/13   6:09-bk-23516-WJ    Adolph Anders       Declaration in response to status    $600.00      $600.00
17                                                                 conference hearing.
18        08/16/13   6:09-bk038538-WJ      Joshua and        Declaration in response to status    $600.00      $600.00
                                         Simona Galvan             conference hearing.
19
          08/20/13   6:10-bk-29237-WJ      Frank and         Declaration in response to status    $600.00      $600.00
20                                          Roberta                conference hearing.
                                           Gudeman
21
          08/20/13   6:10-bk-29673-WJ   Steven Douglas       Declaration in response to status    $600.00      $600.00
22                                          Muntz                  conference hearing.

23        08/21/13   6:10-bk-24312-WJ       Deborah          Declaration in response to status    $600.00      $600.00
                                            Silvester              conference hearing.
24
          08/21/13   6:10-bk-22522-WJ    Luis and Alma       Declaration in response to status    $600.00      $600.00
25                                          Estrada                conference hearing.

26        08/21/13   6:10-bk-23394-WJ      Kevin A.          Declaration in response to status    $600.00      $600.00
                                           Hargrove                conference hearing.
27
28




                                                            - 105 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 106 of 130

 1                                                        EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          08/21/13   6:10-bk-25561-WJ     James and          Declaration in response to status    $600.00      $600.00
 5                                      Christine Davis            conference hearing.

 6        08/21/13   6:10-bk-19994-WJ    Manuel and          Declaration in response to status    $600.00      $600.00
                                         Karen Garcia              conference hearing.
 7
          08/21/13   6:10-bk-19873-WJ   Fred and Wendy       Declaration in response to status    $600.00      $600.00
 8                                          Casteel                conference hearing.

 9        08/21/13   6:10-bk-18365-WJ    Elias and Noha      Declaration in response to status    $600.00      $600.00
                                              Marin                conference hearing.
10
          08/21/13   6:09-bk-37775-WJ    Lawrence and        Declaration in response to status    $600.00      $600.00
11                                       Wina Switzer              conference hearing.

12        08/22/13   6:10-bk-16985-WJ     Curtis Allen       Declaration in response to status    $600.00      $600.00
                                           Loudon                  conference hearing.
13
          08/22/13   6:10-bk-23534-WJ   Eric and Christen    Declaration in response to status    $600.00      $600.00
14                                          Peterson               conference hearing.

15        08/29/13   6:10-bk-33760-WJ      Joseph and        Declaration in response to status    $600.00      $600.00
                                        Heidiann Gervasi           conference hearing.
16
          08/29/13   6:10-bk-33530-WJ   Charles Wesley       Declaration in response to status    $600.00      $600.00
                                             Kent                  conference hearing.
17
          08/29/13   6:10-bk-24300-WJ      Aaron and         Declaration in response to status    $600.00      $600.00
18                                        Roberta Fox              conference hearing.
19        08/29/13   6:10-bk-37060-WJ     Michael and        Declaration in response to status    $600.00      $600.00
                                         Sheila Alvarez            conference hearing.
20
          08/29/13   6:10-bk-37064-WJ    Paul and Lisa       Declaration in response to status    $600.00      $600.00
21                                        Butterfield              conference hearing.
22        08/29/13   6:10-bk-33242-WJ    Bessie Arlene       Declaration in response to status    $600.00      $600.00
                                           Iddrissu                conference hearing.
23
          08/29/13   6:10-bk-39097-WJ    Raquel Diana        Declaration in response to status    $600.00      $600.00
24                                         Olivares                conference hearing.

25        08/29/13   6:10-bk-48386-WJ   Christopher and      Declaration in response to status    $600.00      $600.00
                                        Olivia Muzquiz             conference hearing.
26
          08/29/13   6:10-bk-44534-WJ    William and         Declaration in response to status    $600.00      $600.00
27                                       Lauren Chase              conference hearing.

28




                                                            - 106 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                           Desc
                                Main Document    Page 107 of 130

 1                                                        EXHIBIT 5
                                                                                                 Amount       Amount
 2                                                                                              of Fees &    of Fees &
          Date Of                                                                                 Costs        Costs
 3        Fee App     Case Number         Case Name              Supplemental Work              Requested    Approved

 4
          08/29/13   6:10-bk-44536-WJ     Sarah Alexis      Declaration in response to status    $600.00      $600.00
 5                                          Maxwell               conference hearing.

 6        08/29/13   6:10-bk-35763-WJ   Ana Maria Bravo     Declaration in response to status    $600.00      $600.00
                                                                  conference hearing.
 7
          08/30/13   6:10-bk-32181-WJ    Humberto and       Declaration in response to status    $600.00      $600.00
 8                                         Martha                 conference hearing.
                                          Chavarria
 9
          08/30/13   6:10-bk-38191-WJ    Martin and         Declaration in response to status    $600.00      $600.00
10                                      Maria Camacho             conference hearing.

11        08/30/13   6:10-bk-42064-WJ     Stephanie J.      Declaration in response to status    $600.00      $600.00
                                             Brown                conference hearing.
12
          09/03/13   6:10-bk-37717-WJ    Kenneth and        Declaration in response to status    $600.00      $600.00
13                                      Sharon Morgan             conference hearing.

14        09/03/13   6:10-bk-48385-WJ      Bryon and        Declaration in response to status    $600.00      $600.00
                                            Danielle              conference hearing.
                                           Anderson
15
          09/03/13   6:10-bk-48645-WJ    Jenifer Lee        Declaration in response to status    $600.00      $600.00
16                                      Smith Esposito            conference hearing.
17        09/03/13   6:10-bk-39005-WJ      Annabelle        Declaration in response to status    $600.00      $600.00
                                            Hopkins               conference hearing.
18
          09/03/13   6:10-bk-38262-WJ    Bernardo and       Declaration in response to status    $600.00      $600.00
19                                       Rosa Pangan              conference hearing.
20        09/03/13   6:10-bk-48648-WJ    Lorraine and       Declaration in response to status    $600.00      $600.00
                                        James McGuire             conference hearing.
21
          09/03/13   6:10-bk-41599-WJ    Maria Antonia      Declaration in response to status    $600.00      $600.00
22                                        Gonzalez                conference hearing.

23        09/03/13   6:09-bk-35615-WJ     Amando and        Declaration in response to status    $600.00      $600.00
                                          Lydia Olalia            conference hearing.
24
          09/04/13   6:10-bk-39835-WJ     Betty Zane        Declaration in response to status    $600.00      $600.00
25                                         Shubin                 conference hearing.

26        09/05/13   6:09-bk-40605-WJ   Paul and Brenda     Declaration in response to status    $600.00      $600.00
                                           Roberson               conference hearing.
27
28




                                                           - 107 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 108 of 130

 1                                                         EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          09/12/13   6:10-bk-36565-WJ     Michael and        Declaration in response to status    $600.00      $600.00
 5                                       Debbie Madrid             conference hearing.

 6        09/17/13   6:12-bk-25546-WJ    Karl and Raye       Declaration in response to status    $600.00      $600.00
                                            Kunze                  conference hearing.
 7
          09/18/13   6:09-bk-38732-WJ   John Kirkpatrick     Declaration in response to status    $600.00      $600.00
 8                                        and Emmie                conference hearing.
                                             Eaton
 9
          09/20/13   6:10-bk-30418-WJ    Carmen and          Declaration in response to status    $600.00      $600.00
10                                       Ramiro Mora               conference hearing.

11        09/23/13   6:10-bk-33822-WJ   Sheila Fay Kelly     Declaration in response to status    $600.00      $600.00
                                                                   conference hearing.
12
          09/23/13   6:10-bk-34566-WJ   Dustin Wiltbanks     Declaration in response to status    $600.00      $600.00
13                                                                 conference hearing.

14        09/23/13   6:10-bk-38660-WJ      Paula Jean        Declaration in response to status    $600.00      $600.00
                                            Rogers                 conference hearing.
15
          09/23/13   6:10-bk-40641-WJ   James and Sylvia     Declaration in response to status    $600.00      $600.00
                                            Preyer                 conference hearing.
16
          09/23/13   6:10-bk-27519-WJ     Michael and        Declaration in response to status    $600.00      $600.00
17                                        Elsie Rivera             conference hearing.
18        09/23/13   6:10-bk-27233-WJ     George and         Declaration in response to status    $600.00      $600.00
                                        Authrene Benson            conference hearing.
19
          09/24/13   6:10-bk-43825-WJ       Tammy            Declaration in response to status    $600.00      $600.00
20                                         Roughton                conference hearing.
21        09/24/13   6:10-bk-4451-WJ      David and          Declaration in response to status    $600.00      $600.00
                                        Virginia Hoyos             conference hearing.
22
          09/26/13   6:10-bk-24171-WJ   Daniel and Ana       Declaration in response to status    $600.00      $600.00
23                                         Jimenez                 conference hearing.

24        09/28/13   6:10-bk-42054-WJ     Sharon Lynn        Declaration in response to status    $600.00      $600.00
                                            Massaro                conference hearing.
25
          09/30/13   6:10-bk-45822-WJ      Abad and          Declaration in response to status    $600.00      $600.00
26                                        Miriam Vera              conference hearing.

27        09/30/13   6:10-bk-33197-WJ    Stephen and         Declaration in response to status    $600.00      $600.00
                                        Elanor Lonigan             conference hearing.
28




                                                            - 108 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                           Desc
                                Main Document    Page 109 of 130

 1                                                        EXHIBIT 5
                                                                                                 Amount       Amount
 2                                                                                              of Fees &    of Fees &
          Date Of                                                                                 Costs        Costs
 3        Fee App     Case Number         Case Name              Supplemental Work              Requested    Approved

 4
          09/30/13   6:10-bk-42840-WJ     Larry Gayle       Declaration in response to status    $600.00      $600.00
 5                                         Mitchell               conference hearing.

 6        09/30/13   6:10-bk-45616-WJ     Zabi Noori        Declaration in response to status    $600.00      $600.00
                                                                  conference hearing.
 7
          10/04/13   6:10-bk-41777-WJ     David and         Declaration in response to status    $600.00      $600.00
 8                                       Cynthia Burns            conference hearing.

 9        10/10/13   6:09-bk-10702-WJ     Charles and       Declaration in response to status    $600.00      $600.00
                                           Christine              conference hearing.
10                                         Whitmyer

11        10/10/13   6:10-bk-38094-WJ     Robert and        Declaration in response to status    $600.00      $600.00
                                            Susan                 conference hearing.
12                                        Westendorf

13        10/18/13   6:10-bk-36153-WJ    Richard and        Declaration in response to status    $600.00      $600.00
                                        Lucia Hofmann             conference hearing.
14
          10/24/13   6:09-bk-38094-WJ     Robert and        Declaration in response to status    $600.00      $600.00
                                           Josefina               conference hearing.
15                                         Alvarado
16        10/28/13   6:12-bk-33169-WJ   Catherine Greer     Declaration in response to status    $600.00      $600.00
                                                                  conference hearing.
17
          10/28/13   6:12-bk-12557-WJ     Bernadette        Declaration in response to status    $600.00      $600.00
18                                        Steverson               conference hearing.
19        10/28/13   6:11-bk-43551-WJ    Juan and Soyla     Declaration in response to status    $600.00      $600.00
                                            Recinos               conference hearing.
20
          10/28/13   6:11-bk-41226-WJ    Kevin Kalman       Declaration in response to status    $600.00      $600.00
21                                                                conference hearing.

22        10/28/13   6:11-bk-40891-WJ     Richard and       Declaration in response to status    $600.00      $600.00
                                          Xochitl Orta            conference hearing.
23
          10/28/13   6:11-bk-40879-WJ   Michele Moran       Declaration in response to status    $600.00      $600.00
24                                                                conference hearing.

25        10/28/13   6:11-bk-37660-WJ   Pamela Jaennette    Declaration in response to status    $600.00      $600.00
                                                                  conference hearing.
26
          10/28/13   6:11-bk-37656-WJ     Luis Enrique      Declaration in response to status    $600.00      $600.00
27                                          Jimenez               conference hearing.

28




                                                           - 109 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 110 of 130

 1                                                         EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          10/28/13   6:11-bk-34611-WJ      Joseph L.         Declaration in response to status    $600.00      $600.00
 5                                         Martinez                conference hearing.

 6        10/28/13   6:11-bk-31593-WJ    Stephen and         Declaration in response to status    $600.00      $600.00
                                        Cheryl Dawson              conference hearing.
 7
          10/28/13   6:11-bk-31582-WJ   Brian and Eileen     Declaration in response to status    $600.00      $600.00
 8                                         Viggiano                conference hearing.

 9        10/28/13   6:11-bk-31577-WJ      Julio and         Declaration in response to status    $600.00      $600.00
                                           Marcelina               conference hearing.
10                                          Castillo

11        10/28/13   6:11-bk-28209-WJ     Randal and         Declaration in response to status    $600.00      $600.00
                                           Vibiana                 conference hearing.
12                                         Mendoza

13        10/28/13   6:11-bk-26435-WJ   Able and Maria       Declaration in response to status    $600.00      $600.00
                                          Gonzalez                 conference hearing.
14
          10/28/13   6:11-bk-26423-WJ   Debra C. Reed        Declaration in response to status    $600.00      $600.00
                                                                   conference hearing.
15
          10/28/13   6:11-bk-40291-WJ   George Asuega        Declaration in response to status    $600.00      $600.00
16                                      and Luisa Ferei            conference hearing.
17        10/29/13   6:11-bk-42000-WJ   Paul and Helen       Declaration in response to status    $600.00      $600.00
                                             Allen                 conference hearing.
18
          10/29/13   6:11-bk-47306-WJ    Refugio and         Declaration in response to status    $600.00      $600.00
19                                      Veronica Treto             conference hearing.
20        10/29/13   6:11-bk-46505-WJ     David and          Declaration in response to status    $600.00      $600.00
                                          Rosamaria                conference hearing.
21                                        Rodriguez

22        10/29/13   6:11-bk-44353-WJ   John and Minora      Declaration in response to status    $600.00      $600.00
                                            Guevara                conference hearing.
23
          10/29/13   6:11-bk-44350-WJ     David and          Declaration in response to status    $600.00      $600.00
24                                      Patricia Ireland           conference hearing.

25        10/29/13   6:11-bk-29474-WJ     George and         Declaration in response to status    $600.00      $600.00
                                          Debra Diaz               conference hearing.
26
          10/29/13   6:11-bk-28539-WJ    Sean and Julie      Declaration in response to status    $600.00      $600.00
27                                          Avance                 conference hearing.

28




                                                            - 110 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 111 of 130

 1                                                         EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          10/29/13   6:11-bk-28922-WJ     Jill Bursell       Declaration in response to status    $600.00      $600.00
 5                                                                 conference hearing.

 6        10/29/13   6:10-bk-27928-WJ   Daniel and Julie     Declaration in response to status    $600.00      $600.00
                                             Ohrt                  conference hearing.
 7
          10/30/13   6:10-bk-38190-WJ    Francisco and       Declaration in response to status    $600.00      $600.00
 8                                         Corazon                 conference hearing.
                                           Espinosa
 9
          10/30/13   6:11-bk-31668-WJ     Henry and          Declaration in response to status    $600.00      $600.00
10                                      Reedda Wallace             conference hearing.

11        10/30/13   6:11-bk-22878-WJ   Maria Aranguiz       Declaration in response to status    $600.00      $600.00
                                                                   conference hearing.
12
          10/30/13   6:11-bk-25866-WJ     Joan Marie         Declaration in response to status    $600.00      $600.00
13                                         Klausman                conference hearing.

14        10/30/13   6:11-bk-24687-WJ     Willard and        Declaration in response to status    $600.00      $600.00
                                        Saundra Thomas             conference hearing.
15
          10/31/13   6:11-bk-31665-WJ   Rudy and Susan       Declaration in response to status    $600.00      $600.00
                                           Gomez                   conference hearing.
16
          10/31/13   6:11-bk-28545-WJ     Joseph and         Declaration in response to status    $600.00      $600.00
17                                      Jeanette Barajas           conference hearing.
18        10/31/13   6:11-bk-22182-WJ     Mario and          Declaration in response to status    $600.00      $600.00
                                        Sandra Marquez             conference hearing.
19
          10/31/13   6:11-bk-19113-WJ   Alan and Leslie      Declaration in response to status    $600.00      $600.00
20                                         Robison                 conference hearing.
21        10/31/13   6:11-bk-21891-WJ    Noah and Sara       Declaration in response to status    $600.00      $600.00
                                            Greer                  conference hearing.
22
          10/31/13   6:11-bk-17837-WJ   Pablo and Irene      Declaration in response to status    $600.00      $600.00
23                                           Alba                  conference hearing.

24        10/31/13   6:11-bk-35306-WJ   Donald and Rose      Declaration in response to status    $600.00      $600.00
                                            Garcia                 conference hearing.
25
          10/31/13   6:11-bk-46502-WJ     Charles and        Declaration in response to status    $600.00      $600.00
26                                       Lynda Atkins              conference hearing.

27        10/31/13   6:12-bk-16007-WJ     John and           Declaration in response to status    $600.00      $600.00
                                        Agyleen Torres             conference hearing.
28




                                                            - 111 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                             Desc
                                Main Document    Page 112 of 130

 1                                                          EXHIBIT 5
                                                                                                   Amount       Amount
 2                                                                                                of Fees &    of Fees &
          Date Of                                                                                   Costs        Costs
 3        Fee App     Case Number         Case Name                Supplemental Work              Requested    Approved

 4
          10/31/13   6:11-bk-47577-WJ       Miguel            Declaration in response to status    $600.00      $600.00
 5                                       Belmontez and              conference hearing.
                                           Angelica
 6                                          Quiroga

 7        10/31/13   6:11-bk-47251-WJ     Keith David         Declaration in response to status    $600.00      $600.00
                                            Byrnes                  conference hearing.
 8
          10/31/13   6:11-bk-46510-WJ   Marvin Hatchett       Declaration in response to status    $600.00      $600.00
 9                                                                  conference hearing.

10        10/31/13   6:11-bk-43558-WJ     Michael and         Declaration in response to status    $600.00      $600.00
                                         Christina Bain             conference hearing.
11
          10/31/13   6:11-bk-41994-WJ   Robert E. Turner      Declaration in response to status    $600.00      $600.00
12                                                                  conference hearing.

13        11/01/13   6:11-bk-30746-WJ   Dolores Vallejo       Declaration in response to status    $600.00      $600.00
                                            Rocha                   conference hearing.
14
          11/05/13   6:11-bk-19784-WJ    Jose and Diana       Declaration in response to status    $600.00      $600.00
                                            Vazquez                 conference hearing.
15
          11/05/13   6:11-bk-23706-WJ   Gilbert and Ana       Declaration in response to status    $600.00      $600.00
16                                           Chico                  conference hearing.
17        11/05/13   6:11-bk-36674-WJ    Andrew and           Declaration in response to status    $600.00      $600.00
                                        Desiree Shifflett           conference hearing.
18
          11/06/13   6:11-bk-41790-WJ      Paul and           Declaration in response to status    $600.00      $600.00
19                                         Deborah                  conference hearing.
                                           Piscatella
20
          11/06/13   6:11-bk-32619-WJ       Salvador          Declaration in response to status    $600.00      $600.00
21                                        Montoya and               conference hearing.
                                           Guadalupe
22                                         Banuelos

23        11/06/13   6:11-bk-33821-WJ      Louis and          Declaration in response to status    $600.00      $600.00
                                         Christine Mele             conference hearing.
24
          11/06/13   6:11-bk-34038-WJ     Kenneth and         Declaration in response to status    $600.00      $600.00
25                                          Candice                 conference hearing.
                                           Amundsen
26
          11/06/13   6:11-bk-48849-WJ   Jose and Catalina     Declaration in response to status    $600.00      $600.00
27                                          Amador                  conference hearing.

28




                                                             - 112 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 113 of 130

 1                                                        EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          11/06/13   6:11-bk-37474-WJ      Steve and         Declaration in response to status    $600.00      $600.00
 5                                      Shannon Santoyo            conference hearing.

 6        11/07/13   6:11-bk-34674-WJ    Benjamin and        Declaration in response to status    $600.00      $600.00
                                          Edye Chan                conference hearing.
 7
          11/07/13   6:11-bk-34679-WJ     Larry and          Declaration in response to status    $600.00      $600.00
 8                                      Donette Kendall            conference hearing.

 9        11/07/13   6:11-bk-24443-WJ   Frank and Sonia      Declaration in response to status    $600.00      $600.00
                                            Padilla                conference hearing.
10
          11/07/13   6:11-bk-34684-WJ     Ramon and          Declaration in response to status    $600.00      $600.00
11                                       Maria Serrano             conference hearing.

12        11/07/13   6:11-bk-27707-WJ   Bill and Susana      Declaration in response to status    $600.00      $600.00
                                             Valdez                conference hearing.
13
          11/07/13   6:09-bk-37425-WJ     Ronald and         Declaration in response to status    $600.00      $600.00
14                                      Lorrie Guilliam            conference hearing.

15        11/07/13   6:11-bk-48045-WJ   Annette Louise       Declaration in response to status    $600.00      $600.00
                                            Mars                   conference hearing.
16
          11/07/13   6:11-bk-36569-WJ     Aristeo and        Declaration in response to status    $600.00      $600.00
                                         Claudia Romo              conference hearing.
17
          11/07/13   6:11-bk-23186-WJ   Robert C. Flores,    Declaration in response to status    $600.00      $600.00
18                                             Sr.                 conference hearing.
19        11/07/13   6:11-bk-20139-WJ   David and Susan      Declaration in response to status    $600.00      $600.00
                                           Boucher                 conference hearing.
20
          11/07/13   6:10-bk-20646-WJ    Alfonso and         Declaration in response to status    $600.00      $600.00
21                                      Angelica Huerta            conference hearing.
22        11/07/13   6:11-bk-31483-WJ     Daniel Dale        Declaration in response to status    $600.00      $600.00
                                           Schneider               conference hearing.
23
          11/07/13   6:11-bk-20655-WJ      Efrain and        Declaration in response to status    $600.00      $600.00
24                                      Aracely Pacheco            conference hearing.

25        11/07/13   6:11-bk-45021-WJ    Rolando and         Declaration in response to status    $600.00      $600.00
                                        Rachael Sanchez            conference hearing.
26
          11/07/13   6:11-bk-18114-WJ      Robert and        Declaration in response to status    $600.00      $600.00
27                                         Kimberly                conference hearing.
                                            Lesnick
28




                                                            - 113 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 114 of 130

 1                                                         EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          11/07/13   6:11-bk-31485-WJ   Steven and Elvia     Declaration in response to status    $600.00      $600.00
 5                                         Castellanos             conference hearing.

 6        11/07/13   6:11-bk-20643-WJ   Denny Bennett        Declaration in response to status    $600.00      $600.00
                                                                   conference hearing.
 7
          11/07/13   6:11-bk-20640-WJ      Luis and          Declaration in response to status    $600.00      $600.00
 8                                       Vanessa Abad              conference hearing.

 9        11/07/13   6:11-bk-45036-WJ   Pamela Suzanne       Declaration in response to status    $600.00      $600.00
                                         Clark-Holmes              conference hearing.
10
          11/07/13   6:11-bk-46625-WJ     Clifton Eric       Declaration in response to status    $600.00      $600.00
11                                          Tiddle                 conference hearing.

12        11/07/13   6:11-bk-46345-WJ     Patrick and        Declaration in response to status    $600.00      $600.00
                                        Patricia Malloy            conference hearing.
13
          11/07/13   6:11-bk-35283-WJ    Charles Emil        Declaration in response to status    $600.00      $600.00
14                                       Hummitsch                 conference hearing.

15        11/07/13   6:11-bk-40889-WJ   Juan and Lillian     Declaration in response to status    $600.00      $600.00
                                           Velasquez               conference hearing.
16
          11/07/13   6:11-bk-19594-WJ      Allen and         Declaration in response to status    $600.00      $600.00
                                        Jennifer Wyand             conference hearing.
17
          11/07/13   6:11-bk-47073-WJ     Eugene and         Declaration in response to status    $600.00      $600.00
18                                        Karen Hikel              conference hearing.
19        11/07/13   6:11-bk-19590-WJ    Sherrie Lynn        Declaration in response to status    $600.00      $600.00
                                          Marcinov                 conference hearing.
20
          11/07/13   6:11-bk-20566-WJ    Timothy and         Declaration in response to status    $600.00      $600.00
21                                       Ashley Denk               conference hearing.
22        11/07/13   6:11-bk-20907-WJ     Kevin and          Declaration in response to status    $600.00      $600.00
                                        Norma Worden               conference hearing.
23
          11/07/13   6:11-bk-20558-WJ     Octavio and        Declaration in response to status    $600.00      $600.00
24                                        Abra Davila              conference hearing.

25        11/07/13   6:11-bk-26912-WJ      William           Declaration in response to status    $600.00      $600.00
                                           Lemoine                 conference hearing.
26
          11/08/13   6:09-bk-39423-WJ   Jorge Armando        Declaration in response to status    $600.00      $600.00
27                                          Cobian                 conference hearing.

28




                                                            - 114 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 115 of 130

 1                                                         EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          11/08/13   6:10-bk-45566-WJ   Adolfo and Rosa      Declaration in response to status    $600.00      $600.00
 5                                       Adame-Vega                conference hearing.

 6        11/08/13   6:10-bk-18793-WJ    Jose Diaz and       Declaration in response to status    $600.00      $600.00
                                         Maria Vargas-             conference hearing.
 7                                         Rodriguez

 8        11/08/13   6:10-bk-31301-WJ     Robert and         Declaration in response to status    $600.00      $600.00
                                        Marylou Campos             conference hearing.
 9
          11/08/13   6:09-bk-37094-WJ     Elias Emilio       Declaration in response to status    $600.00      $600.00
10                                          Llausas                conference hearing.

11        11/08/13   6:11-bk-42518-WJ   Bobby and Linda      Declaration in response to status    $600.00      $600.00
                                            Barnett                conference hearing.
12
          11/12/13   6:11-bk-27348-WJ   Denise Paulette      Declaration in response to status    $600.00      $600.00
13                                         Mortati                 conference hearing.

14        11/12/13   6:11-bk-16950-WJ    Rudolph and         Declaration in response to status    $600.00      $600.00
                                         Alma Molina               conference hearing.
15
          11/12/13   6:11-bk-16956-WJ      Jaime and         Declaration in response to status    $600.00      $600.00
                                         Kirsten Acosta            conference hearing.
16
          11/17/13   6:11-bk-46344-WJ     Michael and        Declaration in response to status    $600.00      $600.00
17                                         Catherine               conference hearing.
                                           Trombino
18
          11/18/13   6:12-bk-11874-WJ     Beth Matel         Declaration in response to status    $600.00      $600.00
19                                                                 conference hearing.
20        12/02/13   6:12-bk-26525-WJ     Arthur and         Declaration in response to status    $600.00      $600.00
                                         Leticia Elliott           conference hearing.
21
          12/02/13   6:12-bk-21766-WJ   Jose and Elaine      Declaration in response to status    $600.00      $600.00
22                                        Covarrubias              conference hearing.

23        12/02/13   6:12-bk-19878-WJ    Darrell and         Declaration in response to status    $600.00      $600.00
                                        Nancy Gilmore              conference hearing.
24
          12/02/13   6:12-bk-19218-WJ      Richard J.        Declaration in response to status    $600.00      $600.00
25                                          Mosher                 conference hearing.

26        12/02/13   6:12-bk-19225-WJ     Lynnell M.         Declaration in response to status    $600.00      $600.00
                                            Wheat                  conference hearing.
27
28




                                                            - 115 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 116 of 130

 1                                                         EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          12/02/13   6:12-bk-16007-WJ     John and           Declaration in response to status    $600.00      $600.00
 5                                      Agyleen Torres             conference hearing.

 6        12/02/13   6:12-bk-13710-WJ   Javier and Lucia     Declaration in response to status    $600.00      $600.00
                                            Guerrero               conference hearing.
 7
          12/02/13   6:12-bk-11703-WJ     John and           Declaration in response to status    $600.00      $600.00
 8                                        Catherine                conference hearing.
                                          Konogeris
 9
          12/04/13   6:12-bk-14249-WJ   Terry and Ana        Declaration in response to status    $600.00      $600.00
10                                       Eckenwiler                conference hearing.

11        12/05/13   6:12-bk-28057-WJ   Steve and Vilma      Declaration in response to status    $600.00      $600.00
                                             Hobb                  conference hearing.
12
          12/05/13   6:12-bk-15579-WJ    Matthew and         Declaration in response to status    $600.00      $600.00
13                                      Deborah Hartley            conference hearing.

14        12/05/13   6:12-bk-15578-WJ    Delbert and         Declaration in response to status    $600.00      $600.00
                                        Dorothy Heintz             conference hearing.
15
          12/06/13   6:12-bk-34550-WJ    Oscar Warren        Declaration in response to status    $600.00      $600.00
                                           Woodard                 conference hearing.
16
          12/06/13   6:12-bk-38216-WJ    Jeffrey and         Declaration in response to status    $600.00      $600.00
17                                      Margaret Moss              conference hearing.
18        12/06/13   6:12-bk-10965-WJ   Miriam Azurin        Declaration in response to status    $600.00      $600.00
                                                                   conference hearing.
19
          12/06/13   6:12-bk-10232-WJ    Richard and         Declaration in response to status    $600.00      $600.00
20                                      Doreen Fuentes             conference hearing.
21        12/09/13   6:10-bk-37507-WJ    James Frank         Declaration in response to status    $600.00      $600.00
                                         McCormick                 conference hearing.
22
          12/09/13   6:11-bk-45034-WJ   Mark and Sheri       Declaration in response to status    $600.00      $600.00
23                                        Winslow                  conference hearing.

24        12/10/13   6:12-bk-23678-WJ     Carlos and         Declaration in response to status    $600.00      $600.00
                                         Myrna Miglio              conference hearing.
25
          12/10/13   6:12-bk-19249-WJ   Gary and Judy        Declaration in response to status    $600.00      $600.00
26                                        Schwinn                  conference hearing.

27        12/10/13   6:12-bk-31422-WJ      Jack and          Declaration in response to status    $600.00      $600.00
                                        Suzanne Guerra             conference hearing.
28




                                                            - 116 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 117 of 130

 1                                                         EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          12/10/13   6:11-bk-47735-WJ      Kimberly          Declaration in response to status    $600.00      $600.00
 5                                         Alexander               conference hearing.

 6        12/10/13   6:12-bk-34447-WJ     Robert and         Declaration in response to status    $600.00      $600.00
                                        Christina Hargett          conference hearing.
 7
          12/10/13   6:10-bk-43939-WJ      Cesar and         Declaration in response to status    $600.00      $600.00
 8                                      Beatriz Vazquez            conference hearing.

 9        12/11/13   6:12-bk-29675-WJ   Taliuta Viliamu-     Declaration in response to status    $600.00      $600.00
                                              Asa                  conference hearing.
10
          12/11/13   6:12-bk-13337-WJ   Robert H. Manz       Declaration in response to status    $600.00      $600.00
11                                                                 conference hearing.

12        12/11/13   6:12-bk-18292-WJ    Rosalie Marie       Declaration in response to status    $600.00      $600.00
                                           Gonzalez                conference hearing.
13
          12/11/13   6:12-bk-29700-WJ      Russ and          Declaration in response to status    $600.00      $600.00
14                                      Marielena Brown            conference hearing.

15        12/11/13   6:12-bk-19211-WJ      Ethel Mae         Declaration in response to status    $600.00      $600.00
                                            Dillard                conference hearing.
16
          12/13/13   6:11-bk-36144-WJ     Jeffrey and        Declaration in response to status    $600.00      $600.00
                                         Laurie Provost            conference hearing.
17
          12/16/13   6:12-bk-35614-WJ   Cesar and Maria      Declaration in response to status    $600.00      $600.00
18                                        Hernandez                conference hearing.
19        12/16/13   6:12-bk-37436-WJ     Kendra Cruz        Declaration in response to status    $600.00      $600.00
                                                                   conference hearing.
20
          12/16/13   6:12-bk-30208-WJ     Michael and        Declaration in response to status    $600.00      $600.00
21                                       Dollie Murphy             conference hearing.
22        12/16/13   6:11-bk-16952-WJ      Darin and         Declaration in response to status    $600.00      $600.00
                                        Tiffany Gilstrap           conference hearing.
23
          12/18/13   6:12-bk-37778-WJ       Vanessa          Declaration in response to status    $600.00      $600.00
24                                        Largaespada              conference hearing.

25        12/19/13   6:10-bk-42568-WJ    John and Kelly      Declaration in response to status    $600.00      $600.00
                                            Warrick                conference hearing.
26
          12/19/13   6:09-bk-35272-WJ    Jacqueline and      Declaration in response to status    $600.00      $600.00
27                                        Christopher              conference hearing.
                                            Cooper
28




                                                            - 117 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                             Desc
                                Main Document    Page 118 of 130

 1                                                          EXHIBIT 5
                                                                                                   Amount       Amount
 2                                                                                                of Fees &    of Fees &
          Date Of                                                                                   Costs        Costs
 3        Fee App     Case Number         Case Name                Supplemental Work              Requested    Approved

 4
          12/19/13   6:10-bk-455550WJ    Sergio Arzaga        Declaration in response to status    $600.00      $600.00
 5                                                                  conference hearing.

 6        12/19/13   6:11-bk-29435-WJ    Colleen Diane        Declaration in response to status    $600.00      $600.00
                                            Arestad                 conference hearing.
 7
          12/19/13   6:09-bk-36470-WJ   Virginia Castillo     Declaration in response to status    $600.00      $600.00
 8                                          Malagar                 conference hearing.

 9        12/20/13   6:12-bk-36722-WJ    Anthony and          Declaration in response to status    $600.00      $600.00
                                          Shannon                   conference hearing.
10                                        Buckley

11        12/20/13   6:12-bk-28684-WJ      Sergio and         Declaration in response to status    $600.00      $600.00
                                            Martha                  conference hearing.
12                                         Rodriguez

13        12/20/13   6:10-bk-33171-WJ       Richard           Declaration in response to status    $600.00      $600.00
                                           Thompson                 conference hearing.
14
          12/20/13   6:11-bk-20749-WJ     Edgar and           Declaration in response to status    $600.00      $600.00
                                        Brenda Cordero              conference hearing.
15
          12/20/13   6:10-bk-40607-WJ      Art Mora           Declaration in response to status    $600.00      $600.00
16                                                                  conference hearing.
17        12/20/13   6:12-bk-38368-WJ   Virgen Miranda        Declaration in response to status    $600.00      $600.00
                                                                    conference hearing.
18
          12/20/13   6:12-bk-13496-WJ    William Tyler        Declaration in response to status    $600.00      $600.00
19                                                                  conference hearing.
20        12/20/13   6:12-bk-12474-WJ     Russell and         Declaration in response to status    $600.00      $600.00
                                          Digna Tell                conference hearing.
21
          12/26/13   6:11-bk-22101-WJ    Susan A. Roy         Declaration in response to status    $600.00      $600.00
22                                                                  conference hearing.

23        12/30/13   6:11-bk-45411-WJ     Theresa M.          Declaration in response to status    $600.00      $600.00
                                           Rosales                  conference hearing.
24
          12/30/13   6:11-bk-45419-WJ    Barbara Anne         Declaration in response to status    $600.00      $600.00
25                                        Crawford                  conference hearing.

26        12/30/13   6:11-bk-29132-WJ   Albert and Mae        Declaration in response to status    $600.00      $600.00
                                          Blanchard                 conference hearing.
27
28




                                                             - 118 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 119 of 130

 1                                                         EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          12/30/13   6:11-bk-32814-WJ     George and         Declaration in response to status    $600.00      $600.00
 5                                       Danielle Porter           conference hearing.

 6        01/06/14   6:09-bk-32263-WJ   Omar and Kara        Declaration in response to status    $600.00      $600.00
                                           Oriel                   conference hearing.
 7
          01/06/14   6:10-bk-22827-WJ   Oscar and Clarita    Declaration in response to status    $600.00      $600.00
 8                                         Villafania              conference hearing.

 9        01/06/14   6:10-bk-37771-WJ     Samuel and         Declaration in response to status    $600.00      $600.00
                                         Amelia Sunga              conference hearing.
10
          01/06/14   6:10-bk-38149-WJ    Jesus and Ma        Declaration in response to status    $600.00      $600.00
11                                      Victoria Benetua           conference hearing.

12        01/06/14   6:11-bk-43625-WJ    Luis and Maria      Declaration in response to status    $600.00      $600.00
                                             Salisay               conference hearing.
13
          01/07/14   6:11-bk-18247-WJ    Eric and Beth       Declaration in response to status    $600.00      $600.00
14                                         Downard                 conference hearing.

15        01/07/14   6:09-bk-38693-WJ      Sidney and        Declaration in response to status    $600.00      $600.00
                                           Mechthild               conference hearing.
                                           Dunofsky
16
          01/16/14   6:10-bk-32852-WJ     Angel Ruiz         Declaration in response to status    $600.00      $600.00
17                                                                 conference hearing.
18        01/16/14   6:11-bk-27516-WJ     Maurice and        Declaration in response to status    $600.00      $600.00
                                        Sharon Allmond             conference hearing.
19
          01/16/14   6:10-bk-44203-WJ     Robert and         Declaration in response to status    $600.00      $600.00
20                                      Raquel Ramirez             conference hearing.
21        01/16/14   6:10-bk-32176-WJ   Jose Gomez and       Declaration in response to status    $600.00      $600.00
                                         Sandra Montes             conference hearing.
22
          01/16/14   6:10-bk-44490-WJ   Patrick and Kira     Declaration in response to status    $600.00      $600.00
23                                        Ashenfelter              conference hearing.

24        01/20/14   6:10-bk-36369-WJ     Andrew and         Declaration in response to status    $600.00      $600.00
                                         Maribel Omlor             conference hearing.
25
          01/21/14   6:10-bk-32035-WJ   Ellen Musakwa        Declaration in response to status    $600.00      $600.00
26                                                                 conference hearing.

27
28




                                                            - 119 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 120 of 130

 1                                                         EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          01/22/14   6:10-bk-32963-WJ   Cruz Ontiveros       Declaration in response to status    $600.00      $600.00
 5                                        and Maria                conference hearing.
                                           Paredes
 6
          01/22/14   6:10-bk-32845-WJ   Willis and Lupe      Declaration in response to status    $600.00      $600.00
 7                                          Oakley                 conference hearing.

 8        01/22/14   6:12-bk-22591-WJ     Clifford and       Declaration in response to status    $600.00      $600.00
                                          Dale Fisher              conference hearing.
 9
          01/23/14   6:11-bk-30136-WJ    Darlene Edith       Declaration in response to status    $600.00      $600.00
10                                         Johnson                 conference hearing.

11        01/28/14   6:09-bk-36293-WJ    Jeffrey and         Declaration in response to status    $600.00      $600.00
                                        Kathryn Cullin             conference hearing.
12
          01/30/14   6:12-bk-38218-WJ   Rebecca Jennifer     Declaration in response to status    $600.00      $600.00
13                                          Castro                 conference hearing.

14        02/14/14   6:13-bk-27960-WJ     Michael and        Declaration in response to status    $600.00      $600.00
                                          Nina Fune                conference hearing.
15
          02/14/14   6:13-bk-24663-WJ      Dale and          Declaration in response to status    $600.00      $600.00
                                        Kathleen Torres            conference hearing.
16
          02/19/14   6:11-bk-43626-WJ     Louis and          Declaration in response to status    $600.00      $600.00
17                                       Brenda Love               conference hearing.
18        02/20/14   6:11-bk-40905-WJ   Sandra Anthony       Declaration in response to status    $600.00      $600.00
                                                                   conference hearing.
19
          02/20/14   6:11-bk-46467-WJ   Stephanie Vera       Declaration in response to status    $600.00      $600.00
20                                                                 conference hearing.
21        02/20/14   6:12-bk-10597-WJ   Deborah Annette      Declaration in response to status    $600.00      $600.00
                                            Wilson                 conference hearing.
22
          02/20/14   6:11-bk-29321-WJ   Guillermo and        Declaration in response to status    $600.00      $600.00
23                                      Claudia Estrada            conference hearing.

24        03/05/14   6:10-bk-18228-WJ   William Jeffrey      Declaration in response to status    $600.00      $600.00
                                             Tolar                 conference hearing.
25
          03/11/14   6:11-bk-20306-WJ     Rhea Lurena        Declaration in response to status    $600.00      $600.00
26                                          Rogers                 conference hearing.

27
28




                                                            - 120 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 121 of 130

 1                                                         EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          03/12/14   6:12-bk-15395-WJ      David and         Declaration in response to status    $600.00      $600.00
 5                                         Stephanie               conference hearing.
                                            Gamboa
 6
          03/12/14   6:12-bk-11229-WJ    Efrain and Ana      Declaration in response to status    $600.00      $600.00
 7                                           Marta                 conference hearing.

 8        03/12/14   6:12-bk-15102-WJ     Richard and        Declaration in response to status    $600.00      $600.00
                                        Elizabeth Martin           conference hearing.
 9
          03/26/14   6:12-bk-27898-WJ    Cheryl Denise       Declaration in response to status    $600.00      $600.00
10                                          Hunter                 conference hearing.

11        05/17/14   6:09-bk-28752-WJ     Robert and         Declaration in response to status    $600.00      $600.00
                                         Rosemary Rios             conference hearing.
12
          05/17/14   6:10-bk-25650-WJ      Brandi A.         Declaration in response to status    $600.00      $600.00
13                                          Wilcox                 conference hearing.

14        05/17/14   6:10-bk-44144-WJ     Arlyn Sams         Declaration in response to status    $600.00      $600.00
                                                                   conference hearing.
15
          05/17/14   6:10-bk-25667-WJ    Jesus Manzano       Declaration in response to status    $600.00      $600.00
                                          and Christina            conference hearing.
16                                           Tristan
17        05/17/14   6:10-bk-19511-WJ   Carol L. Cabanas     Declaration in response to status    $600.00      $600.00
                                                                   conference hearing.
18
          05/17/14   6:10-bk-19517-WJ     Andreas and        Declaration in response to status    $600.00      $600.00
19                                        Tonya Linde              conference hearing.
20        05/17/14   6:11-bk-47361-WJ   Jonathan David       Declaration in response to status    $600.00      $600.00
                                           Fernald                 conference hearing.
21
          05/17/14   6:11-bk-31476-WJ      Steven and        Declaration in response to status    $600.00      $600.00
22                                        Theresa Foth             conference hearing.

23        05/17/14   6:12-bk-25059-WJ      Aaron and         Declaration in response to status    $600.00      $600.00
                                         Tamara Gilbert            conference hearing.
24
          05/17/14   6:11-bk-40155-WJ   Jennifer M. Hevy     Declaration in response to status    $600.00      $600.00
25                                                                 conference hearing.

26        05/17/14   6:12-bk-14167-WJ   Erelio and Saida     Declaration in response to status    $600.00      $600.00
                                              Mesa                 conference hearing.
27
28




                                                            - 121 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                           Desc
                                Main Document    Page 122 of 130

 1                                                        EXHIBIT 5
                                                                                                 Amount       Amount
 2                                                                                              of Fees &    of Fees &
          Date Of                                                                                 Costs        Costs
 3        Fee App     Case Number         Case Name              Supplemental Work              Requested    Approved

 4
          05/17/14   6:11-bk-43776-WJ     Donald and        Declaration in response to status    $600.00      $600.00
 5                                         Elizabeth              conference hearing.
                                           Schulze
 6
          06/12/14   6:10-bk-36684-WJ      Donna Jill       Declaration in response to status    $600.00      $600.00
 7                                          Withers               conference hearing.

 8        06/12/14   6:10-bk-45822-WJ     Abad and          Declaration in response to status    $600.00      $600.00
                                         Miriam Vera              conference hearing.
 9
          06/12/14   6:11-bk-43784-WJ     Jeffrey Joe       Declaration in response to status    $600.00      $600.00
10                                         Trofholz               conference hearing.

11        06/13/14   6:12-bk-37415-WJ       Gabriel         Declaration in response to status    $600.00      $600.00
                                          Villalpando             conference hearing.
12
          06/24/14   6:11-bk-47975-WJ     Lisa Pauline      Declaration in response to status    $600.00      $600.00
13                                          Johnson               conference hearing.

14        06/24/14   6:10-bk-45506-WJ     Ann Marie         Declaration in response to status    $600.00      $600.00
                                          Fedorchak               conference hearing.
15
          06/24/14   6:11-bk-30584-WJ   Bennie George       Declaration in response to status    $600.00      $600.00
                                          Crivellaro              conference hearing.
16
          06/25/14   6:12-bk-37565-WJ     Mark and          Declaration in response to status    $600.00      $600.00
17                                       Barbara Jones            conference hearing.
18        06/25/14   6:11-bk-25269-WJ     Bradley and       Declaration in response to status    $600.00      $600.00
                                         Tami Lincoln             conference hearing.
19
          06/27/14   6:11-bk-42381-WJ     Efrain and        Declaration in response to status    $600.00      $600.00
20                                        Angelina                conference hearing.
                                           Figueroa
21
          06/27/14   6:12-bk-31661-WJ    Angela Maria       Declaration in response to status    $600.00      $600.00
22                                         Gallegos               conference hearing.

23        07/02/14   6:12-bk-13112-WJ   Brian and Donna     Declaration in response to status    $600.00      $600.00
                                           LeMaster               conference hearing.
24
          07/02/14   6:11-bk-26771-WJ     Albert and        Declaration in response to status    $600.00      $600.00
25                                      Elizabeth Ortiz           conference hearing.

26        07/02/14   6:11-bk-36492-WJ    Daniel and         Declaration in response to status    $600.00      $600.00
                                        Tammy Torres              conference hearing.
27
28




                                                           - 122 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                           Desc
                                Main Document    Page 123 of 130

 1                                                        EXHIBIT 5
                                                                                                 Amount       Amount
 2                                                                                              of Fees &    of Fees &
          Date Of                                                                                 Costs        Costs
 3        Fee App     Case Number         Case Name              Supplemental Work              Requested    Approved

 4
          07/02/14   6:12-bk-26134-WJ      Henry and        Declaration in response to status    $600.00      $600.00
 5                                        Debbie Luce             conference hearing.

 6        07/02/14   6:11-bk-22786-WJ   James and Oralia    Declaration in response to status    $600.00      $600.00
                                            Orosco                conference hearing.
 7
          12/18/14   6:12-bk-36482-WJ   Ruben and Helen     Declaration in response to status    $600.00      $600.00
 8                                          Garcia                conference hearing.

 9        11/06/15   6:11-bk-36670-WJ    Conrad and         Declaration in response to status    $600.00      $600.00
                                         Yvonne Rios              conference hearing.
10
          03/11/14   6:10-bk-33938-WJ   Josef and Alice     Declaration in response to status    $605.00      $600.00
11                                          Rickert               conference hearing.

12        06/21/13   6:09-bk-30444-WJ    Maricela and       Declaration in response to status    $625.00      $600.00
                                        Fausto Guerrero           conference hearing.
13
          09/03/13   6:09-bk-33204-WJ   Harry and Bella     Declaration in response to status    $625.00      $600.00
14                                          Ginoza                conference hearing.

15        12/05/13   6:12-bk-33834-WJ   Jesus Banuelos      Declaration in response to status    $625.00      $600.00
                                                                  conference hearing.
16
          12/05/13   6:10-bk-36953-WJ    Jon and Debra      Declaration in response to status    $625.00      $600.00
                                          McCammon                conference hearing.
17
          01/21/14   6:12-bk-14430-WJ    Dale Drysdale      Declaration in response to status    $640.62      $600.00
18                                        and Hilda               conference hearing.
                                            Nielson
19
          12/13/13   6:12-bk-24025-WJ    Antonio and        Declaration in response to status    $641.80      $600.00
20                                       Ruby Mejico              conference hearing.
21        09/18/13   6:10-bk-26624-WJ    Fred and Willa     Declaration in response to status    $643.22      $600.00
                                             Clark                conference hearing.
22
          09/30/13   6:10-bk-44726-WJ      Harry and        Declaration in response to status    $645.00      $600.00
23                                          Judylyn               conference hearing.
                                         Dimaculangan
24
          08/30/13   6:10-bk-34160-WJ    Luis and Carla     Declaration in response to status    $650.00      $600.00
25                                          Del Rio               conference hearing.

26        08/30/13   6:10-bk-36129-WJ   Bruce and Joann     Declaration in response to status    $650.00      $600.00
                                             Lakin                conference hearing.
27
28




                                                           - 123 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                           Desc
                                Main Document    Page 124 of 130

 1                                                        EXHIBIT 5
                                                                                                 Amount       Amount
 2                                                                                              of Fees &    of Fees &
          Date Of                                                                                 Costs        Costs
 3        Fee App     Case Number        Case Name               Supplemental Work              Requested    Approved

 4
          08/30/13   6:10-bk-38926-WJ    Jason Wayne        Declaration in response to status    $650.00      $600.00
 5                                         Kilpatrick             conference hearing.

 6        08/30/13   6:10-bk-42738-WJ    Ronald and         Declaration in response to status    $650.00      $600.00
                                        Diana Romero              conference hearing.
 7
          09/25/13   6:10-bk-25573-WJ      Roen and         Declaration in response to status    $650.00      $500.00
 8                                       Patricia Poire           conference hearing.

 9        02/12/14   6:09-bk-23365-WJ     Randy and         Declaration in response to status    $650.00      $600.00
                                        Jennifer Stuart           conference hearing.
10
          06/07/13   6:09-bk-21524-WJ     Scott and         Declaration in response to status    $675.00      $600.00
11                                      Vanessa Perine            conference hearing.

12        06/07/13   6:09-bk-21704-WJ   Lia and Ronald      Declaration in response to status    $675.00      $600.00
                                            Stevens               conference hearing.
13
          06/07/13   6:09-bk-24044-WJ   Faye Florence       Declaration in response to status    $675.00      $600.00
14                                         Dolias                 conference hearing.

15        01/08/14   6:11-bk-19357-WJ     Roger and         Declaration in response to status    $675.00      $600.00
                                         Arlene Bauby             conference hearing.
16
          01/08/14   6:11-bk-19362-WJ    Paul Michael       Declaration in response to status    $675.00      $600.00
                                           Castillo               conference hearing.
17
          01/08/14   6:11-bk-21686-WJ     Ricardo and       Declaration in response to status    $675.00      $600.00
18                                       Tania Mainez             conference hearing.
19        09/18/13   6:10-bk-19013-WJ   Lois V. Young       Declaration in response to status    $679.15      $600.00
                                                                  conference hearing.
20
          03/11/14   6:12-bk-35344-WJ     Jeffrey and       Declaration in response to status    $680.00      $600.00
21                                       Juanita Falck            conference hearing.
22        02/19/14   6:10-bk-35486-WJ   Robert and Joan     Declaration in response to status    $695.00      $600.00
                                           Rhodes                 conference hearing.
23
          02/21/14   6:10-bk-39676-WJ     Miguel and        Declaration in response to status    $695.00      $600.00
24                                      Teresa Figueroa           conference hearing.

25        02/26/14   6:10-bk-23729-WJ   Jose Lopez and      Declaration in response to status    $695.00      $600.00
                                        Araceli Corona            conference hearing.
26
          02/26/14   6:10-bk-47263-WJ   Joel and Peggy      Declaration in response to status    $695.00      $600.00
27                                          Sutton                conference hearing.

28




                                                           - 124 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 125 of 130

 1                                                         EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          02/26/14   6:10-bk-39673-WJ     Robert and         Declaration in response to status    $695.00      $600.00
 5                                         Adeline                 conference hearing.
                                           Heylmun
 6
          02/28/14   6:11-bk-17968-WJ   Ernest and Rita      Declaration in response to status    $695.00      $600.00
 7                                         Arguello                conference hearing.

 8        07/28/14   6:10-bk-43157-WJ      Armando           Declaration in response to status    $700.00      $700.00
                                          Alarcon and              conference hearing.
 9                                          Joanne
                                          Milosevich
10
          09/03/13   6:10-bk-46361-WJ   Kelly and Jackie     Declaration in response to status    $706.19      $600.00
11                                          Deavers                conference hearing.

12        06/20/14   6:12-bk-32285-WJ   Danilo and Jean      Declaration in response to status    $712.50      $600.00
                                           Esposo                  conference hearing.
13
          03/11/14   6:12-bk-34812-WJ     Blonie Leai        Declaration in response to status    $715.00      $600.00
                                            Forrest                conference hearing.
14
          03/13/14   6:10-bk-44276-WJ   Pastor and Delia     Declaration in response to status    $715.00      $600.00
15                                         Bantigue                conference hearing.
16        01/06/14   6:10-bk-29134-WJ   Ramon Galvan         Declaration in response to status    $725.00      $600.00
                                                                   conference hearing.
17
          05/09/13   6:09-bk-24251-WJ   Peter and Maria      Declaration in response to status    $750.00      $600.00
18                                           Corba                 conference hearing.
19        05/09/13   6:10-bk-35667-WJ   John and Betty       Declaration in response to status    $750.00      $600.00
                                            Harris                 conference hearing.
20
          05/09/13   6:09-bk-18653-WJ   Robert and Beck      Declaration in response to status    $750.00      $600.00
21                                           Cole                  conference hearing.

22        09/17/13   6:09-bk-38081-WJ    Mitchell and        Declaration in response to status    $750.00      $600.00
                                        Angela Labuda              conference hearing.
23
          09/17/13   6:09-bk-37885-WJ   Felix Meza, Jr.      Declaration in response to status    $750.00      $600.00
24                                                                 conference hearing.

25        10/04/13   6:10-bk-35225-WJ     Edward and         Declaration in response to status    $750.00      $750.00
                                          Anna Leon                conference hearing.
26
          10/04/13   6:12-bk-25550-WJ   Christopher and      Declaration in response to status    $750.00      $750.00
27                                      Karen Poznanski            conference hearing.

28




                                                            - 125 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 126 of 130

 1                                                         EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          10/09/13   6:10-bk-46446-WJ    Terry and Jerri     Declaration in response to status    $750.00      $750.00
 5                                           White                 conference hearing.

 6        11/07/13   6:11-bk-17984-WJ      James and         Declaration in response to status    $750.00      $750.00
                                            Christine              conference hearing.
 7                                          Senteno

 8        11/07/13   6:11-bk-25033-WJ      Tony and          Declaration in response to status    $750.00      $750.00
                                           Kimberly                conference hearing.
 9                                         McDaniel

10        06/20/14   6:12-bk-10786-WJ    Nestor and          Declaration in response to status    $787.50      $600.00
                                        Emma Rabanal               conference hearing.
11
          09/03/13   6:10-bk-32995-WJ     Jason Mark         Declaration in response to status    $794.40      $600.00
12                                         Medeiros                conference hearing.

13        06/07/13   6:09-bk-23446-WJ     Andrew and         Declaration in response to status    $800.00      $600.00
                                         Calixta Zuniga            conference hearing.
14
          12/31/13   6:11-bk-34148-WJ    Ruby M. Lowe        Declaration in response to status    $803.10      $600.00
                                                                   conference hearing.
15
          10/01/13   6:10-bk-39533-WJ    Matthew and         Declaration in response to status    $805.00      $750.00
16                                       Denise Logan              conference hearing.
17        05/24/13   6:09-bk-35595-WJ   David and Laurie     Declaration in response to status    $825.00      $600.00
                                            Bylsma                 conference hearing.
18
          09/05/13   6:10-bk-42567-WJ    Louie and Lisa      Declaration in response to status    $828.20      $600.00
19                                         Mendoza                 conference hearing.
20        09/30/13   6:10-bk-41133-WJ    Imelda Manzo        Declaration in response to status    $850.00      $750.00
                                                                   conference hearing.
21
          12/30/13   6:10-bk-39056-WJ       Laura            Declaration in response to status    $850.00      $850.00
22                                        McCracken                conference hearing.

23        09/03/13   6:10-bk-36486-WJ   Donald and Heid      Declaration in response to status    $858.10      $600.00
                                           Robinson                conference hearing.
24
          08/16/13   6:10-bk-29065-WJ    Mark Stewart        Declaration in response to status    $875.00      $600.00
25                                         Cooper                  conference hearing.

26        08/16/13   6:10-bk-25855-WJ      Bruce and         Declaration in response to status    $875.00      $600.00
                                          Claudia Gan              conference hearing.
27
28




                                                            - 126 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 127 of 130

 1                                                         EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          09/19/13   6:10-bk-25086-WJ     Rosa Maria         Declaration in response to status    $880.00      $600.00
 5                                      Candela Salzman            conference hearing.

 6        05/13/13   6:10-bk-45769-WJ   Eddie Chagolla       Declaration in response to status    $900.00      $600.00
                                                                   conference hearing.
 7
          06/10/13   6:09-bk-35115-WJ     Roger and          Declaration in response to status    $900.00      $600.00
 8                                      Pamela Lapham              conference hearing.

 9        10/09/13   6:10-bk-46255-WJ   Denene Latricia      Declaration in response to status    $900.00      $900.00
                                            Bass                   conference hearing.
10
          12/05/13   6:12-bk-32509-WJ     James and          Declaration in response to status    $900.00      $600.00
11                                      Michelle Cardin            conference hearing.

12        12/11/13   6:12-bk-16472-WJ   Luis and Yesenia     Declaration in response to status    $900.00      $750.00
                                           Hernandez               conference hearing.
13
          12/18/13   6:11-bk-31032-WJ     Robert and         Declaration in response to status    $900.00      $600.00
14                                       Rosanna Lape              conference hearing.

15        12/20/13   6:10-bk-47752-WJ    Anthony and         Declaration in response to status    $900.00      $600.00
                                        Pamela Peatros             conference hearing.
16
          03/18/14   6:10-bk-48144-WJ    Sylvester and       Declaration in response to status    $900.00      $600.00
                                         Gail Marshall             conference hearing.
17
          04/28/14   6:11-bk-42398-WJ     Janet Elaine       Declaration in response to status    $900.00      $750.00
18                                          Cannon                 conference hearing.
19        09/05/13   6:10-bk-43813-WJ     Patrick and        Declaration in response to status    $915.50      $600.00
                                           Michelle                conference hearing.
20                                         Chastain
21        09/05/13   6:10-bk-47277-WJ   Sandra Elizabeth     Declaration in response to status    $920.50      $600.00
                                           Acevedo                 conference hearing.
22
          08/23/13   6:10-bk-16763-WJ    Alexander and       Declaration in response to status    $930.00      $600.00
23                                       Jennifer Soto             conference hearing.

24        08/06/13   6:10-bk-30423-WJ     Joanne and         Declaration in response to status    $950.00      $750.00
                                         Richard Witt              conference hearing.
25
          08/15/13   6:10-bk-27323-WJ      Colin and         Declaration in response to status    $950.00      $750.00
26                                        Brenda Fees              conference hearing.

27        08/17/13   6:09-bk-37004-WJ   Eugene and Lisa      Declaration in response to status    $960.00      $900.00
                                           Hargrove                conference hearing.
28




                                                            - 127 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 128 of 130

 1                                                         EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          09/05/13   6:10-bk-47409-WJ   Frank and Gloria     Declaration in response to status    $965.50      $600.00
 5                                          Hawkins                conference hearing.

 6        08/09/13   6:09-bk-38194-WJ     Thomas and         Declaration in response to status    $975.00      $600.00
                                            Susan                  conference hearing.
 7                                        McCammon

 8        08/15/13   6:10-bk-29063-WJ   Kirk and Theresa     Declaration in response to status    $995.00      $750.00
                                           Summers                 conference hearing.
 9
          11/07/13   6:11-bk-27812-WJ    Eric and Karen      Declaration in response to status   $1,050.00    $1,050.00
10                                         Chambers                conference hearing.

11        08/23/13   6:09-bk-33385-WJ   Eddie and Mary       Declaration in response to status   $1,130.28     $600.00
                                           Martinez                conference hearing.
12
          12/03/13   6:11-bk-29080-WJ    Anthony Jesus       Declaration in response to status   $1,168.35     $600.00
13                                       Eugene Lytle              conference hearing.

14        08/06/13   6:09-bk-33365-WJ   Christopher and      Declaration in response to status   $1,170.00     $950.00
                                          Lori Rouse               conference hearing.
15
          11/15/13   6:10-bk-15283-WJ    Benjamin and        Declaration in response to status   $1,200.00    $1,000.00
                                         Deborah De La             conference hearing.
16                                            O
17        12/03/13   6:11-bk-42460-WJ   Richard and Ella     Declaration in response to status   $1,317.10     $600.00
                                             Burks                 conference hearing.
18
          09/24/13   6:09-bk-40108-WJ   Jacob and Kristin    Declaration in response to status   $1,385.28     $600.00
19                                          Devane                 conference hearing.
20        08/23/13   6:09-bk-34624-WJ      Sheila Ann        Declaration in response to status   $1,468.16     $600.00
                                           Middleton               conference hearing.
21
          08/16/13   6:09-bk-33173-WJ     Arthur and         Declaration in response to status   $1,470.00     $600.00
22                                      Kimberly Vargas            conference hearing.

23        09/24/13   6:10-bk-36691-WJ   David Palomares      Declaration in response to status   $1,492.12     $600.00
                                        and Maria Soliz            conference hearing.
24
          06/27/14   6:13-bk-29310-WJ     Teodoro and        Declaration in response to status   $1,500.00     $600.00
25                                         Herminia                conference hearing.
                                            Dalistan
26
          02/05/14   6:11-bk-34949-WJ     Vongphet           Declaration in response to status   $1,520.00     $660.00
27                                      Bounleuttay and            conference hearing.
                                        Veronica Akeo
28




                                                            - 128 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                         Desc
                                Main Document    Page 129 of 130

 1                                                         EXHIBIT 5
                                                                                                  Amount      Amount
 2                                                                                               of Fees &   of Fees &
          Date Of                                                                                  Costs       Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested   Approved

 4
          09/24/13   6:09-bk-40091-WJ   Russell L. Jones     Declaration in response to status   $1,581.78    $600.00
 5                                                                 conference hearing.

 6        03/14/14   6:12-bk-17430-WJ      Pauline I.        Declaration in response to status   $1,610.00    $600.00
                                        Peralta-Aleman             conference hearing.
 7
          12/03/13   6:11-bk-44781-WJ     Kevin Ross         Declaration in response to status   $1,629.70    $750.00
 8                                          Haerr                  conference hearing.

 9        09/27/13   6:10-bk-36680-WJ     Uriel Tena         Declaration in response to status   $1,675.76    $600.00
                                                                   conference hearing.
10
          09/24/13   6:10-bk-44143-WJ    James Albert        Declaration in response to status   $1,710.60    $600.00
11                                         Herrera                 conference hearing.

12        09/27/13   6:09-bk-40097-WJ      Brent and         Declaration in response to status   $1,717.58    $600.00
                                        Athena Crabtree            conference hearing.
13
          09/30/13   6:10-bk-45814-WJ   Mark and Shawn       Declaration in response to status   $1,738.60    $600.00
14                                          Speer                  conference hearing.

15        09/03/13   6:09-bk-34621-WJ     Michael and        Declaration in response to status   $1,740.08    $600.00
                                         Wendy Rogers              conference hearing.
16
          09/24/13   6:10-bk-36689-WJ     Marco and          Declaration in response to status   $1,748.94    $600.00
                                         Victoria Diaz             conference hearing.
17
          09/30/13   6:10-bk-34839-WJ   Steven and Jeane     Declaration in response to status   $1,822.06    $600.00
18                                           Rhoten                conference hearing.
19        09/30/13   6:10-bk-45819-WJ   Robert and Joy       Declaration in response to status   $1,854.98    $600.00
                                          Wyndham                  conference hearing.
20
          09/24/13   6:12-bk-27626-WJ     Charles and        Declaration in response to status   $1,888.10    $600.00
21                                        Debra Sexty              conference hearing.
22        09/27/13   6:10-bk-41537-WJ    Matthew Upp         Declaration in response to status   $1,908.00    $600.00
                                          and Leslie               conference hearing.
23                                          Brown

24        09/24/13   6:10-bk-36695-WJ   Dale and Nancy       Declaration in response to status   $1,960.84    $600.00
                                           Johnson                 conference hearing.
25
          09/30/13   6:10-bk-45824-WJ     Gustavo and        Declaration in response to status   $2,006.52    $600.00
26                                         Zenaida                 conference hearing.
                                           Sandoval
27
28




                                                            - 129 -
     Case 6:17-bk-10255-WJ       Doc 81 Filed 12/12/19 Entered 12/12/19 10:45:50                            Desc
                                Main Document    Page 130 of 130

 1                                                         EXHIBIT 5
                                                                                                  Amount       Amount
 2                                                                                               of Fees &    of Fees &
          Date Of                                                                                  Costs        Costs
 3        Fee App     Case Number         Case Name               Supplemental Work              Requested    Approved

 4
          12/03/13   6:10-bk-40637-WJ   Harold Vincent       Declaration in response to status   $2,206.55     $750.00
 5                                      Anderson, Sr.              conference hearing.

 6        09/24/13   6:10-bk-41536-WJ     Javriel and        Declaration in response to status   $2,291.32     $600.00
                                        Veronica Ochoa             conference hearing.
 7
          09/24/13   6:10-bk-19519-WJ   Jason and Nicole     Declaration in response to status   $2,425.76     $600.00
 8                                            King                 conference hearing.

 9        09/04/13   6:09-bk-32200-WJ       Donna            Declaration in response to status   $2,429.64     $600.00
                                          Frydenlund               conference hearing.
10
                                                         Average of all 572 Fee Applications:     $650.55      $576.64
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28




                                                            - 130 -
